UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission ¨ Definitive Proxy Statement Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240 14a-12 MIPS TECHNOLOGIES, INC. (Name of Registrant as Specified in its Charter) Not applicable. (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ¨ No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. 1) Title of each class of securities to which transaction applies: Common Stock, par value $0.001 per share (the "Common Stock") of MIPS Technologies, Inc. 2) Aggregate number of securities to which transaction applies: 8,011,452 shares of Common Stock and restricted stock units with respect to 211,010 shares of Common Stock. 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The maximum aggregate value was determined solely for purposes of calculating the filing fee (which, consistent with fee calculation rules, excludes MIPS Technologies, Inc. cash on hand to be distributed to shareholders in connection with the recapitalization) based upon the sum of (A) 54,168,031 shares of Common Stock multiplied by $7.15 per share, (B) 4,720,742 shares of Common Stock underlying options to purchase Common Stock with an exercise price of less than $7.31, as of November 12, 2012, multiplied by $2.67 (which is the excess of $7.15 over the weighted average exercise price per share of $4.48) and (C) restricted stock units with respect to 1,426,707 shares of Common Stock multiplied by $7.15. In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying 0.00013640 by the sum calculated in the preceding sentence. 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Table of Contents PRELMIINARY PROXY STATEMENT - SUBJECT TO COMPLETION DATED NOVEMBER 20, 2012 MIPS TECHNOLOGIES, INC. SUNNYVALE, CALIFORNIA94085 , 2012 Dear Stockholder: You are cordially invited to attend the 2012 Annual Meeting of Stockholders of MIPS Technologies, Inc. to be held on January 23, 2013 at our corporate headquarters, located at 955 East Arques Avenue, Sunnyvale, California94085 commencing at 2:00 p.m., Pacific Time. Even if you plan to attend the annual meeting, please complete, sign, date and promptly return the enclosed proxy card in the enclosed postage-prepaid envelope or vote by internet or telephone as indicated on your proxy card or voting instruction form. At the annual meeting, you will be asked 1.To consider and vote upon a proposal to adopt and approve the Patent Sale Agreement, dated as of November 5, 2012, by and between Bridge Crossing, LLC and MIPS Technologies. The patent sale agreement contemplates the sale of all of our right, title and interest in 495 active issued patents and patent applications to Bridge Crossing and sublicensable rights to 82 of our patents and patent applications for $350 million in cash. Bridge Crossing is a Delaware limited liability company that is wholly owned by a series of the defensive patent aggregator Allied Security Trust I. The patents and patent applications to be sold pursuant to the patent sale agreement relate to features, functionality, instruction set architectures and microarchitectural characteristics of microprocessors and related semiconductor hardware. The adoption and approval of the patent sale agreement is not conditioned upon the stockholders’ approval of any other proposal; 2.To consider and vote upon a proposal to adopt and approve the certificate of amendment to MIPS Technologies’ Amended and Restated Certificate of Incorporation.If the certificate of amendment is adopted, approved and filed, MIPS Technologies will distribute the proceeds from the patent sale agreement and all cash on hand, less $99,700,000, and you will be entitled to receive 0.1479 shares of MIPS Technologies’ common stock (to be converted into approximately $1.08 in merger consideration as described below) and what is currently estimated to be approximately $6.23 in cash, without interest and less any applicable withholding taxes, for each share of MIPS Technologies common stock that you own at the time of filing of the certificate of amendment.This estimate reflects management’s current estimate of cash held by MIPS Technologies following the patent sale and immediately prior to the recapitalization, which will be affected by our operating results, estimated transaction expenses, timing of the recapitalization and other factors.The filing of the certificate of amendment is conditioned upon the stockholders’ approval of Proposal No. 1 and Proposal No. 3; 3.To consider and vote upon a proposal to adopt and approve the Agreement and Plan of Merger, dated as of November 5, 2012, by and among MIPS Technologies, Imagination Technologies Group plc and Imagination Acquisition Sub, Inc., an indirect wholly owned subsidiary of Imagination Technologies Group plc. The merger agreement contemplates the merger of Acquisition Sub with and into MIPS Technologies, with MIPS Technologies continuing as the surviving corporation and a wholly owned, indirect subsidiary of Imagination Technologies following the merger. The merger is conditioned upon the stockholders’ approval of Proposal No. 1 and Table of Contents Proposal No. 2.Upon consummation of the patent sale, completion of the filing of the certificate of amendment described above and the consummation of the merger, you will be entitled to receive a total of approximately $7.31 per share for each share of MIPS Technologies common stock that you owned prior to the filing of the certificate of amendment, without interest and less any applicable withholding taxes, comprised of an estimated $6.23 per share from the recapitalization, subject to fluctuation as described above, and (unless you have perfected your appraisal rights with respect to the merger) the merger proceeds of approximately $1.08 for each share of MIPS Technologies common stock that you own prior to the filing of the certificate of amendment described below, which is $7.31 in cash for each share of MIPS Technologies common stock that you receive after the filing of the certificate of amendment described below. Stockholders will only receive aggregate proceeds in the amount of $7.31 per share for each share of MIPS Technologies common stock owned prior to the recapitalization upon approval of Proposal No. 1 and Proposal No. 2 and upon consummation of the patent sale, filing of the certificate of amendment and consummation of the merger; 4.To consider and vote upon the election of three Class II directors to serve three-year terms; 5.To consider and vote upon the ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm for the current fiscal year, which ends on June 30, 2013; 6.To consider and vote, on an advisory basis, on merger-related executive compensation; 7.To consider and vote, on an advisory basis, on executive compensation; 8.To approve the adjournment of the annual meeting, if necessary or appropriate, to solicit additional proxies to adopt the patent sale agreement, certificate of amendment and merger agreement; and 9.To transact such other matters incident to the conduct of the annual meeting. After careful consideration, our board of directors has unanimously determined that (i) it is expedient, advisable and in the best interests of MIPS Technologies and its stockholders that MIPS Technologies enter into the patent sale agreement, and subject to its terms and conditions, to consummate the patent sale and the other transactions contemplated by the patent sale agreement; (ii) it is advisable, and in the best interests of and fair to MIPS Technologies and its stockholders, that MIPS Technologies adopt the certificate of amendment, and subject to its terms and conditions, to consummate the recapitalization and the other transactions contemplated by the certificate of amendment; (iii) it is advisable, and in the best interests of and fair to MIPS Technologies and its stockholders, that MIPS Technologies enter into the merger agreement, and subject to its terms and conditions, to consummate the merger and the other transactions contemplated by the merger agreement; and (iv) the consideration to be paid to MIPS Technologies in the patent sale and to the stockholders of MIPS Technologies in the merger are each fair to, and in the best interests of, MIPS Technologies and its stockholders. Our board of directors unanimously recommends that you vote “FOR” the proposals to adopt the patent sale agreement, certificate of amendment and merger agreement and each of the other proposals to be considered at the annual meeting. Your vote is very important, regardless of the number of shares you own. We cannot complete the patent sale unless the patent sale agreement is adopted by the affirmative vote of the holders of a majority of the outstanding shares of our common stock. We cannot complete the merger or file the certificate of amendment unless each of the patent sale agreement, certificate of amendment and merger agreement are adopted by the affirmative vote of the holders of a majority of the outstanding shares of our common stock.The failure of any stockholder to vote on the proposal to adopt the patent sale agreement, certificate of amendment or merger agreement will have the same effect as a vote against the adoption of the patent sale agreement, certificate of amendment or merger agreement, respectively. Neither the adoption of the certificate of amendment nor the merger agreement are required in connection with the completion of the patent sale or the adoption of the patent sale agreement. Our board of directors considered a number of factors in evaluating the transactions and also consulted with our financial advisor and outside legal counsel. The attached proxy statement contains a detailed discussion of the background of, and reasons for, the transactions, as well as the terms of the patent sale agreement and merger agreement. A copy of the patent sale agreement is attached as Annex A, a copy of the merger agreement is attached as Annex C and a copy of the certificate of amendment is attached as Annex F to the proxy statement. Table of Contents For further information regarding the matters to be voted on at the annual meeting, we encourage you to read the proxy statement carefully and in its entirety. You may also obtain more information about MIPS Technologies from documents we have filed with the Securities and Exchange Commission. The record date for the determination of the stockholders entitled to notice of and to vote at the annual meeting is November 28, 2012.If you have more questions about these proposals or would like additional copies of the proxy statement, please contact Bill Slater, Chief Financial Officer of MIPS Technologies, Inc., at 955 East Arques Avenue, Sunnyvale, California94085 or by telephone at (408) 530-5000. We appreciate your interest in MIPS and ask for your continued support of our plans and strategies to deliver value to all stockholders.Even if you plan to attend the annual meeting in person, please complete, sign, date, and promptly return the enclosed proxy card in the enclosed postage-prepaid envelope or by electronic means. This will not limit your right to attend or vote at the annual meeting.If you vote in person at the annual meeting, that vote will revoke any prior proxy that you have submitted. Sincerely, Sincerely, Kenneth L. Coleman Sandeep Vij Chairman Chief Executive Officer and President These transactions have not been approved or disapproved by the Securities and Exchange Commission, nor has the Securities and Exchange Commission passed upon the fairness or merits of these transactions or the accuracy or adequacy of the information contained in this proxy statement. Any representation to the contrary is unlawful. The accompanying proxy statement is dated , 2012 and is first being made available to stockholders on or about , 2012. Additional copies of our proxy statement and Annual Report on Form 10-K can be obtained free of charge by contacting Investor Relations at (408)530-5200. Table of Contents PRELMIINARY PROXY STATEMENT - SUBJECT TO COMPLETION DATED NOVEMBER 20, 2012 MIPS TECHNOLOGIES, INC. SUNNYVALE, CALIFORNIA94085 NOTICE OF THE ANNUAL MEETING OF STOCKHOLDERS , 2012 To the Stockholders of MIPS TECHNOLOGIES, INC.: NOTICE IS HEREBY GIVEN that the 2012 Annual Meeting of Stockholders (“Annual Meeting”) of MIPS Technologies, Inc. (“MIPS Technologies”) will be held at our corporate headquarters at 955 East Arques Avenue, Sunnyvale, California94085 on January 23, 2013. The Annual Meeting will begin at 2:00 p.m. Pacific Time, for the following purposes: 1.To consider and vote on a proposal to adopt the Patent Sale Agreement, dated as of November 5, 2012 (as the same may be amended from time to time, the “Patent Sale Agreement”), by and between Bridge Crossing, LLC (“Bridge Crossing”), a Delaware limited liability company that is wholly owned by a series of the defensive patent aggregator Allied Security Trust I, and MIPS Technologies. A copy of the Patent Sale Agreement is attached as AnnexA to the accompanying proxy statement. Pursuant to the terms and subject to the conditions of the Patent Sale Agreement, among other things, MIPS Technologies will (a) sell to Bridge Crossing all its right, title and interest in and to certain patents, under which it will receive licenses back for each patent sold and (b) grant to Bridge Crossing a license in the patents MIPS Technologies will retain (the “Patent Sale”), as more fully described in the accompanying proxy statement. The Patent Sale is not conditioned upon the stockholders’ approval of any other proposal at the Annual Meeting. 2.To consider and vote upon the approval and adoption of the Certificate of Amendment to MIPS Technologies’ Amended and Restated Certificate of Incorporation (the “Certificate of Amendment”).A copy of the Certificate of Amendment is attached as AnnexF to the accompanying proxy statement.If the Certificate of Amendment is adopted and filed, MIPS Technologies will distribute the proceeds from the Patent Sale and all cash on hand, less $99,700,000, and you will be entitled to receive 0.1479 shares of MIPS Technologies’ common stock (to be converted into $7.31 in cash per share, which is approximately $1.08 for each 0.1479 shares, in merger consideration) and what is currently estimated to be approximately $6.23 in cash, without interest and less any applicable withholding taxes, for each share of MIPS Technologies common stock that you own at the time of filing of the Certificate of Amendment (the “recapitalization”).This estimate reflects management’s current estimate of cash held by MIPS Technologies following the patent sale and immediately prior to the recapitalization, which will be affected by our operating results, estimated transaction expenses, timing of the recapitalization and other factors.Together with the approximately $1.08 per pre-recapitalization share from the Merger, this represents an estimated total consideration of $7.31 per share from the recapitalization and the Merger.The filing of the Certificate of Amendment is conditioned upon the stockholders’ approval of Proposal No. 1 and Proposal No. 3. 3.To consider and vote on a proposal to adopt the Agreement and Plan of Merger, dated as of November 5, 2012 (as the same may be amended from time to time, the “Merger Agreement”), by and among MIPS Technologies, Imagination Technologies Group plc, a public limited company under the laws of England and Wales (“Imagination Technologies”), and Imagination Acquisition Sub, Inc., a Delaware corporation and an indirect wholly Table of Contents owned subsidiary of Imagination Technologies (“Acquisition Sub”). A copy of the Merger Agreement is attached as AnnexC to the accompanying proxy statement.Following the consummation of the Patent Sale, the consummation of the transactions contemplated under the Merger Agreement and the above-described recapitalization, shares of MIPS Technologies common stock outstanding prior to the recapitalization will have been converted into the right to receive a total of approximately $7.31 in cash per share, without interest and less any applicable withholding taxes, subject to fluctuation in the proceeds of the recapitalization, as more fully described in the accompanying proxy statement.Pursuant to the terms and subject to the conditions of the Merger Agreement, among other things, (a) Acquisition Sub will merge with and into MIPS Technologies, with MIPS Technologies being the surviving corporation (the “Merger”), (b) the recapitalization (defined above) is to be effected and each share of MIPS Technologies’ common stock converted into the right to receive an estimated $6.23 in cash and 0.1479 shares of our common stock, subject to fluctuation, without interest and less withholding taxes, as described below and (c) each share of MIPS Technologies’ common stock, par value $0.001 per share (other than treasury shares, shares owned by MIPS Technologies’ subsidiaries, shares owned by Imagination Technologies, Acquisition Sub or any other subsidiary of Imagination Technologies, and shares held by stockholders who have properly demanded, exercised and perfected and not withdrawn a demand for statutory appraisal rights, if any) outstanding after the recapitalization described above will be converted into the right to receive $7.31 in cash per share (or approximately $1.08 per pre-recapitalization share).The Merger is conditioned upon the stockholders’ approval of Proposal No. 1 and Proposal No. 2. Stockholders will only receive aggregate proceeds in the amount of $7.31 per share for each share of MIPS Technologies common stock owned prior to the recapitalization upon approval of Proposal No. 1 and Proposal No. 2 and upon consummation of the Patent Sale, filing of the Certificate of Amendment and consummation of the Merger. 4.To consider and vote upon the election of three Class II directors to serve three-year terms; 5.To consider and vote upon the ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm for the current fiscal year, which ends on June 30, 2013; 6.To consider and vote, on an advisory basis, on merger-related executive compensation; 7.To consider and vote, on an advisory basis, on executive compensation; 8.To approve the adjournment of the Annual Meeting, if necessary or appropriate, to solicit additional proxies to adopt the Patent Sale Agreement, Certificate of Amendment and Merger Agreement; and 9.To transact such other matters incident to the conduct of the Annual Meeting. Only stockholders of record at the close of business on November 28, 2012 are entitled to notice of and to vote at the Annual Meeting. All stockholders are cordially invited to attend the Annual Meeting in person. However, to ensure your representation at the Annual Meeting, you are urged to complete, sign, date and return the enclosed proxy card as promptly as possible in the postage-prepaid envelope enclosed for that purpose or to vote by internet or telephone as indicated on your proxy card or voting instruction form. Any stockholder of record or person holding a valid legal proxy may attend the Annual Meeting and may vote in person, even though he or she has previously returned a proxy.If you vote in person at the Annual Meeting, that vote will revoke any prior proxy that you have submitted. If you hold your shares through a bank, broker or other custodian, you must obtain a legal proxy from such custodian in order to vote in person at the Annual Meeting. The adoption of the Patent Sale Agreement, Certificate of Amendment and the Merger Agreement are separate and distinct proposals and each requires the affirmative vote of the holders of a majority of the outstanding shares of MIPS Technologies’ common stock that are entitled to vote at the Annual Meeting. The Patent Sale Agreement may be adopted without the approval of the Certificate of Amendment or the Merger Agreement, but the adoption of the Certificate of Amendment and the Merger Agreement each require the adoption of the Patent Sale Agreement. The approval of the proposal to adjourn the Annual Meeting, the non-binding advisory proposal Table of Contents regarding certain merger-related executive compensation arrangements, the non-binding advisory proposal regarding executive compensation arrangements and the ratification of appointment of our independent registered public accounting firm each require the affirmative vote of the holders of a majority of the shares of our common stock present and entitled to vote on the particular proposal at the Annual Meeting, assuming a quorum is present. The election of our Class II directors will be by a plurality vote of the holders of outstanding shares of our common stock that are entitled to vote at the Annual Meeting, assuming a quorum is present.Even if you plan to attend the Annual Meeting in person, we request that you complete, sign, date and return the enclosed proxy or submit your proxy by telephone or the Internet prior to the Annual Meeting to ensure that your shares will be represented at the Annual Meeting if you are unable to attend. If you have Internet access, we encourage you to vote via the Internet. If you are a stockholder of record, voting in person at the Annual Meeting will revoke any proxy previously submitted. If you hold your shares through a bank, broker or other custodian, you must obtain a legal proxy from such custodian in order to vote in person at the Annual Meeting. If you fail to return your proxy card or do not submit your proxy by phone or the Internet and you fail to attend the Annual Meeting, your shares will not be counted for purposes of determining whether a quorum is present at the meeting. The failure of any stockholder to vote in person or by proxy on the proposal to adopt the Patent Sale Agreement, Certificate of Amendment or Merger Agreement will have the same effect as a vote against the adoption of the Patent Sale Agreement, Certificate of Amendment or Merger Agreement, but will not affect the outcome of any of the other proposals other than as noted above that the consummation of the Merger and filing of the Certificate of Amendment are conditioned upon the approval of each of the proposals to adopt the Patent Sale Agreement, Merger Agreementand Certificate of Amendment. If you return a proxy card or attend the Annual Meeting in person but abstain from voting, this will have the effect of a vote against each of the proposals, except for the election of our Class II directors. If your shares are held by a bank or broker, please bring to the Annual Meeting your statement evidencing your beneficial ownership of MIPS Technologies’ common stock. All stockholders should also bring photo identification. After careful consideration, our board of directors has unanimously determined that (i) it is expedient, advisable and in the best interests of MIPS Technologies and its stockholders that MIPS Technologies enter into the Patent Sale Agreement, and subject to its terms and conditions, to consummate the Patent Sale and the other transactions contemplated by the Patent Sale Agreement; (ii) it is advisable, and in the best interests of and fair to MIPS Technologies and its stockholders, that MIPS Technologies adopt the certificate of amendment, and subject to its terms and conditions, to consummate the recapitalization and the other transactions contemplated by the Certificate of Amendment; (iii) it is advisable, and in the best interests of and fair to MIPS Technologies and its stockholders, that MIPS Technologies enter into the Merger Agreement, and subject to its terms and conditions, to consummate the Merger and the other transactions contemplated by the Merger Agreement; and (iv) the consideration to be paid to MIPS Technologies in the Patent Sale and to the stockholders of MIPS Technologies in the Merger are each fair to, and in the best interests of, MIPS Technologies and its stockholders.Our board of directors has unanimously approved the execution, delivery and performance by MIPS Technologies of its obligations under the Patent Sale Agreement and the Merger Agreement and the filing of the Certificate of Amendment and the consummation of the transactions contemplated thereby, including the Patent Sale, recapitalization and Merger. Table of Contents The board of directors unanimously recommends that you vote “FOR” adoption of the Patent Sale Agreement, “FOR” adoption of the Certificate of Amendment, “FOR” adoption of the Merger Agreement and “FOR” each of the other proposals. Stockholders of MIPS Technologies who do not vote in favor of the adoption of the Merger Agreement will have the right to seek appraisal of the fair value of their shares if the Merger is completed, but only if they submit a written demand for appraisal to MIPS Technologies before the vote is taken on the Merger Agreement and they comply with all requirements of Delaware law, which are summarized in the accompanying proxy statement beginning on page 159 and which are also set forth as Annex E to the proxy statement. By Order of the Board of Directors of MIPS TECHNOLOGIES, INC. Gail H. Shulman Vice President, General Counsel and Corporate Secretary Sunnyvale, California , 2012 YOUR VOTE IS IMPORTANT In order to ensure your representation at the annual meeting, you are requested to complete, sign and date the enclosed proxy as promptly as possible and return it in the enclosed envelope or to vote by internet or telephone.If you vote in person at the annual meeting, that vote will revoke any prior proxy that you have submitted. Table of Contents TABLE OF CONTENTS Page SUMMARY TERM SHEET 1 The Parties to the Patent Sale 1 The Patent Sale 1 Reasons for the Patent Sale and Recommendation of Our Board of Directors 2 Opinion of Our Financial Advisor on the Patent Sale 3 Financing of the Patent Sale 3 Conditions to the Closing of the Patent Sale 3 No Solicitation of Other Offers 5 Regulatory Matters of the Patent Sale 5 Termination of the Patent Sale 5 License Agreements 6 The Parties to the Merger 7 The Recapitalization 7 The Merger 8 Effects of the Merger 8 Treatment of Stock Options and Restricted Stock Units 8 Treatment of Employee Stock Purchase Plan 9 Reasons for the Merger and Recommendation of Our Board of Directors 9 Opinion of Our Financial Advisor on the Merger 11 Financing of the Merger 11 Interests of Our Directors and Executive Officers in the Patent Sale, Recapitalization and Merger 11 Conditions to the Closing of the Merger 12 No Solicitation of Other Offers 14 Regulatory Matters of the Merger 14 Termination of the Merger Agreement 14 Fees and Expenses 17 United States Federal Income Tax Consequences of the Merger 17 Appraisal Rights 18 Market Price of Common Stock 18 QUESTIONS AND ANSWERS ABOUT THE PROPOSED TRANSACTIONS AND THE ANNUAL MEETING 19 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION 29 THE ANNUAL MEETING 32 Date, Time and Place of the Annual Meeting 32 Purpose of the Proxy Statement and Proxy Card 32 Purpose of the Annual Meeting 32 Stockholders Entitled to Vote and Quorum 33 Methods of Voting 33 Adjournments and Postponements 34 Vote Required 34 Abstentions and Broker Non-Vote Voting 35 Share Ownership of MIPS' Directors and Executive Officers 36 Voting of Proxies 36 Proxies without Instructions 36 Revocation of Proxies 36 Solicitation of Proxies 36 Other Matters 37 Availability of Documents 37 Table of Contents THE PARTIES TO THE PROPOSED TRANSACTIONS 38 MIPS Technologies, Inc. 38 Bridge Crossing, LLC 38 Imagination Technologies Group plc 38 Acquisition Sub 39 BACKGROUND OF THE PROPOSED TRANSACTIONS 40 PROPOSAL NO. 1—THE PATENT SALE 50 The Proposal to Approve the Patent Sale Agreement 50 Vote Required for Approval of the Patent Sale Agreement 50 Reasons for the Patent Sale; Recommendation of Our Board of Directors 50 Opinion of Our Financial Advisor on the Patent Sale 55 Financing Related to the Patent Sale 58 PATENT SALE AGREEMENT 59 The Parties to the Patent Sale 59 Closing of the Patent Sale 60 Purchase Price 60 Representations and Warranties 60 Covenants and Agreements 63 Further Actions and Agreements 65 No Solicitation of Other Offers 66 Escrow and Indemnification 68 Regulatory Matters of the Patent Sale 68 Conditions to the Closing of the Patent Sale 69 Termination of the Patent Sale Agreement 70 Termination Fees 71 Amendments, Waivers; Third Party Beneficiaries 71 License Agreements 72 PROPOSAL NO. 2—APPROVAL AND ADOPTION OF THE CERTIFICATE OF AMENDMENT TO MIPS' AMENDED AND RESTATED CERTIFICATE OF INCORPORATION 73 Reasons for the Recapitalization 73 Effect of the Recapitalization on Holders of Outstanding Common Stock and Equity Awards 74 United States Federal Income Tax Consequences of the Recapitalization 74 PROPOSAL NO. 3—THE MERGER 75 The Proposal to Adopt the Merger Agreement 75 Vote Required for Adoption of the Merger Agreement 75 Rights of Stockholdres Who Object to the Merger 75 The Recapitalization 76 Reasons for the Merger; Recommendation of Our Board of Directors 76 Opinion of Our Financial Advisor 81 Certain Unaudited Financial Projections 86 Treatment of Stock Options and Restricted Stock Units 88 Treatment of Employee Stock Purchase Plan 88 Interests of Our Directors and Executive Officers in the Patent Sale, Recapitalization and Merger 89 Indemnification and Insurance 91 Golden Parachute Compensation 92 United States Federal Income Tax Consequences of the Merger 93 Regulatory Matters of the Merger 93 Financing Related to the Merger 93 Effects on Us if the Merger is Not Completed 94 Delisting and Deregistration of Our Common Stock 94 Table of Contents THE MERGER AGREEMENT 95 The Merger 95 Effective Time of the Merger 96 Merger Consideration 96 Payment for the Shares of Common Stock 96 Treatment of Stock Options and Restricted Stock Units 97 Treatment of Employee Stock Purchase Plan 98 Representations and Warranties 98 Conduct of Business Prior to Closing Proxy Statement and Stockholders Meeting No Solicitation of Other Offers Adverse Recommendation Change/Termination in Connection with a Superior Proposal Agreements to Use Reasonable Best Efforts Indemnification and Insurance Fees and Expenses Employee Benefits Other Covenants Relating to the Conduct of Our Business Conditions to the Closing of the Merger Termination of the Merger Agreement Termination Fees 114 Specific Performance Amendments; Waivers PROPOSAL NO. 4—ELECTION OF DIRECTORS 116 Directors and Nominees for Director 116 Board of Directors’ Meetings and Committees 121 Corporate Governance 122 Board Leadership Structure Board Involvement in Risk Oversight 124 Compensation Risk Assessment 124 Director Compensation 124 Compensation Committee Interlocks and Insider Participation 126 Board’s Recommendation 126 PROPOSAL NO. 5—RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 127 Fees Paid to the Independent Registered Public Accounting Firm 127 Table of Contents PROPOSAL NO. 6—ADVISORY VOTE ON MERGER-RELATED EXECUTIVE COMPENSATION PROPOSAL NO. 7—ADVISORY VOTE ON EXECUTIVE COMPENSATION 129 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 130 COMPENSATION AND NOMINATING COMMITTEE REPORT 132 Composition of the Committee 132 Charter 132 Compensation Committee Report 132 PERFORMANCE GRAPH 133 EXECUTIVE COMPENSATION 134 Overview of our Compensation Program 134 Summary of Fiscal 2012 Compensation Program 135 Process for Determining Executive Compensation 136 Elements of Compensation 136 Fiscal 2012 Compensation 140 Fiscal 2013 Compensation 141 Say on Pay 141 Change in Control Agreements 142 Potential Payments upon Change in Control and Termination 142 Other Agreements 143 Tax Treatment of Executive Compensation 143 Summary Compensation Table for Fiscal 2012 144 Grants of Plan-Based Awards in Fiscal Year 2012 146 Outstanding Equity Awards at Fiscal Year-End 148 Option Exercises and Stock Vested 149 Pension Benefits Non-Qualified Deferred Compensation Plan 150 Certain Relationships and Related Transactions 151 REPORT OF THE AUDIT AND CORPORATE GOVERNANCE COMMITTEE 152 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE PROPOSAL NO. 8—AUTHORITY TO ADJOURN THE ANNUAL MEETING 154 The Adjournment Proposal 154 Vote Required for Approval and Board Recommendation UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS STOCKHOLDER PROPOSALS FOR 2 159 DISSENTERS' RIGHTS OF APPRAISAL 160 OTHER MATTERS 164 WHERE YOU CAN FIND MORE INFORMATION 165 SHAREHOLDER LIST 166 ANNEX A – PATENT SALE AGREEMENT, DATED AS OF NOVEMBER 5, 2012, BY AND BETWEEN BRIDGE CROSSING, LLC AND MIPS TECHNOLOGIES, INC. A-1 ANNEX B–OPINION OF OCEAN TOMO LLC B-1 ANNEXC–AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 5, 2012, BY AND AMONG IMAGINATION TECHNOLOGIES GROUP PLC, IMAGINATION ACQUISITION SUB, INC., AND MIPS TECHNOLOGIES, INC. C-1 ANNEX D –OPINIONOPINION OF J.P. MORGAN D-1 ANNEX E –SECTION E-1 ANNEX F–CERTIFICATE OF AMENDMENTTO MIPS' AMENDED AND RESTATED CERTIFICATE OF INCORPORATION F-1 Table of Contents SUMMARY TERM SHEET The following summary highlights selected information in this proxy statement, dated , 2012 and first made available to stockholders on or about , 2012, and may not contain all the information that may be important to you. Accordingly, we encourage you to read this proxy statement, its annexes and the documents referred to or incorporated by reference in this proxy statement carefully and in their entirety. Each item in this summary includes a page reference directing you to a more complete description of that topic. See “Where You Can Find More Information” beginning on page 165 of this proxy statement. References to “MIPS Technologies,” “MIPS,” the “Company,” “we,” “our” or “us” in this proxy statement refer to MIPS Technologies, Inc. and its subsidiaries, and references to “the board,” “the board of directors” or “our board of directors” refer to the board of directors of MIPS Technologies, Inc., unless, in each case, otherwise indicated or the context otherwise requires. The Parties to the Patent Sale MIPS Technologies, Inc. MIPS Technologies, Inc. (NASDAQ: MIPS) is a leading provider of industry-standard processor architectures and cores for home entertainment, networking, mobile and embedded applications. The MIPS architecture powers some of the world’s most popular electronic products. Our technology is broadly used in products such as digital televisions, set-top boxes, Blu-ray players, broadband customer premises equipment (CPE), WiFi access points and routers, networking infrastructure and portable/mobile communications and entertainment products. MIPS Technologies is headquartered in Sunnyvale, CA and employs approximately 164 people. Bridge Crossing LLC Bridge Crossing LLC, a Delaware limited liability company, is wholly owned by a series of Allied Security Trust I, a member-based defensive patent aggregator. Allied Security Trust I currently has 26 members in the information technology, semiconductors, consumer electronics, social networking, communications (wired and wireless), medical information systems and other high tech industries, 11 of which participated in the patent sale (which 11 members we refer to as initial participants). Avaya, Hewlett-Packard, IBM, Intel, Motorola, Oracle, Philips and Research in Motion are among the members of Allied Security Trust I, but such members are not necessarily initial participants. Allied Security Trust I is based in Lambertville, New Jersey. The Patent Sale The Patent Sale Agreement, dated as of November 5, 2012, which we refer to as the patent sale agreement, provides that, upon the terms and subject to the conditions set forth in the patent sale agreement, MIPS Technologies will sell to Bridge Crossing all of our right, title and interest in 495 active issued U.S. and foreign patents and patent applications, which we refer to as the patent sale. The patents and patent applications to be sold to Bridge Crossing under the patent sale are referred to as the assigned patents. Three of our patents, which were originally designated assigned patents, have expired. Under the patent sale agreement, MIPS Technologies will transfer its ownership to the assigned patents to Bridge Crossing and will receive a broad license-back under the assigned patents to cover the business of MIPS Technologies and its present and future affiliates. In addition, 82 patents and patent applications will remain with MIPS, which patents and patent applications we refer to as the retained patents. The retained patents will be non-exclusively licensed to Bridge Crossing, with Bridge Crossing having the right to grant sublicenses under the retained patents to any licensee under the assigned patents for a twelve-month period. The license to Bridge Crossing under the retained patents and the license-back to MIPS Technologies under the assigned patents are described in greater detail in “The Patent Sale Agreement—License Agreements” beginning on page 72 of this proxy statement. 1 Table of Contents Reasons for the Patent Sale and Recommendation of Our Board of Directors After careful consideration, our board of directors unanimously (i) determined that it is expedient, advisable and in the best interests of MIPS Technologies and its stockholders for MIPS Technologies to enter into the patent sale agreement, (ii) approved and adopted the terms of the patent sale agreement, (iii) authorized the execution, delivery and performance by MIPS Technologies of its obligations under the patent sale agreement and the consummation of the transactions contemplated thereby, including the sale of the patents and the license agreements to be executed in connection therewith, and (iv) recommended and declared it advisable that the stockholders approve and adopt the patent sale agreement, and directed that such matter be submitted for consideration of the stockholders of MIPS Technologies at the annual meeting. Our board of directors unanimously recommends that MIPS Technologies’ stockholders vote “FOR” the adoption of the patent sale agreement and “FOR” the adjournment of the annual meeting, if necessary or appropriate, to solicit additional proxies. In reaching its recommendation, our board of directors consulted with MIPS Technologies’ management and its financial and legal advisors and considered a number of substantive factors, both positive and negative, and the potential benefits and detriments of the patent sale, which are described in greater detail herein. Among other factors, our board of directors believed that the following factors supported its decision to approve the proposed patent sale: · The comparability of the patent sale to MIPS Technologies’ other alternatives. · The opinion of Ocean Tomo LLC, which we refer to as Ocean Tomo. · The terms of the patent sale agreement. · The terms of the license agreements. · The opportunities and challenges facing MIPS Technologies. · The fact that the consummation of the proposed patent sale would require the affirmative vote of the holders of a majority of the outstanding shares of MIPS Technologies’ common stock entitled to vote. Our board of directors also considered potential risks or negative factors relating to the patent sale, including the following: · The fact that the completion of the patent sale will preclude MIPS Technologies’ stockholders from having the opportunity to participate in the future appreciation of the value of its capital stock derived from ownership of certain of MIPS Technologies’ patents. · The fact that, although the patent sale agreement contains a “fiduciary out,” it does not contain a “go shop” provision. The fact that the patent sale agreement contains certain provisions, including the termination fees, restrictions on providing information to and negotiating with a third party that makes an unsolicited acquisition proposal, and the required vote provisions obligating MIPS Technologies to convene the annual meeting for the purpose of obtaining stockholder approval of the proposal to adopt the patent sale agreement, even if our board of directors changes its recommendation regarding the patent sale and the patent sale agreement, that may inhibit other potential patent buyers from submitting potentially superior proposals to acquire MIPS Technologies’ patents. 2 Table of Contents Opinion of Our Financial Advisor on the Patent Sale On June 18, 2012, MIPS Technologies retained Ocean Tomo, LLC, which we refer to as Ocean Tomo, as its intellectual property advisor for the purpose of advising MIPS Technologies in connection with a potential patent sale transaction and to evaluate whether the consideration in the proposed patent sale was fair, from a financial point of view, to MIPS Technologies. At the meeting of the MIPS Technologies board of directors on November 4, 2012, Ocean Tomo rendered its oral opinion, which was subsequently confirmed in writing, that, as of November 4, 2012 and based upon and subject to the various factors, assumptions, qualifications and limitations set forth in the written opinion, the $350 million in cash consideration to be paid to MIPS Technologies in the patent sale was fair, from a financial point of view, to MIPS Technologies. The Ocean Tomo written opinion, dated November 4, 2012, is sometimes referred to herein as the Ocean Tomo opinion. The full text of the written opinion of Ocean Tomo dated November 4, 2012, which sets forth, among other things, the assumptions made, procedures followed, matters considered, qualifications and limitations on the review undertaken in rendering its opinion, is attached as Annex B to this proxy statement and is incorporated herein by reference. The summary of Ocean Tomo’s opinion set forth in this document is qualified in its entirety by reference to the full text of the opinion. Stockholders should read this opinion carefully and in its entirety. Ocean Tomo’s opinion is directed to the MIPS Technologies board of directors, addresses only the fairness from a financial point of view, to MIPS Technologies, of the $350 million in cash consideration to be paid to MIPS Technologies as consideration for the proposed patent sale, and does not address any other aspect of the patent sale or any other transactions, including those covered by the merger agreement (including the fairness of any such transactions). Ocean Tomo provided its advisory services and opinion for the information and assistance of the MIPS Technologies board of directors in connection with its consideration of the proposed patent sale. Under the terms of its engagement letter, Ocean Tomo provided MIPS Technologies with financial advisory services in connection with the proposed patent sale for which it will be paid a total of approximately $2.5 million on a contingent fee basis if the patent sale is consummated. The opinion of Ocean Tomo does not constitute a recommendation as to how any stockholder should vote with respect to the proposed patent sale or any other matter. Financing of the Patent Sale Bridge Crossing has represented in the patent sale agreement that it has, and as of the closing will have, sufficient immediately available funds to pay when due the aggregate patent sale consideration and to pay when due all of its fees and expenses related to the transactions contemplated by the patent sale agreement, and that it has deposited an amount equal to $350,000,000 with an escrow agent. Conditions to the Closing of the Patent Sale Conditions to Each Party’s Obligations.Each party’s obligation to complete the patent sale is subject to the satisfaction (or written waiver, if permissible under applicable law) of the following conditions: · the patent sale agreement must have been adopted by the affirmative vote of the holders of a majority of the outstanding shares of our common stock; · nogovernmental authority shall have enacted, issued, promulgated, enforced or entered any law or order which enjoins, limits, restricts, restrains, or otherwise prohibits the consummation of the patent sale; and · there shall not be any litigation by any governmental authority threatened in writing or pending seeking to restrain or prohibit the consummation of the patent sale. 3 Table of Contents Conditions to Bridge Crossing’s Obligations.The obligations of Bridge Crossing to complete the patent sale are subject to the satisfaction (or written waiver, if permissible under applicable law) of the following further conditions: · MIPS Technologies must have performed in all material respects all of its material obligations under the patent sale agreement required to be performed by it prior to the effective time of the patent sale; · each of the representations and warranties made by MIPS Technologies set forth in the patent sale agreement, other than the representation and warranty regarding the assignability of the assigned patents and the licensability of the retained patents, must be true as if made at and as of the effective time of the patent sale (except to the extent made as of a specific date), with such exceptions as have not had and would not reasonably be expected to have, individually or in the aggregate, a Seller Material Adverse Effect (as defined in “The Patent Sale Agreement—Representations and Warranties” below); · all assigned patents must be assignable to and all retained patents must be licensable to Bridge Crossing, except where such non-assignability or non-licensability does not pose a material threat of patent infringement to any of Bridge Crossing’s initial participants that would likely result in Bridge Crossing (representing the interests of its initial participants) being deprived of a significant portion of the value of the patent sale; · MIPS Technologies must deliver to Bridge Crossing at closing a certificate with respect to satisfaction of the foregoing conditions; · there shall not be any current suit, action or proceeding in which a third party asserts that the assigned patents are not solely owned by MIPS Technologies or its affiliates or that the assigned patents may not be assigned to Bridge Crossing or that the retained patents may not be licensed to Bridge Crossing, except for any suits initiated after MIPS Technologies and Bridge Crossing had entered into the patent sale agreement; and · MIPS Technologies must have executed and delivered (or caused to have been delivered, as applicable) certain instruments necessary for the assignment of the assigned patents to Bridge Crossing. Conditions to MIPS Technologies’ Obligations.The obligation of MIPS Technologies to complete the patent sale is subject to the satisfaction (or written waiver, if permissible under applicable law) of the following further conditions: · Bridge Crossing must have performed in all material respects all of its material obligations under the patent sale agreement required to be performed by it prior to the effective time of the patent sale; · each of the representations and warranties made by Bridge Crossing set forth in the patent sale agreement must be true as if made at and as of the effective time of the patent sale (except to the extent made as of a specific date), with such exceptions as have not had and would not reasonably be expected to have, individually or in the aggregate, a Patent Purchaser Material Adverse Effect (as defined in “The Patent Sale Agreement—Representations and Warranties” below); · Bridge Crossing must deliver to MIPS Technologies at closing a certificate with respect to the satisfaction of the foregoing conditions; and · Bridge Crossing must have delivered (or caused to have been delivered, as applicable) the purchase price, escrow amount and certain ancillary agreements to MIPS Technologies. 4 Table of Contents No Solicitation of Other Offers Subject to certain exceptions, the patent sale agreement provides that neither MIPS Technologies nor any of its subsidiaries shall, and MIPS Technologies and its subsidiaries shall not authorize any of their respective officers, directors, employees, consultants, investment bankers, attorneys, accountants, agents, advisors, affiliates and other representatives to, initiate, seek, solicit or knowingly encourage or facilitate any inquiries, discussions, requests or offers that constitute or could reasonably be expected to lead to a “competing proposal” (as defined in the patent sale agreement; see “The Patent Sale Agreement — No Solicitation of Other Offers” on page 66 of this proxy statement); engage in, continue or otherwise participate in any discussions or negotiations with, or furnish any non-public information relating to MIPS Technologies to, any person that, to the knowledge of MIPS Technologies, is seeking to make or has made a competing proposal; or approve, endorse, recommend or enter into any agreement with respect to a competing proposal. Regulatory Matters of the Patent Sale We have determined that no clearances from governmental agencies are required prior to the completion of the patent sale. However, such governmental authorities could take action under applicable antitrust laws, including seeking to prohibit the completion of the patent sale. For a more detailed discussion of the requirements regarding regulatory matters under the patent sale agreement, please see “The Patent Sale Agreement — Regulatory Matters of the Patent Sale” beginning on page 68 of this proxy statement and “The Patent Sale Agreement — Covenants and Agreements” beginning on page 63 of this proxy statement. Termination of the Patent Sale Agreement The patent sale agreement may be terminated at any time prior to the consummation of the patent sale, whether before or after stockholder approval of the patent sale has been obtained: · by mutual written consent of MIPS Technologies and Bridge Crossing; · by either MIPS Technologies or Bridge Crossing if the patent sale is not consummated on or before April 5, 2013, provided that this right to terminate is not available to any party if the failure of such party to perform any of its obligations under the patent sale agreement has been a principal cause of or resulted in the failure of the patent sale to be consummated on or before the termination date; · by MIPS Technologies if MIPS Technologies’ board of directors has determined to enter into a definitive agreement providing for the implementation of a superior proposal and MIPS Technologies enters into such definitive agreement and pays Bridge Crossing a termination fee of $10,000,000; or · by Bridge Crossing, if: · MIPS Technologies has breached its obligations set forth in the section “The Patent Sale Agreement—No Solicitation of Other Offers” in any material respect; · MIPS Technologies’ board of directors effects an adverse recommendation change; or · MIPS Technologies enters into a definitive agreement pursuant to a competing proposal. MIPS Technologies must pay a termination fee of $30,000,000 to Bridge Crossing if MIPS Technologies fails to sell the assigned patents and license the retained patents to Bridge Crossing in material breach of the patent sale agreement and enters into an agreement with a third party to sell, assign or exclusively license a majority of the assigned patents and retained patents (other than in the case of the merger or any other sale of MIPS Technologies) within twelve months after terminating the patent sale agreement, which we refer to as a wrongful termination payment. 5 Table of Contents MIPS Technologies must pay a termination fee of $10,000,000, which we refer to as the ordinary termination fee, to Bridge Crossing if: · its board of directors has determined to enter into a definitive agreement providing for the implementation of a superior proposal and MIPS Technologies enters into such definitive agreement; · it has breached its obligations set forth in the section “The Patent Sale Agreement—No Solicitation of Other Offers” in any material respect; or · its board of directors effects an adverse recommendation change. The patent sale agreement provides that, subject to Bridge Crossing’s right to specific performance against MIPS Technologies to enforce MIPS Technologies’ obligations under the patent sale agreement. Bridge Crossing’s right to receive termination fees set forth above shall constitute liquidated damages and the sole and exclusive remedy of Bridge Crossing against MIPS Technologies and its subsidiaries for all losses suffered as a result of the failure of the patent sale.The patent sale agreement provides that in no event will MIPS Technologies be required to pay the ordinary termination fee after making the wrongful termination payment, that MIPS Technologies will be credited any ordinary termination fee it has paid if it is required to make the wrongful termination payment, that MIPS Technologies will in no event be required to pay the ordinary termination fee or make the wrongful termination payment on more than one occasion and that the termination fee will be reduced by any amount as may be required to be deducted or withheld under applicable tax law. License Agreements Assigned Patent License Agreement In connection with the patent sale, MIPS Technologies will receive a license-back under the assigned patents under the terms of the Assigned Patent License Agreement. This license-back will grant MIPS Technologies and its present and future affiliates—including Imagination Technologies Group plc if the below-described merger is consummated—a worldwide, non-exclusive, irrevocable, sublicensable, transferable, royalty-free license to freely exploit the technologies covered by the assigned patents for use in connection with any product, service, technology, material or process of MIPS Technologies, its present and future affiliates or any customers of any of the foregoing. The license will not be terminable except by express mutual agreement by the parties and will continue until the expiration of the last to expire of the assigned patents. Retained Patent License Agreement As part of the patent sale, Bridge Crossing will receive a worldwide, non-exclusive, non-transferable, royalty-free license under the retained patents. For the twelve-month period after the closing of the patent sale, Bridge Crossing will offer sublicenses under the retained patents to its members in conjunction with licenses under the assigned patents. The sublicenses under the retained patents will permit the initial participants of Bridge Crossing and any third party who purchases a license under the assigned patents and a sublicense under the retained patents during the twelve-month period after the closing of the patent sale to exploit the technologies covered by the retained patents for use in connection with any product, service, technology, material or process of that sublicensee, its present and future affiliates, and any customers of any of the foregoing, provided that the license under the retained patents does not grant any rights to clone the MIPS architectures. The sublicenses granted under the retained patents are revocable in certain circumstances, including where a sublicensee directly or indirectly asserts, otherwise participates in or funds (i) a patent infringement suit alleging that a MIPS architecture as implemented by a customer of MIPS Technologies infringes a patent, (ii) a patent infringement counterclaim (including an ITC action) in response to a lawsuit brought by MIPS Technologies alleging that such sublicensee is infringing one or more retained patents by cloning the MIPS architecture, or (iii) any lawsuit or other proceeding challenging the patentability, validity, scope, ownership or enforceability of the retained patents. Unless earlier terminated under the provisions described above, the sublicenses granted under the retained patents will continue until the expiration of the last to expire of the retained patents. 6 Table of Contents The Parties to the Merger MIPS Technologies, Inc. MIPS Technologies, Inc. (NASDAQ: MIPS) is a leading provider of industry-standard processor architectures and cores for home entertainment, networking, mobile and embedded applications. The MIPS architecture powers some of the world’s most popular electronic products. Our technology is broadly used in products such as digital televisions, set-top boxes, Blu-ray players, broadband customer premises equipment (CPE), WiFi access points and routers, networking infrastructure and portable/mobile communications and entertainment products. MIPS Technologies is headquartered in Sunnyvale, CA and employs approximately 164 people. Imagination Technologies Group plc Imagination Technologies Group plc (LSE: IMG.L) is a global leader in multimedia and communication technologies and creates and licenses market-leading processor solutions for graphics, video, and display, embedded processing, multi-standard communications and connectivity, and cross-platform V.VoIP & VoLTE. These silicon and software intellectual property (IP) solutions for systems-on-chip (SoC) are complemented by an extensive portfolio of software drivers, developer tools and extensive market and technology-focused ecosystems. Imagination Technologies is headquartered in Hertfordshire in the United Kingdom and employs approximately 1,200 people. Acquisition Sub Imagination Acquisition Sub, Inc., a Delaware corporation, which we refer to as Acquisition Sub, is an indirect wholly owned subsidiary of Imagination Technologies. Acquisition Sub was formed exclusively for the purpose of effecting the merger, as described in this proxy statement. The Recapitalization Following the closing of the patent sale but prior to the closing of the merger, MIPS Technologies will effect a recapitalization by amending our certificate of incorporation such that MIPS Technologies will distribute the proceeds from the patent sale and all cash on hand, less $99,700,000, and you will be entitled to receive 0.1479 shares of MIPS Technologies’ common stock and what is currently estimated to be approximately $6.23 in cash, without interest and less any applicable withholding taxes, for each share of MIPS Technologies common stock that you own at the time of filing of the certificate of amendment, which we refer to as the recapitalization.This estimate reflects management’s current estimate of cash held by MIPS Technologies following the patent sale and immediately prior to the recapitalization, which will be affected by our operating results, estimated transaction expenses, timing of the recapitalization and other factors.Your preexisting shares of common stock will be cancelled, so the only shares you own following the recapitalization will be these 0.1479 shares per share of our common stock that you previously owned.See “Proposal 2—Approval and Adoption of the Certificate of Amendment to MIPS’ Amended and Restated Certificate of Incorporation” and the text of the certificate of amendment to MIPS’ Amended and Restated Certificate of Incorporation, which we refer to as the certificate of amendment, reproduced in its entirety as Annex F. 7 Table of Contents The Merger The Agreement and Plan of Merger, dated as of November 5, 2012, which we refer to as the merger agreement, provides that, upon the terms and subject to the conditions set forth in the merger agreement, Acquisition Sub will merge with and into MIPS Technologies, which we refer to as the merger. MIPS Technologies will be the surviving corporation in the merger and will continue to do business as “MIPS Technologies, Inc.” following the merger (as a wholly owned indirect subsidiary of Imagination Technologies). In the merger, each share of MIPS Technologies common stock outstanding after giving effect to the recapitalization described above under the heading “The Recapitalization” (other than treasury shares, shares owned by any wholly owned subsidiary of MIPS Technologies, shares owned by Imagination Technologies, Acquisition Sub or any other subsidiary of Imagination Technologies, and shares held by stockholders who have properly demanded, exercised and perfected and not withdrawn a demand for statutory appraisal rights, if any, which we refer to as dissenting shares) will be converted into the right to receive $7.31 in cash (equivalent to approximately $1.08 for each share of MIPS Technologies common stock outstanding prior to the recapitalization), which we refer to as the merger consideration, without interest and less any applicable withholding taxes. Effects of the Merger After giving effect to the recapitalization described above under the heading “The Recapitalization” and the merger, you will be entitled to receive a total of approximately $7.31 per share that you owned prior to the recapitalization.This estimate is subject to a fluctuation in the recapitalization proceeds (currently estimated to be $6.23), but not the merger proceeds.The following details how this total amount is calculated. From the recapitalization, concurrently with the merger consideration, you will receive what is currently estimated to be approximately $6.23 in cash, without interest and less any applicable withholding taxes, as describedabove under the heading “The Recapitalization.” From the merger, you will be entitled to receive approximately $1.08 for each share of MIPS common stock that you owned prior to the recapitalization, which represents exactly $7.31 in cash for each share of our common stock that you own at the effective time of the merger after giving effect to the recapitalization, without interest and less any applicable withholding taxes, unless you have properly demanded, exercised and perfected and not withdrawn your statutory dissenter’s rights of appraisal under Delaware law with respect to the merger. The appraisal rights described in this paragraph apply only with respect to the adoption of the merger agreement by holders of our common stock and do not apply in connection with the patent sale or the recapitalization described above. As a result of the merger, MIPS Technologies will cease to be an independent, publicly traded company and will become a wholly owned indirect subsidiary of Imagination Technologies. You will not own any shares of stock of MIPS Technologies or the surviving corporation following the merger. Stockholders will only receive aggregate proceeds in the amount of approximately $7.31 per share for each share of MIPS Technologies common stock owned prior to the recapitalization upon approval of Proposal No. 1 and Proposal No. 2 and upon consummation of the patent sale, filing of the certificate of amendment and consummation of the merger. Treatment of Stock Options and Restricted Stock Units In connection with the patent sale, the recapitalization and the merger, pursuant to MIPS Technologies’ equity incentive plans and programs, MIPS Technologies equity awards will be subject to the following treatment. MIPS Technologies Stock Options.Individuals holding stock options at the time of the recapitalization will generally be entitled to receive a cash payment in respect of each vested or unvested option based on the value of a share of MIPS Technologies common stock, calculated as set forth in the merger agreement, over the exercise price of the option, less any applicable withholding taxes, and all stock options will be cancelled at the time of the recapitalization. Stock options with an exercise price per share is equal to or greater than the value of a share of MIPS Technologies common stock will be cancelled for no value. 8 Table of Contents MIPS Technologies Restricted Stock Units.Following the closing of the patent sale and in connection with the patent sale, the recapitalization and the certificate of amendment, the restricted stock units that are outstanding immediately prior to the recapitalization will be converted into the right to receive a total of approximately $7.31 per share of common stock subject to such restricted stock units prior to the recapitalization, calculated as follows.In the recapitalization, the restricted stock units will be converted into (i) an amount in cash currently estimated to be approximately $6.23 per share of common stock subject to such restricted stock units, without interest and less any applicable withholding taxes, subject to fluctuation as described above under the heading “The Recapitalization,” and (ii) restricted stock units denominated in 0.1479 shares of MIPS Technologies common stock.Additionally, with respect to the restricted stock units that remain outstanding immediately prior to the effective time of the merger, after giving effect to the conversion described in the previous sentence, the vesting restrictions will lapse and the restricted stock units will be deemed fully vested as of the effective time, and such restricted stock units will be cancelled and converted into the right to receive a cash amount equal to the product of the total number of shares of common stock subject to such restricted stock units, multiplied by the merger consideration of $7.31 per share of common stock (approximately $1.08 per share of common stock subject to such restricted stock units prior to the recapitalization), without interest and less any applicable withholding taxes. All payments owed to holders of restricted stock units will be made promptly after the effective time of the merger by Imagination Technologies through the surviving corporation’s payroll account. Treatment of Employee Stock Purchase Plan Our Employee Stock Purchase Plan, as amended, or ESPP, authorizes the issuance of up to1,499,955 shares of MIPS Technologies common stock and is for the benefit of qualifying employees and directors as designated by our board of directors. With respect to the ESPP, consistent with the terms of the ESPP and the merger agreement and subject to the closing of the merger: · the current offering period under the ESPP will end on January 15, 2013; and · the ESPP will terminate effective as of the day immediately preceding the closing date of the merger. Reasons for the Merger and Recommendation of Our Board of Directors Our board of directors, acting with the advice and assistance of MIPS Technologies’ management and financial and legal advisors, carefully evaluated the merger agreement and the transactions contemplated thereby. Our board of directors determined that it is in the best interests of MIPS Technologies and its stockholders, and has declared it advisable, for MIPS Technologies to enter into the merger agreement. At a meeting on November 4, 2012, our board of directors unanimously resolved to approve the execution, delivery and performance by MIPS Technologies of its obligations under the merger agreement and the consummation of the transactions contemplated thereby, including the merger, and to recommend to the stockholders of MIPS Technologies that they adopt the merger agreement. 9 Table of Contents In reaching its recommendation, our board of directors consulted with MIPS Technologies’ management and its financial and legal advisors and considered a number of substantive factors, both positive and negative, and potential benefits and detriments of the merger. Our board of directors believed that, taken as a whole, the following factors supported its decision to approve the proposed merger: · The historical market prices of MIPS Technologies common stock compared to the proposed merger consideration of $7.31 per share of MIPS Technologies common stock, after giving effect to the recapitalization. · The comparability of the merger to MIPS Technologies’ other alternatives. · The opinion of J.P. Morgan Securities LLC, which we refer to as J.P. Morgan. · The terms of the merger agreement. · The fact that dissenters’ appraisal rights would be available to MIPS Technologies’ stockholders under Delaware law. Our board of directors also considered potential risks or negative factors relating to the merger, including the following: · The fact that the completion of the merger will preclude MIPS Technologies’ stockholders from having the opportunity to participate in MIPS Technologies’ future earnings growth and the future appreciation of the value of its capital stock that could be anticipated if its strategic plan were successfully implemented on a stand-alone basis. · The fact that, although the merger agreement contains a “fiduciary out,” it does not contain a “go shop” provision. 10 Table of Contents The fact that the merger agreement contains certain provisions, including the $2,750,000 termination fee, restrictions on providing information to and negotiating with a third party that makes an unsolicited acquisition proposal, and the required vote provisions obligating MIPS Technologies to convene the annual meeting for the purpose of obtaining stockholder approval of the proposal to adopt the merger agreement, such that even if our board of directors changes its recommendation regarding the merger and the merger agreement, other potential acquirors may be dissuaded or inhibited from submitting potentially superior proposals to acquire MIPS Technologies. Opinion of Our Financial Advisor on the Merger Pursuant to an engagement letter dated November 18, 2011, as amended October 31, 2012, MIPS Technologies retained J.P. Morgan as its financial advisor in connection with the proposed merger.At the meeting of the board of directors of MIPS Technologies on November 4, 2012, J.P. Morgan rendered its oral opinion to the board of directors of MIPS Technologies that, as of such date and based upon and subject to the factors and assumptions set forth in its opinion, the consideration to be paid to the holders of MIPS Technologies’ common stock, after giving effect to the recapitalization, in the proposed merger was fair, from a financial point of view, to MIPS Technologies stockholders.J.P. Morgan has confirmed its November 4, 2012 oral opinion by delivering its written opinion to the board of directors of MIPS Technologies, dated November 5, 2012, that, as of such date, the consideration to be paid to the holders of MIPS Technologies’ common stock, after giving effect to the recapitalization, in the proposed merger was fair, from a financial point of view, to MIPS Technologies stockholders.No limitations were imposed by MIPS Technologies’ board of Directors upon J.P. Morgan with respect to the investigations made or procedures followed by it in rendering its opinions. The full text of the written opinion of J.P. Morgan dated November 5, 2012, which sets forth the assumptions made, matters considered and limits on the review undertaken, is attached as Annex D to this Proxy Statement and is incorporated herein by reference.MIPS Technologies’ stockholders are urged to read the opinion in its entirety.J.P. Morgan’s written opinion is addressed to the board of directors of MIPS Technologies, is directed only to the consideration to be paid in the merger and does not constitute a recommendation to any stockholder of MIPS Technologies as to how such stockholder should vote at the MIPS Technologies annual meeting.The summary of the opinion of J.P. Morgan set forth in this Proxy Statement is qualified in its entirety by reference to the full text of such opinion. For services rendered in connection with the merger, recapitalization, patent sale and related license agreements, MIPS Technologies has agreed to pay J.P. Morgan a fee of approximately $9.0 million, a substantial portion of which will become payable only if the transactions contemplated by the merger agreement (including the recapitalization), patent sale agreement and related license agreements are consummated. For a more complete description, see “The Merger — Opinion ofOur Financial Advisor on the Merger” beginning on page 81 of this proxy statement. Also see Annex D to this proxy statement. Financing of the Merger Imagination Technologies has represented in the merger agreement that it has, and as of the closing will have, sufficient immediately available funds to pay when due the aggregate merger consideration and to pay when due all of its fees and expenses related to the transactions contemplated by the merger agreement. The receipt of financing by Imagination Technologies is not a condition to the obligations of either party to complete the merger under the terms of the merger agreement. Interests of Our Directors and Executive Officers in the Patent Sale, Recapitalization and Merger In considering the recommendations of the board of directors, you should be aware that our directors and executive officers may have interests in the merger that are different from, or in addition to, your interests as a stockholder, and that may present actual or potential conflicts of interest. Such interests may include payments in respect of equity awards, certain transaction-related bonuses and/or severance payments under change in control agreements entered into between MIPS Technologies and its executive officers which become payable upon a qualifying termination event within 24 months following a change in control. 11 Table of Contents For a more complete description of the interests of MIPS Technologies’ executive officers and directors in the merger, see “The Merger — Interests of Our Directors and Executive Officers in the Patent Sale, Recapitalization and Merger” beginning on page 89 of this proxy statement. Conditions to the Closing of the Merger Conditions to Each Party’s Obligations.Each party’s obligation to complete the merger is subject to the satisfaction (or written waiver, if permissible under applicable law) of the following conditions: · the merger agreement and the recapitalization must have been adopted by the affirmative vote of the holders of a majority of the outstanding shares of our common stock; · nogovernmental authority shall have enacted, issued, promulgated, enforced or entered any law or order which enjoins, limits, restricts, restrains, or otherwise prohibits the consummation of the merger; · the parties must have received the written approval of the Committee on Foreign Investment in the United States (CFIUS), approving the merger and other transactions contemplated by the merger agreement; · the recapitalization must have been consummated; and · the patent sale must have been consummated. Conditions to Imagination Technologies’ and Acquisition Sub’s Obligations.The obligations of Imagination Technologies and Acquisition Sub to complete the merger are subject to the satisfaction (or written waiver, if permissible under applicable law) of the following further conditions: · each of the representations and warranties made by MIPS Technologies set forth in the merger agreement, disregarding all qualifications contained therein relating to materiality or “Company Material Adverse Effect” (as defined in the merger agreement, as described in “The Merger Agreement — Representations and Warranties” beginning on page 98 of this proxy statement), must be true as if made at and as of the signing of the merger agreement and the effective time of the merger (except to the extent made as of a specific date), with such exceptions as have not had and would not reasonably be expected to have, individually or in the aggregate, a Company Material Adverse Effect as of the effective time of the merger as though made as of the effective time of the merger; · MIPS Technologies must have performed or complied in all material respects with all agreements and covenants required by the merger agreement to be performed or complied with by it on or prior to the effective time of the merger; · MIPS Technologies must have available an amount of cash greater than or equal to $99,700,000, or the “holdback amount”; · MIPS Technologies must deliver to Imagination Technologies at closing a certificate with respect to the satisfaction of the foregoing conditions relating to its representations, warranties and covenants, and the availability of cash greater than or equal to the holdback amount; · there shall be no pending law, order, suit, action or proceeding by any governmental authority enjoining, limiting, restricting, restraining, or otherwise prohibiting the consummation of the closing of the merger or to the extent directly or indirectly connected with the patent sale, seeking to establish or prohibit the consummation of the closing of the merger; 12 Table of Contents · no Company Material Adverse Effect must have occurred since the date of the merger agreement and be continuing; · MIPS Technologies must deliver to Imagination Technologies a certificate that MIPS has not been a United States real property holding corporation; · appraisal rights must not have been exercised with respect to more than fifteen percent (15%) of all the issued and outstanding shares of our common stock; · MIPS Technologies must have obtained and fully paid the premium for a non-cancellable extension of its directors’ and officers’ liability coverage under MIPS Technologies’ existing directors’ and officers’ insurance policies and fiduciary liability insurance policies for a claims reporting or discovery period of at least six (6) years from and after the effective time of the merger from an insurance carrier with the same or better credit rating as MIPS Technologies’ current insurance carrier with terms, conditions, retentions and limits of liability no less favorable than those currently provided and disclosed to Imagination Technologies; · MIPS Technologies must have paid its transaction costs related to the Patent Sale; · MIPS Technologies must have paid J.P. Morgan for its delivery of a fairness opinion to MIPS Technologies; and · MIPS Technologies must deliver to Imagination Technologies at closing a certificate that no claims for indemnification under the Patent Sale Agreement have been made by Bridge Crossing, LLC. Conditions to MIPS Technologies’ Obligations.The obligation of MIPS Technologies to complete the merger is subject to the satisfaction (or written waiver, if permissible under applicable law) of the following further conditions: · the representations and warranties made by Imagination Technologies and Acquisition Sub set forth in the merger agreement, disregarding all qualifications contained therein relating to materiality or “Parent Material Adverse Effect” (as defined in the merger agreement, as described in “The Merger Agreement — Representations and Warranties” beginning on page 98 of this proxy statement), must be true as if made at and as of the signing of the merger agreement and the effective time of the merger (except to the extent made as of a specific date), with such exceptions as have not had and would not reasonably be expected to have, individually or in the aggregate, a Parent Material Adverse Effect as of the effective time of the merger as though made as of the effective time of the merger; · Imagination Technologies and Acquisition Sub must have performed in all material respects all of their obligations under the merger agreement required to be performed by them prior to the effective time of the merger; and · Imagination Technologies must deliver to MIPS Technologies at closing a certificate with respect to the satisfaction of the foregoing conditions relating to its and Acquisition Sub’s representations, warranties and covenants. 13 Table of Contents No Solicitation of Other Offers Subject to certain exceptions, the merger agreement provides that neither MIPS Technologies nor any of its subsidiaries shall, and MIPS Technologies and its subsidiaries shall not authorize any of their respective officers, directors, employees, consultants, investment bankers, attorneys, accountants, agents, advisors, affiliates and other representatives to, initiate, seek, solicit or knowingly encourage or facilitate any inquiries, discussions, requests or offers that constitute or could reasonably be expected to lead to a “competing proposal” (as defined in the merger agreement; see “The Merger Agreement — Adverse Recommendation Change/Termination in Connection with a Superior Proposal” on page 107 of this proxy statement); engage in, continue or otherwise participate in any discussions or negotiations with, or furnish any non-public information relating to MIPS Technologies to, any person that, to the knowledge of MIPS Technologies, is seeking to make or has made a competing proposal; or approve, endorse, recommend or enter into any agreement with respect to a competing proposal. Regulatory Matters of the Merger MIPS Technologies and Imagination Technologies intend to prepare, prefile and file with CFIUS a joint voluntary notice of the transactions contemplated by the merger agreement pursuant to the Defense Production Act of 1950, as amended, and to provide CFIUS with any additional or supplemental information it requests to obtain a written notification issued by CFIUS that it has concluded its review (or, if CFIUS deems necessary, its investigation) and determined that there are no unresolved national security concerns with respect to the transactions contemplated by the merger agreement.Completion of CFIUS’ review is a condition to each party’s obligations under the merger agreement. We have determined that no other clearances from governmental agencies are required prior to the completion of the merger. However, such governmental authorities could take action under applicable antitrust laws, including seeking to prohibit the completion of the merger. For a more detailed discussion of the requirements regarding regulatory matters under the merger agreement, please see “The Merger — Regulatory Matters of the Merger” beginning on page 93 of this proxy statement and “The Merger Agreement — Agreements to Use Reasonable Best Efforts” beginning on page 108 of this proxy statement. Termination of the Merger Agreement The merger agreement may be terminated at any time prior to the consummation of the merger, whether before or after stockholder approval of the merger has been obtained: · by mutual written consent of MIPS Technologies and Imagination Technologies; · by either MIPS Technologies or Imagination Technologies if: · the merger is not consummated on or before April 5, 2013, which we refer to as the termination date, provided that this right to terminate is not available to any party if the failure of such party to perform any of its obligations under the merger agreement, the failure to act in good faith or the failure to use its reasonable best efforts to consummate the merger and the other transactions contemplated by the merger agreement has been a principal cause of or resulted in the failure of the merger to be consummated on or before the termination date; 14 Table of Contents · there is a law that prohibits the consummation of the merger on the terms contemplated by the merger agreement, or any governmental authority of competent jurisdiction issues any order or takes any other action (which order or action has become final and non-appealable) that permanently restrains, enjoins or otherwise prohibits the transactions contemplated by the merger agreement, but the party seeking termination for this reason must have used its reasonable best efforts to remove such order or action, and provided that this right to terminate is not available to any party if the issuance of such final, non-appealable order was primarily due to the failure of such party (including Acquisition Sub in the case of Imagination Technologies) to perform any of its obligations under the merger agreement; or · the MIPS Technologies stockholders do not adopt the merger agreement and certificate of amendment at the annual meeting or any adjournment or postponement thereof; · by MIPS Technologies, if: · Imagination Technologies or Acquisition Sub have breached or failed to perform in any material respect any of their representations, warranties, covenants or agreements under the merger agreement, which breach or failure to perform (a) would result in a failure of the closing conditions for the benefit of MIPS Technologies relating to Imagination Technologies’ and Acquisition Sub’s representations, warranties and covenants and (b) cannot be cured by the termination date, or if curable, is not cured by Imagination Technologies within thirty (30) days of receipt by Imagination Technologies of written notice from MIPS Technologies of such breach or failure, provided that this right to terminate will not be available to MIPS Technologies if it is in material breach of any of its obligations under the merger agreement; · prior to receipt of MIPS Technologies’ stockholders’ approval of the merger agreement and the certificate of amendment, MIPS Technologies’ board of directors has determined to enter into a definitive agreement with respect to a superior proposal by process permitted under the merger agreement and MIPS Technologies pays a termination fee of $2,750,000 and Imagination Technologies’ reasonable and documented out-of-pocket fees and expenses incurred in connection with the merger agreement and the transactions contemplated thereby (such fees and expenses to not exceed $2,000,000) to Imagination Technologies concurrently with such termination; or · all conditions to Imagination Technologies’ and Acquisition Sub’s obligation to close have been satisfied, and Imagination Technologies and Acquisition Sub fail to consummate the merger within three (3) business days following the date the closing of the merger should have occurred. · by Imagination Technologies, if: · MIPS Technologies has breached or failed to perform in any material respect any of its representations, warranties, covenants or agreements under the merger agreement, which breach or failure to perform (a) would result in a failure of the closing conditions for the benefit of Imagination Technologies relating to MIPS Technologies’ representations, warranties and covenants and (b) cannot be cured by the termination date, or if curable, is not cured by MIPS Technologies within thirty (30) days of receipt by MIPS Technologies of written notice from Imagination Technologies of such breach, provided that this right to terminate will not be available to Imagination Technologies if it is in material breach of any of its obligations under the merger agreement; 15 Table of Contents · MIPS Technologies materially amends, changes, modifies or waives the terms, conditions and obligations of the patent sale agreement, the assigned patent license agreement or the retained patent license agreement in a way that would reasonably be expected to have a material adverse effect on the surviving corporation and does so without the express prior written consent of Imagination Technologies; · there is any effect, change, event or occurrence that has had or would reasonably be expected to have, individually or in the aggregate, a Company Material Adverse Effect; or · MIPS Technologies’ board of directors effects an adverse recommendation change, approves or recommends a competing proposal or MIPS Technologies enters into an alternative acquisition agreement or fails to include its recommendation that our stockholders adopt the merger agreement and approve the transactions contemplated thereby in this proxy statement. If the merger agreement is terminated by MIPS Technologies or by Imagination Technologies under the conditions described in further detail below, a termination fee in the amount of $2,750,000, in addition to Imagination Technologies’ reasonable and documented out-of-pocket fees and expenses incurred in connection with the merger agreement and the transactions contemplated thereby (such fees and expenses to not exceed $2,000,000), may be payable by MIPS Technologies to Imagination Technologies. MIPS Technologies must pay the termination fee and Imagination Technologies’ fees and expenses to Imagination Technologies if: · (A) MIPS Technologies or Imagination Technologies terminates the merger agreement because the merger has not been consummated by the termination date or the MIPS Technologies stockholders do not adopt the merger agreement at the annual meeting or any adjournment or postponement thereof, and (B) (i) a competing proposal has been publicly announced and (ii) within 12 months of such termination MIPS Technologies enters into, agrees to or consummates a transaction regarding such competing proposal or any other competing proposal, provided that, for these purposes, references to “20% or more” in the definition of “competing proposal” are deemed references to “50% or more;” · (A) Imagination Technologies terminates the agreement because MIPS Technologies has breached any of its representations, warranties, covenants or agreements under the merger agreement, which breach (i) would result in a failure of any closing conditions for the benefit of Imagination Technologies and (ii) is incapable of being cured by the termination date, or if curable, is not cured by thirty (30) days following receipt by MIPS Technologies of written notice from Imagination Technologies of such breach, provided that this right to terminate will not be available to Imagination Technologies if it is in material breach of any of its obligations under the merger agreement, and (B) (i) a competing proposal has been publicly announced and (ii) within 12 months of such termination MIPS Technologies enters into, agrees to or consummates a transaction regarding such competing proposal or any other competing proposal, provided that, for these purposes, references to “20% or more” in the definition of “competing proposal” are deemed references to “50% or more;” · (A) Imagination Technologies terminates the merger agreement because MIPS Technologies’ board of directors effects an adverse recommendation change or fails to include its recommendation that our stockholders adopt the merger agreement and the transactions contemplated thereby in this proxy statement, and (B)(i) a competing proposal has been publicly announced and (ii) within 12 months of such termination MIPS Technologies enters into, agrees to or consummates a transaction regarding such competing proposal or any other competing proposal, provided that, for these purposes, references to “20% or more” in the definition of “competing proposal” are deemed references to “50% or more;” 16 Table of Contents · (A) Imagination Technologies terminates the agreement because MIPS Technologies materially amends, changes, modifies or waives the terms, conditions and obligations of the patent sale agreement, the assigned patent license agreement or the retained patent license agreement in a way that would reasonably be expected to have a material adverse effect on the surviving corporation and does so without the express prior written consent of Imagination Technologies, and (B)(i) a competing proposal has been publicly announced and (ii) within 12 months of such termination MIPS Technologies enters into, agrees to or consummates a transaction regarding such competing proposal or any other competing proposal, provided that, for these purposes, references to “20% or more” in the definition of “competing proposal” are deemed references to “50% or more;” · Imagination Technologies terminates the agreement because MIPS Technologies’ board of directors approves or recommends a competing proposal or MIPS Technologies enters into a definitive agreement with respect to such proposal; or · MIPS Technologies terminates the merger agreement because MIPS Technologies’ board of directors has determined to enter into a definitive agreement with respect to a superior proposal. The merger agreement provides that in no event will MIPS Technologies be required to pay the termination fee on more than one occasion and that the termination fee will be reduced by any amount as may be required to be deducted or withheld under applicable tax law. The termination fee constitutes liquidated damages in a reasonable amount that will compensate Imagination Technologies in the circumstances in which such fee is payable for the efforts and resources expended and opportunities foregone while negotiating the merger agreement and in reliance on the merger agreement and on the expectation of the consummation of the transactions contemplated therein. Fees and Expenses Whether or not the merger is consummated, all costs and expenses incurred in connection with the merger agreement and the merger and the other transactions contemplated by the merger agreement will be paid by the party incurring such expense. However, if the merger agreement is terminated under certain circumstances described in more detail under the caption “The Merger Agreement — Termination Fees” beginning on page 114 of this proxy statement, MIPS Technologies may be required to reimburse Imagination Technologies for its reasonable and documented out-of-pocket transaction-related expenses up to $2,000,000. United States Federal Income Tax Consequences of the Merger Consummation of the merger is conditioned on, among other things, consummation of the recapitalization.The recapitalization and merger are intended to constitute, and MIPS Technologies, Imagination Technologies, and Acquisition Sub have all agreed to treat the recapitalization and merger as, a single integrated transaction for U.S. federal income tax purposes.However, there can be no assurance that the Internal Revenue Services, or IRS, or a court will agree that the recapitalization and the merger are an integrated transaction. Assuming that, as expected, the recapitalization and merger are treated as a single integrated transaction, the receipt of cash in exchange for your shares of common stock pursuant to the recapitalization and the merger will generally be a taxable transaction to U.S. holders (as defined below in “United States Federal Income Tax Considerations” beginning on page 155 of this proxy statement) for U.S. federal income tax purposes. A U.S. holder will generally recognize gain or loss equal to the difference between the aggregate amount of cash received by such holder in the recapitalization and the merger and such holder’s adjusted tax basis in the shares of common stock exchanged for cash in the recapitalization and the merger. For further information on the anticipated tax consequences of the recapitalization and the merger, see “United States Federal Income Tax Considerations” beginning on page 155 of this proxy statement. Because individual circumstances may differ, we recommend that you consult your own tax advisor to determine the particular U.S. federal, state, local and foreign income and other tax consequences of the merger and the recapitalization to you. 17 Table of Contents Appraisal Rights Under Delaware law, holders of our common stock who follow certain specified procedures and who do not vote in favor of adopting the merger agreement will have the right to seek appraisal of the fair value of their shares of our common stock as determined by the Delaware Court of Chancery if the merger is completed, but only if they comply with all requirements of Delaware law (including Section 262 of the General Corporation Law of the State of Delaware, which we refer to as the DGCL, the text of which can be found in Annex E of this proxy statement), which are summarized in this proxy statement. This appraisal amount could be more than, the same as or less than the merger consideration. Any holder of our common stock intending to exercise appraisal rights, among other things, must submit a written demand for an appraisal to us prior to the vote on the adoption of the merger agreement and must not vote or otherwise submit a proxy in favor of adoption of the merger agreement. Your failure to follow exactly the procedures specified under Delaware law will result in the loss of your ability to seek and obtain appraisal rights. The appraisal rights and procedures described in this paragraph apply only with respect to the adoption of the merger agreement by holders of our common stock and do not apply in connection with the patent sale or the recapitalization described above. Market Price of Common Stock The closing sale price of our common stock on NASDAQ on November 5, 2012, the last trading day prior to the announcement of the merger, was $7.02. On , 2012, the last trading day before the date of this proxy statement, the closing sale price of our common stock on NASDAQ was $ . The aggregate proceeds from the patent sale, recapitalization and merger of $7.31 per share for each share of our common stock owned prior to the recapitalization represents a 40% premium to the closing price of our common stock on NASDAQ on April 11, 2012, the day prior to the first public rumor of a potential sale of MIPS Technologies. 18 Table of Contents QUESTIONS AND ANSWERS ABOUT THE PROPOSED TRANSACTIONS ANDTHE ANNUAL MEETING The following questions and answers are intended to briefly address some commonly asked questions regarding the patent sale, the patent sale agreement, the merger, the merger agreement, the recapitalization and the annual meeting. These questions and answers may not address all questions that may be important to you as a MIPS Technologies stockholder. Please refer to the “Summary Term Sheet” and the more detailed information contained elsewhere in this proxy statement, the annexes to this proxy statement and the documents referred to or incorporated by reference in this proxy statement, which you should read carefully and in their entirety. See “Where You Can Find More Information” beginning on page 165. Q: What am I being asked to vote on? A: You are being asked to adopt a patent sale agreement that provides for the sale of all of our right, title and interest in 495 active issued patents and patent applications to Bridge Crossing and the grant of sublicensable rights to 82 of our patents and patent applications, whereby MIPS Technologies will receive licenses back for each patent sold and grant to Bridge Crossing a license in the patents MIPS Technologies will retain. You are also being asked to adopt a merger agreement that provides for the acquisition of MIPS Technologies by Imagination Technologies. Further, you are being asked to vote to approve and adopt a certificate of amendment to MIPS Technologies’ certificate of incorporation. If the patent sale agreement is adopted and the sale of patents consummated, if the merger agreement is adopted and the merger to be consummated and if the certificate of amendment is approved, adopted and filed, you will be entitled to receive a total of approximately $7.31 per share that you owned prior to the recapitalization. MIPS Technologies has not made any decision yet as to any distribution of proceeds in the event that the patent sale agreement is adopted and the sale of patent is consummated but the merger agreement is not adopted and the merger is not consummated and the certificate of amendment is not approved. This estimate is subject to a fluctuation in the recapitalization proceeds (currently estimated to be $6.23), but not the merger proceeds.The following details how this total amount is calculated.MIPS Technologies will distribute the proceeds from the patent sale and all cash on hand, less $99,700,000, and you will be entitled to receive 0.1479 shares of MIPS Technologies’ common stock and what is currently estimated to be approximately $6.23 in cash, without interest and less any applicable withholding taxes, for each share of MIPS Technologies common stock that you own at the time of filing of the certificate of amendment, which we refer to as the recapitalization. This estimate reflects management’s current estimate of cash held by MIPS Technologies following the patent sale and immediately prior to the recapitalization, which will be affected by our operating results, estimated transaction expenses, timing of the recapitalization and other factors. The consummation of the recapitalization is contingent upon the adoption of the patent sale agreement and the merger agreement by our stockholders. Once the merger agreement has been adopted by our stockholders and other closing conditions under the merger agreement have been satisfied or waived, Acquisition Sub, an indirect wholly owned subsidiary of Imagination Technologies, will merge with and into MIPS Technologies. MIPS Technologies will be the surviving corporation in the merger and will become a wholly owned subsidiary of Imagination Technologies. Upon the consummation of the merger, you will be entitled to $7.31 per share of common stock you own after giving effect to the recapitalization (equivalent to approximately $1.08 per share you own prior to the recapitalization), without interest and less any applicable withholding taxes, unless you have perfected your appraisal rights with respect to the merger. The consummation of the merger is contingent upon the adoption of the patent sale agreement and the certificate of amendment by our stockholders. You are also being asked to elect three Class II directors to serve until the 2015 annual meeting of Stockholders and until their successors are elected and qualified.You are also being asked to ratify the appointment of Ernst & Young LLP as our independent registered public accounting firm for the current fiscal year, which ends on June 30, 2013. You are also being asked to vote on a non-binding proposal regarding merger-related executive compensation. You are also being asked to vote on a non-binding proposal regarding executive compensation. Finally, you are also being asked to vote to adjourn the annual meeting to a later date if necessary or appropriate to solicit additional proxies in favor of the proposal to adopt the patent sale agreement, merger agreement and the certificate of amendment if there are insufficient votes to adopt either agreement at the time of the annual meeting. This proxy statement contains important information about the proposed transactions and the annual meeting of stockholders, and you should read this proxy statement carefully and in its entirety. 19 Table of Contents Q: Who will be the directors of MIPS Technologies if the merger is completed? A: If the merger is completed, the MIPS Technologies board of directors following the completion of the merger will be composed of the directors of Acquisition Sub at the effective time of the merger and all directors of MIPS Technologies immediately prior to the completion of the merger will cease to be MIPS Technologies directors as of the time of the completion of the merger. Q: What will be the consequences of the Patent Sale, the recapitalization and the merger to the MIPS Technologies directors and officers? A: A number of MIPS Technologies’ directors and executive officers may have interests in the recapitalization and the merger that are different from, or in addition to, the interests of other MIPS Technologies stockholders. Such interests relate to, or arise from, among other things, (1) the right to receive cash in exchange for the cancellation of vested and unvested stock options, upon the recapitalization; (2) the right of holders of restricted stock units to receive at the time of the recapitalization for such restricted stock units (i) an amount in cash currently estimated to be $6.23 per share of common stock subject to such restricted stock units (without interest and less any applicable withholding taxes) and (ii) restricted stock units denominated in 0.1479 shares of MIPS Technologies common stock; (3) the accelerated vesting of restricted stock units and cancellation of such awards at the effective time of the Merger in exchange for the right to receive a cash amount equal to the product of (i) the total number of shares of MIPS Technologies common stock subject to such restricted stock units immediately prior to the effective time and after giving effect to the recapitalization, multiplied by (ii) the merger consideration of $7.31 (equivalent to approximately $1.08 for each share of MIPS Technologies common stock subject to such restricted stock units prior to the recapitalization), without interest and less any applicable withholding taxes; (4) certain severance payments under change in control agreements entered into between MIPS Technologies and its executive officers, which become payable upon a qualifying termination event within 24 months following a change in control; (5) potential transaction-related bonuses; and (6) the fact that, with respect to pre-merger acts and omissions, MIPS Technologies will be required to purchase directors’ and officers’ insurance coverage with respect to, and Imagination Technologies will and the surviving corporation will continue to provide indemnification, advancement of expenses to, current and former directors and officers of MIPS Technologies after the merger. For a description of these interests, see “The Merger — Interests ofOur Directors and Executive Officers in the Merger.” Q: How are votes counted? A: Votes will be counted by the inspector of election appointed for the annual meeting, who will separately count “FOR” and “AGAINST” votes, abstentions and broker non-votes. “Broker non-votes” result when brokers are precluded from exercising their voting discretion with respect to the approval of non-routine matters such as the adoption of the merger agreement, the adoption of the patent sale agreement, the adoption of the certificate of amendment, the proposal for the election of directors and the proposal to approve the adjournment of the annual meeting for the purpose of obtaining additional votes and thus, absent specific instructions from the beneficial owner of those shares, brokers are not empowered to vote the shares with respect to the approval of such non-routine matters. Because the adoption of the patent sale agreement, adoption of the merger agreement and approval and adoption of the certificate of amendment each require the approval of the holders of a majority of the shares of our outstanding common stock, broker non-votes and abstentions will have the same effect as a vote “AGAINST” each such proposal.Because the approval of the proposal to ratify the appointment of Ernst & Young as our independent registered public accounting firm for the current fiscal year, approval of the proposal to adjourn the annual meeting, if necessary or appropriate, to solicit additional proxies, the non-binding proposal regarding merger-related executive compensation and the non-binding proposal regarding executive compensation each require the affirmative vote of the holders of a majority of the shares of our common stock present and entitled to vote on these particular proposals at the annual meeting, they will not be affected by broker non-votes, but abstentions will have the same effect as a vote “AGAINST” each such proposal. 20 Table of Contents Q: What will I receive in the merger? A: Upon consummation of the patent sale and completion of the recapitalization and the merger, you will be entitled to receive a total of approximately $7.31 per share that you owned prior to the recapitalization.This estimate is subject to fluctuation in the recapitalization proceeds (currently estimated to be $6.23 per share), but not the merger proceeds.The following details how this total amount is calculated. From the recapitalization, concurrently with the merger consideration, you will receive what is currently estimated to be approximately $6.23 in cash, without interest and less any applicable withholding taxes, for each share of our common stock that you own at the effective time of the recapitalization. This estimate reflects management’s current estimate of cash held by MIPS Technologies following the patent sale and immediately prior to the recapitalization, which will be affected by our operating results, estimated transaction expenses, timing of the recapitalization and other factors.You will also receive exactly 0.1479 shares of our common stock for each share of common stock you own at the effective time of the recapitalization.Your preexisting shares of common stock will be cancelled, so the only shares you own following the recapitalization will be these 0.1479 shares per share of our common stock that you previously owned. From the merger, you will be entitled to receive approximately $1.08 for each share of MIPS common stock that you owned prior to the recapitalization, which represents exactly $7.31 in cash for each share of our common stock that you own at the effective time of the merger after giving effect to the recapitalization, without interest and less any applicable withholding taxes, unless you have perfected your appraisal rights with respect to the merger. For example, if you own 100 shares of our common stock at the effective time of the merger after giving effect to the recapitalization, you will receive $731 in cash in exchange for your remaining shares of our common stock in the merger, less any applicable withholding taxes. You will not own any shares of stock of MIPS Technologies or the surviving corporation following the merger. Stockholders will only receive aggregate proceeds in the amount of approximately $7.31 per share for each share of MIPS Technologies common stock owned prior to the recapitalization upon approval of Proposal No. 1 and Proposal No. 2 and upon consummation of the patent sale, filing of the certificate of amendment and consummation of the merger. Q: After the merger is completed, how will I receive the cash for my shares? A: Promptly after the merger is completed, the paying agent appointed by Imagination Technologiesand approved by MIPS Technologies will mail written instructions on how to exchange your MIPS Technologies common stock certificates for the per share merger consideration of $7.31 in cash (equivalent to approximately $1.08 for each share of MIPS Technologies common stock that you own prior to the recapitalization), without interest and less any applicable withholding taxes, and the cash you will receive pursuant to the recapitalization. You will receive cash for your shares from the paying agent after you comply with these instructions. Q: How will I receive the cash if I have lost my stock certificate? A: If your stock certificate is lost, stolen or destroyed, you must deliver an affidavit and may be required by Parent to post a bond as indemnity against any claim that may be made with respect to such certificate prior to receiving the merger consideration of $7.31 in cash per share after giving effect to the recapitalization (equivalent to approximately $1.08 for each share of MIPS Technologies common stock that you own prior to the recapitalization), without interest and less any applicable withholding taxes, and the cash pursuant to the recapitalization (currently estimated to be approximately $6.23 per share that you own prior to the recapitalization), without interest and less any applicable withholding taxes. 21 Table of Contents Q: When and where is the annual meeting? A: The annual meeting of stockholders of MIPS Technologies will be held on January 23, 2013, at our corporate headquarters, located at 955 East Arques Avenue, Sunnyvale, California94085 commencing at 2:00 p.m., Pacific Time. Q: Who is entitled to vote at the annual meeting? A: Only stockholders of MIPS Technologies as of the close of business on November 28, 2012, the record date for the annual meeting, are entitled to receive notice of the annual meeting and to vote the shares of MIPS Technologies common stock that they held at that time at the annual meeting, or at any adjournment or postponement of the annual meeting. Q: Who is entitled to attend the annual meeting? A: Please note that space limitations make it necessary to limit attendance at the annual meeting to stockholders as of the record date (or their authorized representatives). If your shares are held by a bank or broker, please bring to the annual meeting your statement evidencing your beneficial ownership of our common stock as of the record date. All stockholders should also bring photo identification. Q: What vote is required for MIPS Technologies’ stockholders to adopt the patent sale agreement, merger agreement or certificate of amendment? A: The adoption of each of the patent sale agreement, merger agreement and certificate of amendment requires the affirmative vote of the holders of a majority of the outstanding shares of our common stock entitled to vote at the annual meeting. As of the close of business on November 28, 2012, the record date for the annual meeting, there were shares of MIPS Technologies common stock issued and outstanding. Q: What vote of our stockholders is required to approve the proposal to approve and adopt the certificate of amendment; to approve the proposal to elect three Class II directors to serve three-year terms; to approve the proposal to ratify the appointment of Ernst & Young as our independent registered public accounting firm for the current fiscal year; to approve the proposal to adjourn the annual meeting, if necessary or appropriate, to solicit additional proxies; to approve the non-binding proposal regarding merger-related executive compensation; and to approve the non-binding proposal regarding executive compensation? A: The proposal to approve and adopt the certificate of amendment; the proposal to ratify the appointment of Ernst & Young as our independent registered public accounting firm for the current fiscal year; the proposal to adjourn the annual meeting, if necessary or appropriate, to solicit additional proxies; the non-binding proposal regarding executive compensation; and the non-binding proposal regarding merger-related executive compensation each require the affirmative vote of the holders of a majority of the shares of our common stock present and entitled to vote on these particular proposals at the annual meeting, assuming a quorum is present. The directors will be elected at the meeting by a plurality of the shares present and entitled to vote in the election and actually cast. 22 Table of Contents Q: How does MIPS Technologies’ board of directors recommend that I vote? A: MIPS Technologies’ board of directors, after careful consideration of a variety of factors described in this proxy statement, unanimously recommends that you vote “FOR” the proposal to adopt the patent sale agreement, “FOR” the proposal to adopt the merger agreement, “FOR” the proposal to approve and adopt the certificate of amendment, “FOR” the proposal to elect three Class II directors to serve three-year terms, “FOR” the proposal to ratify the appointment of Ernst & Young as our independent registered public accounting firm for the current fiscal year, “FOR” the proposal adjourn the annual meeting, if necessary or appropriate, to solicit additional proxies, “FOR” the non-binding proposal regarding executive compensation and “FOR” the non-binding proposal regarding merger-related executive compensation. You should read “The Patent Sale—Reasons for the Patent Sale; Recommendation of Our Board of Directors” and “The Merger — Reasons for the Merger; Recommendation of our Board of Directors” beginning on pages 76 and 81 respectively, of this proxy statement for a discussion of the factors that the board of directors considered in deciding to recommend the adoption of both the patent sale agreement and the merger agreement. Q: What happens if the patent sale or merger is not consummated? A: If the patent sale agreement is not adopted by our stockholders, or if the patent sale is not consummated for any other reason, MIPS Technologies will retain ownership of its current patent portfolio. Because the closing of the patent sale is a condition to the closing of the merger, if the patent sale is not consummated, the merger cannot be consummated either. If the merger agreement is not adopted by our stockholders, or if the merger is not consummated for any other reason, stockholders will not receive any payment for their shares in connection with the merger or the recapitalization and the holders of stock options and restricted stock units will not receive any payment for their awards in connection with the patent sale, the recapitalization and the merger, which in each case will only occur if the merger is approved. Instead, MIPS Technologies will remain an independent public company and our common stock will continue to be listed and traded on NASDAQ. MIPS Technologies has not made any decision yet as to any distribution of proceeds in the event that the patent sale agreement is adopted and the sale of patent is consummated but the merger agreement is not adopted and the merger is not consummated and the certificate of amendment is not approved. Under circumstances specified in the patent sale agreement, MIPS Technologies may be required to pay Bridge Crossing a termination fee, which circumstances are described in greater detail under the caption “The Patent Sale Agreement — Termination Fees” beginning on page 71 of this proxy statement. Under circumstances specified in the merger agreement, MIPS Technologies may be required to pay Imagination Technologies a termination fee and reimburse Imagination Technologies for its transaction-related expenses, each described in greater detail under the caption “The Merger Agreement — Termination Fees” beginning on page 114 of this proxy statement. Q: How was the purchase price for the assets determined? A: The purchase price for the assets proposed to be sold to Bridge Crossing was negotiated between representatives of MIPS Technologies and representatives of Bridge Crossing. We have received a fairness opinion from Ocean Tomo, LLC concluding that the consideration to be received by us for the assets is fair, from a financial point of view, to MIPS Technologies. A copy of the fairness opinion from Ocean Tomo, LLC is included as Annex B to this proxy statement. 23 Table of Contents Q: Am I entitled to appraisal rights in connection with the asset sale or the recapitalization? A: No. Delaware law does not provide for stockholder appraisal rights in connection with the sale of a company’s assets or a recapitalization. Appraisal rights are only available with respect to the fair value of the shares of MIPS Technologies common stock after giving effect to the patent sale and recapitalization. Q: What do I need to do now? A: We urge you to carefully read this proxy statement in its entirety, including its annexes, and to consider how the patent sale, merger and each of the other proposals affect you. Even if you plan to attend the annual meeting, if you hold your shares in your own name as the stockholder of record, please vote your shares by completing, signing, dating and returning the enclosed proxy card; using the telephone number printed on your proxy card; or using the Internet voting instructions printed on your proxy card. If you have Internet access, we encourage you to vote via the Internet. You can also attend the annual meeting and vote in person. If you hold your shares in “street name,” follow the procedures provided by your broker, bank or other nominee. 24 Table of Contents PLEASE DO NOT SEND YOUR STOCK CERTIFICATES WITH YOUR PROXY CARD. YOU WILL RECEIVE DETAILED INSTRUCTIONS CONCERNING EXCHANGE OF YOUR STOCK CERTIFICATES IF THE MERGER IS CONSUMMATED. Q:How do I vote? A:You may vote by: · using the telephone number printed on your proxy card; · using the Internet voting instructions printed on your proxy card; · signing and dating each proxy card you receive and returning it in the enclosed prepaid envelope; · attending the annual meeting and voting in person; or · if you hold your shares in “street name,” following the procedures provided by your broker, bank or other nominee. If you return your signed and dated proxy card, but do not mark the boxes showing how you wish to vote, your shares will be voted “FOR” the proposal to adopt the patent sale agreement, “FOR” the proposal to adopt the merger agreement, “FOR” the proposal to approve and adopt the certificate of amendment, “FOR” the proposal to elect three Class II directors to serve three-year terms, “FOR” the proposal to ratify the appointment of Ernst & Young as our independent registered public accounting firm for the current fiscal year, “FOR” the proposal to adjourn the annual meeting, if necessary or appropriate, to solicit additional proxies, “FOR” the non-binding proposal regarding executive compensation and “FOR” the non-binding proposal regarding merger-related executive compensation. If you do not return your signed and dated proxy card, your shares will not be voted and the effect will be the same as a vote against the adoption of the patent sale agreement, the merger agreement, the certificate of amendment, the ratification of Ernst & Young LLP as our independent registered public accounting firm for the current fiscal year, the non-binding proposal regarding executive compensation and the non-binding proposal regarding executive compensation, but will not have an effect on the election of Class II directors at the annual meeting, so long as a quorum is otherwise present, or the proposal to adjourn the annual meeting, if necessary or appropriate, to solicit additional proxies. Q: How can I change or revoke my vote? A: You have the right to change or revoke your proxy at any time before the vote is taken at the annual meeting: · if you hold your shares in your name as a stockholder of record, by written notice to our Corporate Secretary, at 955 East Arques Avenue, Sunnyvale, California94085; · by attending the annual meeting and voting in person (your attendance at the meeting will not, by itself, revoke your proxy; you must vote in person at the meeting); · by submitting a later-dated proxy card; 25 Table of Contents · by re-voting by telephone or the Internet (only your latest telephone or Internet vote will be counted); or · if you have instructed a broker, bank or other nominee to vote your shares, by following the directions received from your broker, bank or other nominee to change those instructions. Q: If my shares are held in “street name” by my broker, bank or other nominee, will my broker, bank or other nominee vote my shares for me? A: Your broker, bank or other nominee will only be permitted to vote your shares if you instruct your broker, bank or other nominee how to vote. You should follow the procedures provided by your broker, bank or other nominee regarding the voting of your shares. If you do not instruct your broker, bank or other nominee to vote your shares, your shares will not be voted and the effect will be the same as a vote against the adoption of the patent sale agreement, the merger agreement, the certificate of amendment, the ratification of Ernst & Young LLP as our independent registered public accounting firm for the current fiscal year, the non-binding proposal regarding executive compensation and the non-binding proposal regarding merger-related executive compensation, but will not have an effect on the election of Class II directors at the annual meeting, so long as a quorum is otherwise present. Q: What do I do if I receive more than one proxy or set of voting instructions? A: If you also hold shares directly as a record holder, in “street name,” or otherwise through a nominee, you may receive more than one proxy and/or set of voting instructions relating to the annual meeting. These should each be voted and/or returned separately as described elsewhere in this proxy statement in order to ensure that all of your shares are voted. Q: What is a quorum? A: A quorum of the holders of the outstanding shares of our common stock must be present for the annual meeting to be held. A quorum is present if the holders of a majority of the outstanding shares of our common stock entitled to vote are present at the meeting, either in person or represented by proxy. Abstentions and broker non-votes are counted as present for the purpose of determining whether a quorum is present. A broker non-vote occurs on an item when a broker is not permitted to vote on that item without instructions from the beneficial owner of the shares and no instructions are given. Q: What happens if I sell my shares before the annual meeting? A: The record date of the annual meeting is earlier than the annual meeting and the date that the merger is expected to be completed. If you transfer your shares of common stock after the record date but before the annual meeting, you will retain your right to vote at the annual meeting, but will have transferred the right to receive $7.31 per post-recapitalization share in cash to be received by our stockholders in the merger (equivalent to approximately $1.08 for each share of MIPS Technologies common stock that you own prior to the recapitalization), without interest and less any applicable withholding taxes, and what is currently estimated to be approximately $6.23 per pre-recapitalization share in cash, without interest and less any applicable withholding taxes, to be received by our stockholders in the recapitalization. In order to receive these amounts, you must hold your shares through completion of the merger. 26 Table of Contents Q: Am I entitled to exercise appraisal rights instead of receiving the merger consideration for my shares? A: Yes. As a holder of our common stock, you are entitled to appraisal rights under Delaware law in connection with the merger if you meet certain conditions. In order to perfect appraisal rights, you must follow exactly the procedures specified under Delaware law. See “Dissenters’ Rights of Appraisal” beginning on page 160 of this proxy statement and Annex E to this proxy statement. Q: What governmental and regulatory approvals are required? A: MIPS Technologies and Imagination Technologies intend to prepare, prefile and file with CFIUS a joint voluntary notice of the transactions contemplated by the merger agreement pursuant to the Defense Production Act of 1950, as amended, and to provide CFIUS with any additional or supplemental information it requests to obtain a written notification issued by CFIUS that it has concluded its review (or, if CFIUS deems necessary, its investigation) and determined that there are no unresolved national security concerns with respect to the transactions contemplated by the merger agreement.Completion of CFIUS’ review is a condition to each party’s obligations under the merger agreement. We have determined that no other clearances from governmental agencies are required prior to the completion of the merger. However, such governmental authorities could take action under applicable antitrust laws, including seeking to prohibit the completion of the merger. For more information on the governmental and regulatory approvals required for completion of the merger, see “The Merger — Regulatory Matters of the Merger.” Q: Will the merger be taxable to me? A: Consummation of the merger is conditioned on, among other things, consummation of the recapitalization.The recapitalization and merger are intended to constitute, and MIPS Technologies, Imagination Technologies, and Acquisition Sub have all agreed to treat the recapitalization and merger as, a single integrated transaction for U.S. federal income tax purposes.However, there can be no assurance that the IRS or a court will agree that the recapitalization and the merger are an integrated transaction. Assuming that, as expected, the recapitalization and merger are treated as a single integrated transaction, the receipt of cash in exchange for your shares of common stock pursuant to the recapitalization and the merger will generally be a taxable transaction to U.S. holders (as defined below in “United States Federal Income Tax Considerations” beginning on page 155 of this proxy statement) for U.S. federal income tax purposes. A U.S. holder will generally recognize gain or loss equal to the difference between the aggregate amount of cash received by such holder in the recapitalization and the merger and such holder’s adjusted tax basis in the shares of common stock exchanged for cash in the recapitalization and the merger. For further information on the anticipated tax consequences of the recapitalization and the merger, see “United States Federal Income Tax Considerations” beginning on page 155 of this proxy statement. Because individual circumstances may differ, we recommend that you consult your own tax advisor to determine the particular U.S. federal, state, local and foreign income and other tax consequences of the merger and the recapitalization to you. 27 Table of Contents Q: When are the patent sale and merger expected to be completed? A: We are working toward completing the patent sale and merger as quickly as possible, and we anticipate that both will be completed in the first quarter of 2013, subject to the satisfaction or waiver of all closing conditions. However, the exact timing of the completion of either the patent sale or the merger cannot be predicted. In order to complete the patent sale, we must obtain stockholder approval for the patent sale agreement and the closing conditions under the patent sale agreement must be satisfied or waived. In order to complete the merger, we must obtain stockholder approval for the merger agreement and the closing conditions under the merger agreement must be satisfied or waived. The patent sale may be consummated without the adoption of the merger agreement; however, the merger cannot be consummated unless the patent sale is consummated first. See “The Patent Sale agreement—Closing of the Patent Sale,” “The Patent Sale Agreement—Conditions to the Closing of the Patent Sale,” “The Merger Agreement — Effective Time of the Merger” and “The Merger Agreement — Conditions to the Closing of theMerger” beginning on pages 60, 69, 96 and 110 of this proxy statement, respectively. Q: Will a proxy solicitor be used? A: Yes. MIPS Technologies has engaged Georgeson Inc., which we refer to as Georgeson, to assist in the solicitation of proxies for the Annual Meeting, and MIPS Technologies estimates it will pay Georgeson a fee of approximately $27,500. MIPS Technologies has also agreed to reimburse Georgeson for reasonable and documented out-of-pocket expenses incurred in connection with the proxy solicitation and to indemnify Georgeson against certain losses, costs and expenses. If you have any questions, or need assistance voting your shares, please contact the firm assisting us in the solicitation of proxies: Georgeson Inc. 199 Water Street New York, New York 10038 Call Toll-Free: (800) 248-7605 Email: mips@georgeson.com Q: Who can help answer any other questions that I have? A: If you have additional questions about the merger, need assistance in submitting your proxy or voting your shares of our common stock, or need additional copies of the proxy statement or the enclosed proxy card, please contact Bill Slater, Chief Financial Officer of MIPS Technologies, Inc., at 955 East Arques Avenue, Sunnyvale, California94085 or by telephone at (408) 530-5000. 28 Table of Contents CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION This proxy statement, and the documents to which we refer you in this proxy statement, contain “forward-looking statements” within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 which may be identified by their use of words like “plans,” “expects,” “will,” “anticipates,” “intends,” “projects,” “estimates” or other words of similar meaning including, without limitation, under the headings “Summary Term Sheet,” “Questions and Answers about the Proposed Transactions and the Annual Meeting,” “The Patent Sale,” “Reasons for the Patent Sale; Recommendation of Our Board of Directors,” “Opinion of Our Financial Advisor on the Patent Sale,” “Regulatory Matters of the Patent Sale,” “The Merger,” “Reasons for the Merger; Recommendation of Our Board of Directors,” “Regulatory Matters of the Merger,” “Opinion of Our Financial Advisor on the Merger,” “Compensation Risk Assessment,”“Fiscal 2013 Compensation,” “Potential Payments Upon Change in Control and Termination” and “Market Price Data and Dividend Information.” Forward-looking statements are based on certain assumptions and expectations of future events. MIPS Technologies cannot guarantee that these assumptions and expectations are accurate or will be realized. These statements are not guarantees of future performance and involve a number of risks, uncertainties and assumptions. Many factors, including those discussed more fully in documents filed with the Securities and Exchange Commission, which we refer to as the SEC, by MIPS Technologies, particularly under the heading “Risk Factors” in Part I, Item 1A of MIPS Technologies’ Annual Report on Form 10-K for the year ended June 30, 2012 Amendment No. 1 thereto and in and subsequent filings with the SEC, as well as others, could cause results to differ materially from those stated. These factors include, but are not limited to: · the effect of the announcement of the sale of patents or the merger on our business relationships (including with employees, customers and suppliers), operating results and business generally; · our business and results of operations may suffer if the patent sale or the merger are not consummated; · our ability to sustain or grow our license and contract revenue; · the variability of our operating results from one period to another based on changes in the size and nature of our license agreements; · our ability to compete against much larger companies in the microprocessor IP market that have larger market share and broader lines of products; · the uncertainty of success in our strategic efforts around patent monetization; · the adverse impact of a number of factors on our royalty revenue; · the impact on our revenue of the loss of a key customer or any significant delays in our customers’ product development plans; · the negative impact to our financial results from economic conditions; · fluctuations in our financial results that could affect our stock price; · limits in our ability to achieve design wins unless we are able to develop enhancements and new generations of our intellectual property; · volatility of our stock price; 29 Table of Contents · adverse impact on our revenue growth if we fail in the market for mobile products; · inability to compete and grow if we do not succeed on key platforms, including ANDROID™;; · exposure to various legal, business, political and economic risks associated with our international operations; · continued reliance on third-party technologies for the development of our products; · reliance on the efforts of third parties to enhance our technology offerings and our ecosystem; · dependence on royalties from the sale of products incorporating our technology and our limited visibility as to the timing and amount of such sales; · dependence on key personnel; · potential claims of infringement on the intellectual property rights of others; · our ability to compete effectively in the market for SoC intellectual property cores and related designs; · our ability to obtain or enforce intellectual property rights; · variance in our results of operations as a result of the methods, estimates, and judgments that we use in applying our accounting policies; · changes in effective tax rates or adverse outcomes from examination of our income tax returns; · the possibility we may experience security breaches; · claims and liabilities in connection with the sale of our discontinued business; 30 Table of Contents · failure of our past restructurings to sufficiently reduce our expenses relative to future revenue; · catastrophic events that may disrupt our business and harm our operating results; · impairments to long-lived assets; · exposure of the market value of our investment portfolio to fluctuations in interest rates and changes in credit ratings which could have a material adverse impact on our financial condition and results of operations; · adverse impact of macroeconomic conditions and other factors on our other income (expense), net, set forth in our consolidated statements of operations; · pending, threatened or future legal proceedings, including legal proceedings that have been or may be instituted against MIPS Technologies and others relating to the merger agreement; · the occurrence of any event, change or other circumstances that could give rise to the termination of the patent sale agreement or the merger agreement; · the failure of our stockholders to adopt the patent sale or the merger; · risks related to obtaining the requisite consents to the sale of patents or the merger, including, without limitation, the timing (including possible delays) and receipt of regulatory approvals from various governmental authorities (including any conditions, limitations or restrictions placed on these approvals) and the risk that one or more governmental authorities may deny approval; · the failure of the patent sale or the merger to close for any other reason; · the amount of the costs, fees, expenses and charges related to the patent sale or the merger; · risks that the proposed transactions disrupt current business plans and operations and the potential difficulties in attracting and retaining employees as a result of the patent sale or the merger; and · the timing of the completion of the patent sale or the merger and the impact of the patent sale or the merger on our capital resources, cash requirements, profitability, management resources and liquidity; Any forward-looking statement made by us in this proxy statement speaks only as of the date on which we make it. Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them. Except as required by applicable law, we undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future developments or otherwise. 31 Table of Contents THE ANNUAL MEETING Date, Time and Place of the Annual Meeting This proxy statement is being furnished by our board of directors to holders of our common stock, par value $0.001 per share, in connection with the solicitation of proxies by our board of directors for use at the 2012 annual meeting of MIPS Technologies stockholders to be held on January 23, 2013 at our corporate headquarters at 955 East Arques Avenue, Sunnyvale, California commencing at 2:00 p.m., Pacific Time, which we refer to as our annual meeting, and at any adjournment or postponement thereof. The purposes of the annual meeting are set forth in this proxy statement and in the accompanying Notice of the annual meeting of Stockholders. Our complete mailing address is MIPS Technologies, Inc., 955 East Arques Avenue, Sunnyvale, California94085, and our telephone number is (408) 530-5000. This proxy statement and the accompanying form of proxy are first being made available to our stockholders on or about , 2012. Purpose of the Proxy Statement and Proxy Card This proxy statement is being furnished to you in connection with the solicitation of proxies by, and on behalf of, our board of directors for use at the annual meeting, and is accompanied by a form of proxy. Purpose of the Annual Meeting The purpose of the annual meeting is to take action upon the following: · Consideration and adoption of the patent sale agreement; · Consideration and adoption of the certificate of amendment; · Consideration and adoption of the merger agreement; · Election of three Class II directors to serve three-year terms; · Ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm for the current fiscal year, which ends on June 30, 2013; · Consideration and approval on a non-binding basis of merger-related executive compensation; · Consideration and approval on a non-binding basis of executive compensation; · To approve the adjournment of the annual meeting, if necessary or appropriate, to solicit additional proxies to adopt the patent sale agreement and merger agreement; and · To transact such other matters incident to the conduct of the annual meeting. 32 Table of Contents With the exception of the certificate of amendment and merger agreement, each of the proposals is independent, and is not contingent on adoption by MIPS Technologies stockholders of any of the other proposals. The consummation of the patent sale and the recapitalization as effected by the certificate of amendment, are each conditions to the consummation of the merger agreement. The consummation of the recapitalization is conditioned on the approval of the merger agreement. Stockholders Entitled to Vote and Quorum The MIPS board of directors has fixed the close of business on November 28, 2012 as the record date for the determination of the stockholders entitled to notice of, and to vote at, the annual meeting. Accordingly, only holders of record on this date will be entitled to notice of, and to vote at, the annual meeting. As of the close of business on the record date, there were outstanding and entitled to vote shares of common stock, constituting all of the voting stock of MIPS. As of the record date, there were holders of record of our common stock. Each holder of record of our common stock on the record date is entitled to one vote per share, which may be cast either in person or by proxy, at the annual meeting. The presence, in person or by proxy, of the holders of a majority of the outstanding shares of common stock entitled to vote at the annual meeting is necessary to constitute a quorum. Shares of our common stock present in person or by proxy will be counted for the purpose of determining whether a quorum is present at the annual meeting. Shares that abstain from voting and shares held by a broker nominee in “street name” that indicates on a proxy that it does not have discretionary authority to vote as to a particular matter, will be treated as shares that are present in person or by proxy and entitled to vote at the annual meeting for purposes of determining whether a quorum exists. Methods of Voting If you are a stockholder of record of MIPS Technologies common stock as of the record date, you may submit your vote on any or all of the matters being considered at the annual meeting in person or by proxy. You may vote by proxy in any of the following ways: Voting by Mail. You may vote by proxy by mail by completing, signing and dating the enclosed proxy card and returning it in the prepaid and addressed envelope enclosed with the proxy materials delivered by mail.If you vote by mail, you are authorizing the individuals named on the proxy card (referred to in this proxy statement as proxies) to vote your shares at the annual meeting in the manner you indicate. We encourage you to complete, sign, date and return the proxy card even if you plan to attend the annual meeting so that your shares will be voted if you are unable to attend the annual meeting. If you received more than one proxy card, it is an indication that your shares are held in multiple accounts. Please complete, sign, date and return all proxy cards to ensure that all of your shares are voted. Voting by Telephone. You may vote by proxy by telephone by dialing 1-800-690-6903 and following the instructions for telephone voting shown on your proxy card. Voting over the Internet. You may vote by proxy over the Internet by going to the web address http://www.proxyvote.com and following the instructions for Internet voting shown on your proxy card. If your shares are held in “street name” for your account by a broker, bank or other nominee, please refer to your proxy card or the information forwarded by your broker, bank or other nominee to see which options are available to you. 33 Table of Contents If you plan to attend the annual meeting and vote in person, we will provide you with a ballot at the annual meeting. If your shares are held in “street name” for your account by a broker, bank or other nominee, and you wish to vote at the annual meeting, you will need to bring to the annual meeting a legal proxy from your broker, bank or other nominee authorizing you to vote such shares. Adjournments and Postponements Although it is not currently expected, the annual meeting may be adjourned or postponed to a later date or time, if necessary or appropriate, to solicit additional proxies in the event there are insufficient votes to adopt the patent sale agreement, certificate of amendment or merger agreement at the time of such adjournment or postponement. Our Amended and Restated Bylaws provide that any adjournment may be made without prior notice if announced at the meeting at which the adjournment is taken. Any signed proxies received by us prior to 9:00 a.m., Pacific Time, on the date of the annual meeting in which no voting instructions are provided on such matter will be voted “FOR” an adjournment of the annual meeting to a later date or time, if necessary or appropriate, to solicit additional proxies in the event there are insufficient votes to adopt the patent sale agreement, certificate of amendment or merger agreement at the time of such adjournment. Whether or not a quorum exists, holders of a majority of our shares of common stock present in person or represented by proxy and entitled to vote at the annual meeting may adjourn the annual meeting. Any adjournment or postponement of the annual meeting for the purpose of soliciting additional proxies will allow our stockholders who have already sent in their proxies to revoke them at any time prior to their use at the annual meeting as adjourned or postponed. MIPS Technologies shall use commercially reasonable efforts to hold the annual meeting no later than fifteen days following the date for which the annual meeting was originally scheduled. Vote Required The votes required and the method of calculation for the proposals to be considered at the annual meeting are as follows: Proposal No. 1 — Adoption of Patent Sale Agreement.The approval and adoption of the patent sale agreement requires the affirmative vote of a majority of the outstanding stock entitled to vote. The approval and adoption of the patent sale agreement is a condition to the closing of the patent sale. Proposal No. 2 — Adoption of Certificate of Amendment.The approval and adoption of the certificate of amendment requires the affirmative vote of a majority of the outstanding stock entitled to vote.Proposal No. 2 cannot be approved and adopted unless Proposal No. 3 and Proposal No. 1 are approved and adopted. Proposal No. 3 — Adoption of Merger Agreement.The approval and adoption of the merger agreement requires the affirmative vote of a majority of the outstanding stock entitled to vote. The approval and adoption of the merger agreement is a condition to the closing of the merger. Proposal No. 3 cannot be approved and adopted unless Proposal No. 1 and Proposal No. 2 are approved and adopted. 34 Table of Contents Proposal No. 4 — Election of Directors.The three Class II directors will be elected at the meeting by a plurality of the votes cast. Proposal No. 5 — Ratification of Appointment of Independent Registered Public Accounting Firm. Ratification of the appointment of Ernst & Young LLP for the current fiscal year, which ends on June 30, 2013, requires the affirmative vote of a majority of the shares present at the annual meeting, in person or by proxy. Proposal No. 6 — Advisory Vote on Merger-Related Executive Compensation.Approval of a non-binding proposal regarding certain merger-related executive compensation arrangements requires the affirmative vote of a majority of the shares present at the annual meeting, in person or by proxy. Proposal No. 7 — Advisory Vote on Executive Compensation.Approval of a non-binding proposal regarding executive compensation arrangements requires the affirmative vote of a majority of the shares present at the annual meeting, in person or by proxy. Proposal No. 8 — Approval of Authority of Adjourn the Annual Meeting.Adjournment of the annual meeting to solicit additional proxies for the adoption of the patent sale agreement, merger agreement and certificate of amendment requires the affirmative vote of a majority of the shares present at the annual meeting, in person or by proxy. Abstentions and Broker Non-Vote Voting If you return a proxy card that indicates an abstention from voting on any proposal, other than the proposal to elect three Class II directors, the shares represented will be counted as present for the purpose of determining a quorum and will have the same effect as votes “AGAINST” the proposal. In connection with the proposal to elect three Class II directors, abstentions will have no effect on the outcome of the vote. A broker is entitled to vote shares held for a beneficial holder on routine matters, such as the ratification of the appointment of Ernst & Young LLP as MIPS Technologies’ independent registered public accounting firm, without instructions from the beneficial holder of those shares.On the other hand, a broker is not entitled to vote shares held for a beneficial holder on certain non-routine items, such as the election of directors and the advisory vote on executive compensation, absent instructions from the beneficial holders of such shares. Consequently, if you hold your shares in street name and you do not submit any voting instructions to your broker, your shares will constitute “broker non-votes.” Broker non-votes will not be voted on non-routine matters and will not be counted in determining the number of shares necessary for approval of these matters, although they will count for purposes of determining whether a quorum exists.However, because the approval of the merger agreement, patent sale agreement and certificate of amendment require the approval of a majority of all outstanding shares, a broker non-vote will have the same effect as a vote “AGAINST” those three proposals. 35 Table of Contents Share Ownership of MIPS’ Directors and Executive Officers As of November 28, 2012, the directors and executive officers of MIPS Technologies held and were entitled to vote, in the aggregate, shares of our common stock, representing approximately % of the outstanding common stock. MIPS Technologies expects that its directors and executive officers will vote all of their shares of common stock “FOR” the adoption of the patent sale agreement, the merger agreement and the other proposals to be considered at the annual meeting. Voting of Proxies All shares of our common stock represented at the annual meeting by properly executed proxies that have not been revoked will be voted at the annual meeting in accordance with the instructions indicated on such proxies. The persons named in the enclosed form of proxy and acting thereunder will have discretion to vote in accordance with their judgment on any other matters incident to the conduct of the annual meeting. Please note that if a stockholder’s shares are held of record by a broker, bank or other nominee and that stockholder wishes to vote at the meeting, the stockholder must bring to the meeting a letter from the broker, bank or other nominee confirming the stockholder’s beneficial ownership of the shares and granting a proxy to the stockholder to vote the shares at the meeting. Proxies without Instructions Proxy cards returned without instruction that have been signed by stockholders of record (other than in the case of broker non-votes) will be voted as recommended by our board of directors. Revocation of Proxies Any proxy given pursuant to this solicitation may be revoked by the person giving it at any time before it is voted. Proxies may be revoked by (i) filing with the Corporate Secretary of MIPS, at or before the taking of the vote at the annual meeting, a written notice of revocation bearing a later date than the proxy, (ii) duly executing a later dated proxy relating to the same shares and delivering it to the Corporate Secretary of MIPS before the taking of the vote at the annual meeting, or (iii) attending the annual meeting and voting in person (although attendance at the annual meeting will not in and of itself constitute a revocation of the proxy). Any written notice of revocation or subsequent proxy should be sent to MIPS Technologies, Inc., 955 East Arques Avenue, Sunnyvale, California94085, Attention: Corporate Secretary, or hand delivered to the Corporate Secretary of MIPS at or before the taking of the vote at the annual meeting. Solicitation of Proxies MIPS will pay the cost of soliciting proxies. In addition to solicitation by use of the mails, proxies may be solicited from MIPS stockholders by directors, officers and employees of MIPS in person or by telephone, telegram or other means of communication. Such directors, officers and employees will not be additionally compensated, but may be reimbursed for reasonable out-of-pocket expenses in connection with such solicitation. 36 Table of Contents Arrangements will be made with brokerage houses, custodians, nominees and fiduciaries for forwarding of proxy materials to beneficial owners of shares held of record by such brokerage houses, custodians, nominees and fiduciaries and for reimbursement of their reasonable expenses incurred in connection therewith. Stockholders sharing an address may receive only one set of proxy materials to that address unless they have provided contrary instructions. MIPS will deliver promptly upon written or oral request a separate set of the proxy materials to a stockholder at a shared address to which a single copy of the proxy materials was delivered. A stockholder may notify MIPS that he (she) wishes to receive a separate copy of the proxy materials, and stockholders sharing an address may request delivery of a single copy of the proxy materials by writing to the Corporate Secretary at our corporate headquarters, 955 East Arques Avenue, Sunnyvale, California94085 or calling (408)530-5200. Other Matters MIPS Technologies is not currently aware of any other business to be acted upon at the annual meeting. If, however, other matters are properly brought before the annual meeting, or any adjourned or postponed meeting, your proxies include discretionary authority on the part of the individuals appointed to vote your shares or act on those matters according to their best judgment. Availability of Documents If you have questions about the patent sale, merger, certificate of amendment or any of the other proposals set forth in this proxy statement or how to submit your proxy, or if you need additional copies of this proxy statement or the enclosed proxy card or voting instructions, please contact Bill Slater, Chief Financial Officer of MIPS Technologies, Inc., at 955 East Arques Avenue, Sunnyvale, California94085 or by telephone at (408) 530-5000. The reports, opinions or appraisals referenced in this proxy statement will be made available for inspection and copying during ordinary business hours at our corporate offices located at 955 East Arques Avenue, Sunnyvale, California94085 by any interested holder of our common stock. Other than with respect to parties participating in MIPS Technologies’ process of reviewing strategic alternatives who properly executed non-disclosure agreements pursuant to this process, to MIPS Technologies’ knowledge, no provision has been made by MIPS Technologies to grant the unaffiliated stockholders of MIPS Technologies access to the files of MIPS Technologies, Imagination Technologies or Acquisition Sub or to obtain counsel or appraisal services at the expense of any of the foregoing. 37 Table of Contents THE PARTIES TO THE PROPOSED TRANSACTIONS MIPS Technologies, Inc. MIPS Technologies, Inc. 955 East Arques Avenue Sunnyvale, CA 94085 (408) 530-5000 MIPS Technologies, Inc. (NASDAQ: MIPS) is a leading provider of industry-standard processor architectures and cores for home entertainment, networking, mobile and embedded applications. The MIPS architecture powers some of the world’s most popular electronic products. Our technology is broadly used in products such as digital televisions, set-top boxes, Blu-ray players, broadband customer premises equipment (CPE), WiFi access points and routers, networking infrastructure and portable/mobile communications and entertainment products. MIPS Technologies is headquartered in Sunnyvale, CA and employs approximately 164 people. Bridge Crossing, LLC Bridge Crossing, LLC 80 Lambert Lane, Suite 115 Lambertville, New Jersey 08530 (215) 968-0123 Bridge Crossing LLC, a Delaware limited liability company, is wholly owned by a series of Allied Security Trust I, a member-based defensive patent aggregator. Allied Security Trust I currently has 26 members in the information technology, semiconductors, consumer electronics, social networking, communications (wired and wireless), medical information systems and other high tech industries, 11 of which participated in the patent sale (which 11 members we refer to as initial participants). Avaya, Hewlett-Packard, IBM, Intel, Motorola, Oracle, Philips and Research in Motion are among the members of Allied Security Trust I, but such members did not necessarily participate in the patent sale. Allied Security Trust I is based in Lambertville, New Jersey. Imagination Technologies Group plc Imagination Technologies Group plc Imagination House, Home Park Estate, Kings Langley, Hertfordshire WD4 8LZ +44 (0)1923 260511 Imagination Technologies Group plc (LSE: IMG.L) is a global leader in multimedia and communication technologies and creates and licenses market-leading processor solutions for graphics, video, and display, embedded processing, multi-standard communications and connectivity, and cross-platform V.VoIP & VoLTE. These silicon and software intellectual property (IP) solutions for systems-on-chip (SoC) are complemented by an extensive portfolio of software drivers, developer tools and extensive market and technology-focused ecosystems. Imagination Technologies is headquartered in Hertfordshire in the United Kingdom and employs approximately 1,200 people. 38 Table of Contents Acquisition Sub Imagination Acquisition Sub, Inc. Imagination House, Home Park Estate, Kings Langley, Hertfordshire WD4 8LZ +44 (0)1923 260511 Imagination Acquisition Sub, Inc., a Delaware corporation, which we refer to as Acquisition Sub, is an indirect wholly owned subsidiary of Imagination Technologies. Acquisition Sub was formed exclusively for the purpose of effecting the merger, as described in this proxy statement. 39 Table of Contents BACKGROUND OF THE PROPOSED TRANSACTIONS Our board of directors and management have regularly evaluated our business and operations, our long-term strategic goals and alternatives, and our prospects as an independent company. Our board of directors and management have also regularly reviewed and assessed trends and conditions impacting MIPS Technologies and its industry, changes in the marketplace and applicable law, and MIPS Technologies’ competitive market position, growth and revenue potential. As part of its ongoing review of MIPS Technologies and its position in its industry, our board of directors has also regularly reviewed the strategic alternatives available to MIPS Technologies to enhance stockholder value, including, among other things, possible strategic combinations, acquisitions and divestitures.Beginning in 2010, MIPS Technologies began to focus more specifically on various alternatives for monetizing the value of our patent portfolio and the strategic alternatives to MIPS Technologies to enhance stockholder value.In September 2011, MIPS Technologies engaged Ocean Tomo to assist the Company in a detailed review and assessment of its patent assets. On February 8, 2011, we entered into an engagement letter with J.P. Morgan effective as of December 22, 2010, pursuant to which J.P. Morgan was engaged to provide certain financial advisory services in connection with a possible transaction with CEVA, Inc., to whom we refer to as CEVA. From February, 2011 until May, 2011, MIPS Technologies and J.P. Morgan engaged in preliminary discussions with CEVA and its financial advisors around a possible business combination transaction between the two companies. No formal proposals were made during this period of time. The discussions ceased after both CEVA and MIPS Technologies decided that a transaction was not possible at that time due to various factors, including stock market valuations for each company. On November 18, 2011, we entered into an engagement letter with J.P. Morgan effective as of August 23, 2011, pursuant to which J.P. Morgan was engaged to provide certain financial advisory services in connection with our evaluation of various alternatives, including, without limitation, a sale of all or a portion of MIPS Technologies. On January 25, 2012, we announced publicly that we were actively assessing alternatives to unlock the value in our patent portfolio. In early 2012, we received a proposal from Party A, expressing an interest in a proposed patent assignment transaction whereby we would receive guaranteed payments of $60 Million over three years plus some portion of future net licensing revenue. In early 2012, we received a proposal from Party B, expressing an interest in a proposed exclusive licensing structure whereby we would receive guaranteed payments of $20 Million over one year plus some portion of future net licensing revenue. In January 2012, we received an unsolicited proposal from Party C, expressing an interest in a proposed exclusive licensing structure whereby we would receive guaranteed payments of at least $100 million in aggregate over five years. At a board meeting on February 1, 2012, J.P. Morgan presented financial information and analyses with respect to the Company and the potential valuation of the Company in the context of a sale.Based upon the ongoing review of strategic alternatives, our board of directors determined to direct J.P. Morgan to contact certain parties on a confidential basis with a view to determining whether they may have an interest in acquiring MIPS Technologies as a whole. Theboard determined that it would be preferable at this stage of the process to focus on the sale ofthe companyas a whole rather than in pieces, on the basis that a single transaction for the entire company would be more manageable to structure and could potentially lead to greater shareholder value.At this meeting, the board of directors formed the strategic advisory committee and appointed Kenneth L. Coleman (Chairman), Robert R. Herb, William M. Kelly, Fred Weber and Jeffrey S. McCreary to the committee.The committee has the responsibility for working with and advising the board of directors on strategic projects identified from time to time by the board of directors.The committee was formed in conjunction with a settlement agreement that the Company signed with Starboard Value LP and its related entities. In the period from February 2012 through May 2012, in our review of the various alternatives to enhance stockholder value, J.P. Morgan contacted approximately 10 potential buyers for the sale of MIPS Technologies as whole. The potential buyers included large public technology companies based in the United States and internationally who were thought to have both a strategic rationale and the financial wherewithal to complete such a transaction.Potential buyers who responded favorably were asked to enter into non-disclosure agreements with us. In the period from February 2012 through May 2012, one potential buyer executed a new non-disclosure agreement with us, while one was bound under an existing non-disclosure agreement. 40 Table of Contents On February 23, 2012, our board of directors held a meeting to discuss our strategic alternatives.Members of our senior management and representatives of J.P. Morgan attended.At the meeting, a representative of J.P. Morgan provided an update on its contacts with potential buyers and the level of interest expressed by each potential buyer. On March 7, 2012, our board of directors held a meeting to discuss our strategic alternatives.Members of our senior management and representatives of J.P. Morgan attended.At the meeting, a representative of J.P. Morgan provided an update on its contacts with potential buyers and the level of interest expressed by each potential buyer. On March 19, 2012, following discussions with our management, Party D submitted a licensing proposal whereby we would receive guaranteed payments of at least $100 million in aggregate over five years and a share of future royalty revenues. On March 28, 2012, the strategic advisory committee of our board of directors met to discuss the strategic alternatives for MIPS Technologies.Members of our senior management attended.Mr. Vij provided the strategic advisory committee with a status report on our process for considering strategic alternatives.Gail Shulman, our General Counsel, led the strategic advisory committee through an overview of alternatives for realizing enhanced value from our patent portfolio. On April 3, 2012, following discussions with our management, Party E submitted a licensing proposal whereby we would receive guaranteed payments of at least $20 million in aggregate over three years and a share of future royalty revenues. On April 4, 2012, we received an unsolicited proposal from Bridge Crossing expressing an interest in an acquisition or license of all patents and patent applications owned by MIPS Technologies for $125 million. On April 17, 2012, our board of directors held a meeting to consider and discuss our strategic alternatives. Representatives of J.P. Morgan and members of our senior management were present at the meeting. Mr. Vij and J.P. Morgan gave our board of directors an update on various strategic options for MIPS Technologies and discussed recent communications with potential counterparties. On April 18, 2012, members of our management team held a meeting with members of a public company to whom we refer to as Party F, where our management team gave a presentation on the MIPS Technologies business to members of Party F's business development and legal teams. During that meeting, our management team had a due diligence session with Party F focused on our business and patents and intellectual property portfolio. In April 2012, our management worked with J.P. Morgan to contact additionalparties who might be interested in the acquisition of 100% of the outstanding shares of our common stock. On April 12, 2012, Bloomberg reported that the Company had hired a financial advisor to pursue a potential sale. Shares of MIPS Technologies traded up 26% and closed at $6.58 that day. On April 27, 2012, our board of directors held a meeting. Representatives of Skadden Arps and J.P. Morgan and members of our senior management attended the meeting.At the meeting, representatives of J.P. Morgan provided an update on its contacts with potential buyers and the level of interest expressed by each potential buyer.Representatives of J.P. Morgan reported to our board of directors on interactions with a public company to whom we refer to as Party G, and representatives of Skadden discussed potential regulatory considerations associated with a potential combination with Party G. 41 Table of Contents On May 3, 2012, our board of directors met to discuss strategic alternatives.Representatives of J.P. Morgan, Skadden Arps and members of our senior management were present at the meeting.A representative of J.P. Morgan made a presentation to our board of directors regarding the status of discussions with several potential counterparties and the status of their interest in a transaction with MIPS Technologies.During the meeting, Mr. Vij was contacted by a representative of Party F and was informed that Party F was not interested in a potential acquisition of MIPS Technologies at this time.Representatives of J.P. Morgan led our board of directors through a discussion on the next steps of the strategic review process, including a timeline for the process.Representatives of J.P. Morgan and Skadden Arps discussed the regulatory (including antitrust) considerations related to a potential transaction with Party G. Representatives of Skadden Arps reviewed with the directors their fiduciary duties. The board determined that in light of the reduced prospects for a sale of the company as a whole, it would be appropriate to broaden the process to include parties who might be interested in acquiring less than the entire company. On May 7, 2012, J.P. Morgan contacted representatives of Imagination Technologies to inquire as to their level of interest in an acquisition of the Company. On May 14, 2012, representatives of Imagination Technologies indicated to J.P. Morgan that they would be interested in an acquisition of the core business but not the entire patent portfolio. During May 2012, presentations were given by our management team to potential strategic partners.Representatives of Party G met with J.P. Morgan on May 15, 2012, and with management on May 16, 2012. On May 21, 2012, our board of directors held a meeting to consider and discuss our strategic alternatives. Representatives of J.P. Morgan, Skadden Arps and members of our senior management were present at the meeting. J.P. Morgan updated our board of directors on the process, the status of discussions with potential buyers and the strategic alternatives for MIPS Technologies, including a potential staged transaction in which our patent portfolio, referred to as PatentCo, would be sold separately from our operating business, referred to as LicenseCo. On May 22, 2012, Mr. Vij received a call from the CEO of Party G notifying him that Party G was no longer interested in acquiring 100% of the common stock of MIPS Technologies. On May 24, 2012, J.P. Morgan received a proposal from Bridge Crossing expressing an interest in an acquisition or license of all patents and patent applications owned by MIPS Technologies for $251 million. On May 25, 2012, our board of directors held a meeting.Representatives of J.P. Morgan, Skadden Arps and members of our senior management were present at the meeting.J.P. Morgan updated our board of directors on its discussions with potential partners, noting that Party F verbally expressed interest in possibly purchasing selected patent families from MIPS Technologies.Mr. Vij noted to our board of directors that Imagination Technologies expressed interest in buying LicenseCo. A representative of J.P. Morgan then summarized the financial terms of the Bridge Crossing proposal for our board of directors and explained that Party G was a member of this consortium of companies interested in an acquisition or license to all of the MIPS Technologies patents and patent applications. J.P. Morgan then led a discussion of the potential staged transaction of selling PatentCo and simultaneously selling LicenseCo to a separate buyer.Our board discussed the opportunities and challenges that would be posed by the continuation of MIPS Technologies as an independent company assuming that a PatentCo transaction was completed but a LicenseCo transaction was not completed. Representatives of J.P. Morgan made a preliminary presentation concerning the valuation of MIPS Technologies.After a lengthy discussion, our board of directors directed management and J.P. Morgan to expand the strategic review process to include potentially selling PatentCo and LicenseCo separately, while at the same time continuing to review alternatives for a sale of the entire company. Representatives of Skadden Arps reviewed with the directors their fiduciary duties. 42 Table of Contents In the period from May 2012 through August 2012, J.P. Morgan contacted approximately 20 potential buyers for the sale of PatentCo and approximately 20 potential buyers for the sale of LicenseCo. The potential buyers for PatentCo included large public technology companies and non-practicing patent monetization entities, including Bridge Crossing.The potential buyers for LicenseCo included financial buyers and technology companies based in the United States and internationally, including Imagination Technologies. Potential buyers who responded favorably were asked to enter into non-disclosure agreements with us. In the period from May 2012 through August 2012, approximately eight potential buyers, in addition to the two who had previously done so, executed non-disclosure agreements with us. On June 1, 2012, J.P. Morgan contacted representatives of CEVA to inquire as to their level of interest in an acquisition of LicenseCo. On June 7, 2012, our board of directors held a meeting. Representatives of Skadden Arps and J.P. Morgan and members of our senior management attended the meeting. Our management team reviewed an independent analysis that it had received from Ocean Tomo on the value of our patents relative to a potential patent license with Broadcom Corporation. Our board determined that it would be appropriate to pursue the Broadcom discussions on a separate track from the rest of the process, on the basis that a nonexclusive license with Broadcom could both be financially attractive in its own right and could validate a higher value for an ultimate PatentCo transaction. During June and July of 2012, members of our management and representatives of J.P. Morgan also participated in telephonic and in-person due diligence sessions with participating parties and responded to numerous questions and various requests for additional information from each of these parties. From June 2012 through August 2012, we granted access to potential buyers to the virtual data room that we had created in connection with the process.Throughout the process to the execution of the patent sale agreement and the merger agreement, the virtual data room was updated with new information, including, without limitation, specific information requested by Bridge Crossing, Imagination Technologies and CEVA,as well as other potential buyers who had executed non-disclosure agreements with us. On June 18, 2012, our board of directors held a meeting. Representatives of Skadden Arps, J.P. Morgan and Ocean Tomo and members of our senior management attended the meeting.Our board of directors approved the engagement of Ocean Tomo as intellectual property advisors in connection with its review of potential PatentCo alternatives.Representatives of J.P. Morgan updated our board of directors regarding its contacts with potential buyers.Later that day, at the direction of our board of directors, J.P. Morgan sent letters to prospective PatentCo buyers and LicenseCo buyers, requesting that each such participating party submit a preliminary non-binding indication of interest by June 29, 2012, together with a mark-up of the form of term sheet that J.P. Morgan would send to the parties on June 20, 2012. On June 29, 2012, we entered into a license agreement with Broadcom Corporation, to whom we refer to as Broadcom, pursuant to which we granted Broadcom a non-exclusive license to our patents as of June 29, 2012, for $26.5 million in cash and other consideration. On July 2, 2012, our board of directors held a meeting to discuss the preliminary non-binding indications of interest received.Representatives of Skadden Arps, J.P. Morgan and Ocean Tomo and members of our senior management attended the meeting. Representatives of J.P. Morgan reviewed the financial terms of each of the non-binding preliminary indications of interest received from potential counterparties on June 29th, including with respect to a LicenseCo transaction: 43 Table of Contents · a proposal fromCEVA with a purchase price range between $60 million and $90 million · a proposal from Party I with a purchase price range between $90 million and $100 million (noting that Party I had not performed as much diligence as CEVA) J.P. Morgan reported to our board of directors that Imagination Technologies was not in a position to provide MIPS Technologies with a proposal but that they were still very interested in a transaction.A representative from J.P. Morgan noted that with respect to a PatentCo transaction, it received: · twoalternative proposals from Bridge Crossing, an acquisition of PatentCo for $260 million or an exclusive license to the patent assets in PatentCo for $210 million · a proposal from Party F for $75 million · a proposal from Party J for $20 million · a proposal from Party K for $12 million for a subset of the patents included in PatentCo A representative from Skadden Arps discussed the tax consequences of a bifurcated transaction.Our board of directors discussed various strategic implications of a bifurcated transaction. On July 10, 2012, we engaged in conversations with a private equity buyer who was potentially interested in an acquisition of the Company at a market premium to the current market value of the Company.As conversations progressed between July 10, 2012 and July 20, 2012, this interest became limited to funding of an enforcement group focused on acquisition and subsequent monetization of PatentCo.However, on July 20, 2012, without engaging in due diligence, the private equity buyer determined that it was no longer interested in pursuing the opportunity at this time. On July 17, 2012, J.P. Morgan sent final round process letters to Bridge Crossing for the PatentCo transaction and to Imagination Technologies,CEVA and Party I for the LicenseCo transaction, requesting that each submit a best and final offer by August 7, 2012. On or around July 13th, 2012 through July 17th, 2012, J.P. Morgan worked with Bridge Crossing to identify a means of structuring the transaction as an asset sale of LicenseCo followed by sale of the stock of MIPS Technologies to Bridge Crossing in order to provide for a more tax efficient transaction.However, Bridge Crossing was not able to structure the transaction in this manner. 44 Table of Contents On July 20, 2012, a representative of a U.S. public company to whom we refer to as Party L contacted J.P. Morgan about re-engaging in the LicenseCo process. On July 30, 2012, our board of directors held a meeting.Representatives of J.P. Morgan, Skadden and Ocean Tomo and members of our senior management attended the meeting.Representatives of J.P. Morgan provided an update of the process with respect to potential buyers.Our board of directors discussed the difficulty of reaching a tax efficient structure with Bridge Crossing and that Bridge Crossing would have to significantly increase its offer price if MIPS Technologies must sell PatentCo in a taxable transaction.Mr. Vij led a discussion about the reactions of other industry participants to the announcement of the license agreement with Broadcom and how we might leverage that to support the strategic process.Our board of directors decided to extend the deadline for final bids from potential buyers to August 15, 2012.William Slater, our chief financial officer, made a presentation to our board of directors providing a review and analysis of various strategic options.Mr. Slater led a discussion of our board of directors on the financial and non-financial issues and considerations associated with each option. On July 31, 2012, Party I informed J.P. Morgan that they would not continue with the process as they could not support their initial view on value. On August 6, 2012, a form of draft patent sale agreement and related license agreements were distributed to Bridge Crossing, with a request to return a mark-up of the agreements along with its final bid on August 15, 2012.On that same day, a form of merger agreement was distributed to Imagination Technologies,CEVA and Party L, with a request that such parties return a mark-up of the agreement along with their final bids on August 15, 2012. On August 7, 2012, Bridge Crossing submitted a final proposal letter including a revised purchase price of $350 million in cash for the purchase ofPatentCo.Bridge Crossing also included a mark-up of the draft patent sale agreement with its letter.On that same day, Party D submitted a revised licensing proposal whereby Party D and MIPS Technologies would form a licensing partnership for nine months after which Party D might acquire PatentCo for $100 to $130 million. On August 9, 2012, our board of directors met to consider and discuss the proposals received and to discuss our strategic alternatives. Representatives of Skadden Arps, J.P. Morgan and Ocean Tomo and members of our senior management attended the meeting. At this meeting, representatives of J.P. Morgan updated our board of directors on the strategic review process and reviewed with our board of directors the parameters and status of the respective proposals received.A representative of J.P. Morgan reported to our board of directors that Bridge Crossing provided a revised indication of interest of $350 million for an outright purchase of PatentCo and sublicensable rights to patents retained by LicenseCo, however Bridge Crossing desired to move quickly in a manner that did not allow for a simultaneous LicenseCo transaction.A representative of Skadden Arps led a discussion about the timeline for a transaction with Bridge Crossing, taking into account the necessary stockholder approval, as well as some of the terms of Bridge Crossing's proposal around Bridge Crossing's financing arrangements, certainty of closing and the ability to respond to competing proposals.In addition, Skadden Arps led a discussion with respect to the licensing rights associated with Bridge Crossing's proposal, and the alternatives for our operating business in the event that a LicenseCo transaction could not be completed simultaneously with a PatentCo transaction.In addition, J.P. Morgan noted that with respect to a LicenseCo transaction each of Imagination Technologies,CEVA and Party L expressed interest in exploring a transaction with MIPS Technologies, although final proposals had not yet been received.A representative of Skadden Arps made a presentation to our board of directors on the expected timing for the strategic review process.Skadden Arps explained the fiduciary duties of our board of directors as they relate to the current phase of the process. 45 Table of Contents On August 21, 2012, our board of directors held a meeting. Representatives of J.P. Morgan, Ocean Tomo and Skadden Arps and members of our senior management attended the meeting. At the meeting, representatives of J.P. Morgan provided an update on the process and reviewed the financial terms of each of the proposals. J.P. Morgan reported that with respect to a LicenseCo transaction: · CEVAsubmitted a key issues list on August 17, 2012 and indicated it would likely decrease its preliminary purchase price range of $60 million to $90 million · Party L submitted a proposal on August 15, 2012 to acquire certain retained patents and enter into related license agreements in exchange for a series of cash payments that J.P. Morgan estimated to have a net present value of $45 million over a period of five years · Imagination Technologies submitted a proposal on August 15, 2012 with a purchase price of $72 million A representative of Skadden Arps reviewed the key terms of the proposals from CEVA and Imagination Technologies, including that Imagination Technologies' proposal required a distribution of all cash held by us to our stockholders, net of an amount necessary to pay taxes, prior to the acquisition.In addition, a representative of Skadden Arps reviewed the key terms of the proposal from Bridge Crossing, including Bridge Crossing's request for a 3-week exclusivity period. On August 23, 2012, at the instruction of our board of directors, J.P. Morgan contacted representatives of CEVAand indicated that MIPS Technologies had received several proposals for LicenseCo and that CEVA’s proposal was the only one that was submitted after the requested time and without a specific value.J.P. Morgan also communicated that MIPS Technologies anticipated entering exclusivity with one party within the next 7 to 10 days. On August 31, 2012, our board of directors held a meeting to discuss the PatentCo proposal received from Bridge Crossing and the LicenseCo proposals received from Imagination Technologies andCEVA.Representatives of Skadden Arps, J.P. Morgan and Ocean Tomo and members of our senior management attended this meeting. A representative of Skadden Arps described the elements of a draft exclusivity letter and non-binding term sheet with Bridge Crossing, including, that Bridge Crossing had stated that its proposal would expire at the end of the day due to the expiration of the binding capital commitment from a member of the consortium.Management led a discussion of the state of the LicenseCo proposals, including, without limitation, issues relating to the number of patents that would be retained by us following a PatentCo transaction and the terms of the license agreement to the patents we retain.Our board of directors considered, among other things, the potential incompatibilities between the LicenseCo and the Bridge Crossing proposals with respect to the intellectual property proposed to be purchased by the respective parties, the tax implications of the contemplated transactions, the anticipated date of execution of definitive transaction documents and various milestones to completion.Following a detailed discussion, our board of directors authorized our management to enter into an exclusivity arrangement with Bridge Crossing with respect to a sale of PatentCo. Following that meeting, on August 31, 2012, we entered into an agreement with Bridge Crossing with respect to its August 8, 2012 proposal granting exclusivity until September 30, 2012. 46 Table of Contents On September 7, 2012, our board of directors held a meeting to discuss LicenseCo proposals received from Imagination Technologies andCEVA.Representatives of Skadden Arps, J.P. Morgan and Ocean Tomo and members of our senior management attended this meeting. Mr. Vij updated our board of directors on the discussions with Imagination Technologies andCEVA.Mr. Vij noted that our management team made significant progress with Imagination Technologies during meetings in the United Kingdom between the two management teams.A representative of Skadden Arps described the elements of a draft exclusivity letter and non-binding term sheet with Imagination Technologies, including, that Imagination Technologies agreed to an exclusivity period that would expire on September 30, 2012, and that we had a carve-out from the exclusivity period to negotiate non-exclusive licenses on terms similar to the recent license agreement with Broadcom.A representative of Skadden Arps reviewed the terms ofCEVA's proposed term sheet for an acquisition of LicenseCo, including thatCEVA had decreased its offer from a range of $60 million to $90 million to $50 million, inclusive of all employee severance, accruals payable and change in control payments.The board of directors considered, among other things, that the deductions in the CEVA term sheet make the price offered by CEVA substantially less than the $50 million headline valuation and less than the $72 million offer from Imagination Technologies. Following a detailed discussion, our board of directors authorized our management to enter into an exclusivity arrangement with Imagination Technologies with respect to a sale of LicenseCo. Following that meeting, on September 7, 2012, we entered into an agreement with Imagination Technologies with respect to its August 31, 2012 proposal granting exclusivity until September 30, 2012. On September 9, 2012, Skadden Arps distributed to Fenwick & West LLP, Bridge Crossing’s outside legal counsel, a revised draft patent sale agreement.On September 14, 2012, Skadden Arps distributed to DLA Piper LLP, Imagination Technologies' outside legal counsel, a revised draft merger agreement. During the period from September 9, 2012 through November 2, 2012, we exchanged drafts and mark-ups of the patent sale agreement for the purchase of PatentCo and the related license agreements with the Bridge Crossing, and engaged in telephonic and in-person negotiations with Bridge Crossing regarding the patent sale agreement and related license agreements. During this period, we also exchanged drafts and mark-ups of the draft merger agreement with Imagination Technologies and engaged in telephonic and in-person negotiations with Imagination Technologies regarding the draft merger agreement with respect to the sale of LicenseCo. Bridge Crossing, Imagination Technologies and each of their legal and financial advisors also continued their respective due diligence investigations. On September 30, 2012, our board of directors held a meeting. Representatives of J.P. Morgan, Ocean Tomo and Skadden Arps and members of our senior management attended the meeting.Members of our management team discussed the status of negotiations with Bridge Crossing and Imagination Technologies, including that significant issues remained open with respect to the license to Bridge Crossing under the retained patent license agreement.Representatives of Skadden Arps and J.P. Morgan led a discussion of tactical alternatives to make progress with Bridge Crossing on the retained patent license.After a discussion, our board of directors authorized management to extend the exclusivity period with Imagination Technologies for a period of 10 days and, in the event progresswas made with Bridge Crossing and as management deemed appropriate, to extend the exclusivity period with Bridge Crossing for 10 days. On September 30, 2012, acting pursuant to the authority provided by our board of directors, the Company entered into an extension of Imagination Technologies’ exclusivity period until October 10, 2012.Our management team decided to let Bridge Crossing's exclusivity period lapse and it was never extended. 47 Table of Contents On October 10, 2012, our board of directors held a meeting and discussed the status of negotiations and discussions with Bridge Crossing and Imagination Technologies. Representatives of J.P. Morgan, Ocean Tomo and Skadden Arps and members of our senior management attended the meeting.Mr. Vij also led a discussion on the status of the exclusivity agreements with Imagination Technologies and Bridge Crossing. On October 11, 2012, acting pursuant to the authority provided by our board of directors, the Company entered into an extension of the Imagination Technologies’ exclusivity period for an additional 10 days. On October 19, 2012, our board of directors held a meeting to discuss the status of the process. Representatives of J.P. Morgan, Ocean Tomo and Skadden Arps and members of our senior management attended the meeting. Members of our management team updated our board of directors on the status of negotiations with Bridge Crossing and Imagination Technologies.Our board of directors was informed that management communicated to Bridge Crossing and Imagination Technologies that MIPS Technologies was interested in announcing the LicenseCo transaction and PatentCo transaction simultaneously and that time was of the essence.A representative of Skadden Arps reviewed the fiduciary duties of our board of directors as they relate to the current phase of the process. Our board of directors authorized our management to extend the exclusivity periods for Bridge Crossing and Imagination Technologies, as management deemed appropriate in each case, for a period of 10 days. On October 20, 2012, acting pursuant to the authority provided by our board of directors, the Company entered into an extension of the Imagination Technologies’ exclusivity period for an additional 10 days. On October 22, 2012 and October 23, 2012, members of our senior management participated in extensive in-person negotiations, with representatives of Skadden Arps participating by phone, with members of Imagination Technologies and representatives of DLA Piper regarding issues raised in the draft merger agreement mark-ups and the PatentCo license agreements. Among the principal issues discussed were the scope of the licenses granted in the PatentCo transaction and the conditions to closing in the merger agreement. On October 30, 2012, our board of directors held a meeting to discuss progress in the negotiations with Imagination Technologies and Bridge Crossing. Representatives of J.P. Morgan, Ocean Tomo and Skadden Arps and members of our senior management attended the meeting.Management updated our board of directors on the progress made with respect to finalizing the PatentCo transaction with Bridge Crossing, and noted that Bridge Crossing had repeatedly stressed it was at its time limit for holding its consortium together and that certain binding commitments would expire in early November.Management also reported to our board of directors that, following discussions with individual directors and the management team, MIPS Technologies had requested that Bridge Crossing increase its proposal to $385 million from $350 million in exchange for signing the PatentCo transaction ahead of the LicenseCo transaction.Bridge Crossing declined our proposal.Mr. Vij updated our board of directors on the revised proposal from Imagination Technologies that provided for a purchase price of $43 million, which was a reduction from the proposed purchase price of $72 million. Mr. Vij reported that following a series of negotiations with Imagination Technologies, Imagination Technologies increased the revised proposal to $60 million.A representative of J.P. Morgan summarized the principal financial terms of the revised proposal from Imagination Technologies. Our board of directors discussed the complexities of the respective negotiations and of the relationship between the proposed transactions. Following the discussion, our board of directors authorized MIPS Technologies’ management to extend the period of exclusivity with Imagination to November 4, 2012. 48 Table of Contents On the morning of November 4, 2012, our board of directors held a meeting, which members of our senior management and representatives of J.P. Morgan, Ocean Tomo and Skadden Arps attended. Prior to this meeting, the members of our board of directors were provided with summaries of the current terms of the drafts of the patent sale agreement, the license agreements and the merger agreement, along withmaterials related to the proposed merger and the proposed patent sale. At the meeting: · representatives of Skadden Arps reviewed with the board of directors its fiduciary duties in considering the proposed transactions; · our board of directors considered the positive and negative factors and risks in connection with the proposed transactions, as discussed in the sections entitled, “The Merger – Reasons for the Merger and Recommendation of Our Board of Directors” and “The Patent Sale – Reasons for the Patent Sale and Recommendation of Our Board of Directors”below; · a representative of Ocean Tomo made a financial presentation and rendered to our board of directors its oral opinion, subsequently confirmed in writing, that as of November 4, 2012, and based upon and subject to the various factors, assumptions, qualifications and limitations set forth in the written opinion, the consideration of $350 millionto be received by MIPS Technologies pursuant to the proposed patent sale agreement was fair, from a financial point of view, to MIPS Technologies, asdiscussed in “The Patent Sale – Opinion of Our Financial Advisor on the Patent Sale.” Such opinion is attached hereto as Annex B; and · a representative of J.P. Morgan made a financial presentation and rendered to our board of directors its oral opinion, subsequently confirmed in writing, that as of November 4, 2012, and based upon and subject to the various factors, assumptions, qualifications and limitations set forth in the written opinion, the $7.31 per share to be received by holders of shares of MIPS Technologies common stock, after giving effect to the patent sale and recapitalization, pursuant to the proposed merger agreement was fair, from a financial point of view, to such holders as discussed in “The Merger – Opinion of Our Financial Advisor on the Merger.” Such opinion is attached hereto as Annex D. Following a lengthy and detailed discussion and following careful consideration of the proposed patent sale agreement and the proposed merger agreement and the transactions contemplated by those agreements, our board of directors unanimously (1) approved and declared expedient and advisable the patent sale agreement, the patent sale and the other transactions contemplated by the patent sale agreement, (2) declared that the terms of the patent sale agreement and the transaction contemplated by the patent sale agreement, including the patent sale and the license agreements, on the terms and subject to the conditions set forth therein, are in the best interests of MIPS Technologies and its stockholders, (3) approved and declared advisable the certificate of amendment and the recapitalization and the other transactions contemplated by the certificate of amendment, (4) declared that the terms of the certificate of amendment and the transactions contemplated by the certificate of amendment, including the recapitalization, on the terms and subject to the conditions set forth therein, are in the best interests of the stockholders of MIPS Technologies, (5) approved and declared advisable the merger agreement, the merger and the other transactions contemplated by the merger agreement and (6) declared that the terms of the merger agreement and the transactions contemplated by the merger agreement, including the merger, on the terms and subject to the conditions set forth therein, are in the best interests of the stockholders of MIPS Technologies. Our board of directors unanimously resolved to recommend that MIPS Technologies’ stockholders (a) approve and adopt the patent sale agreement and the transactions contemplated thereby, including the patent sale, (b) approve and adopt the certificate of amendment and the transactions contemplated thereby, including the recapitalization and (c) approve and adopt the merger agreement and the transactions contemplated thereby, including the merger. Our board of directors authorized the appropriate officers of MIPS Technologies to finalize and execute the patent sale agreement, merger agreement and related documentation. During the course of the day of November 5, 2012, we and representatives of Skadden Arps, Fenwick & West, and Bridge Crossing finalized and executed the patent sale agreement and the related escrow agreement, and we and representatives of Skadden Arps, DLA Piper and Imagination Technologies finalized and executed the merger agreement. On the late evening of November 5, 2012, we issued a press release announcing the execution of the patent sale agreement and the execution of the merger agreement. Subsequently, on November 19, 2012, CEVA sent MIPS Technologies a written unsolicited non-binding proposal to acquire all the outstanding shares of MIPS Technologies, following the patent sale and recapitalization, for $75 million in cash. The proposal is subject to the approval of CEVA's board of directors and a brief period of confirmatory due diligence. As required under the merger agreement, MIPS Technologies promptly provided Imagination Technologies with a copy of the unsolicited CEVA proposal, and, since MIPS was prohibited under the merger agreement from responding to the unsolicited proposal, we did not respond to CEVA at this time. On November 20, 2012, our board of directors held a meeting to discuss the proposal from CEVA. Representatives of J.P. Morgan and Skadden Arps and members of our senior management attended the meeting. Representatives of Skadden Arps reviewed with the board its fiduciary duties in the context of the CEVA proposal. J.P. Morgan reviewed a preliminary financial analysis of a potential CEVA transaction at the price proposed by CEVA in light of MIPS Technologies’ pending merger with Imagination Technologies. After discussion, our board of directors determined in good faith, after consultation with its financial and legal advisors, that the CEVA proposal could reasonably be expected to lead to, a superior proposal, that failure to take such action would likely be inconsistent with the directors’ fiduciary duties under Delaware law, and that it was in the best interest of MIPS Technologies and its stockholders for MIPS Technologies to enter into exploratory discussions with CEVA. Accordingly, our board of directors authorized management to enter into a confidentiality agreement with CEVA on terms substantially the same as the confidentiality agreement with Imagination Technologies. Our board of directors is currently evaluating the proposal from CEVA and has not made a determination as to whether CEVA's proposal is superior to MIPS Technologies' pending transaction with Imagination Technologies. Our board of directors continues to recommend the merger agreement with Imagination Technologies to our stockholders. Our board of directors is not withdrawing its recommendation with respect to the merger agreement and the merger, or proposing to do so, and is not making any recommendation with respect to the proposal received from CEVA. 49 Table of Contents PROPOSAL NO. 1—THE PATENT SALE The Proposal to Approve the Patent Sale Agreement On November 5, 2012, MIPS Technologies and Bridge Crossing entered into the patent sale agreement. MIPS Technologies’ board of directors has unanimously determined that it is expedient, advisable and in the best interests of MIPS Technologies and its stockholders, approved and adopted the terms of the patent sale agreement, authorized the execution, delivery and performance by MIPS Technologies of its obligations under the patent sale agreement and the consummation of the transactions contemplated thereby, including the sale of the patents and the license agreements to be executed in connection therewith, and recommended and declared it advisable that the stockholders approve and adopt the patent sale agreement. MIPS Technologies stockholders will be asked to consider and vote on a proposal at the annual meeting to adopt the patent sale agreement pursuant to the requirements of Delaware law. Vote Required for Approval of the Patent Sale Agreement Adoption of the patent sale agreement requires the affirmative vote of a majority of the shares of our common stock outstanding and entitled to vote as of the record date. For the proposal to adopt the patent sale agreement, you may vote “FOR,” “AGAINST” or “ABSTAIN.” Abstentions and broker non-votes, if any, will be counted as present for the purpose of determining whether a quorum is present at the annual meeting. If you hold your shares in “street name,” the failure to instruct your bank, broker or other nominee how to vote your shares will have the same effect as a vote against the proposal to adopt the patent sale agreement. For the reasons described below, our board of directors recommends that you vote “FOR” the adoption of the Patent Sale Agreement. Reasons for the Patent Sale; Recommendation of Our Board of Directors After careful consideration, our board of directors unanimously (i) determined that it is expedient, advisable and in the best interests of MIPS Technologies and its stockholders for MIPS Technologies to enter into the patent sale agreement, (ii) approved and adopted the terms of the patent sale agreement, (iii) authorized the execution, delivery and performance by MIPS Technologies of its obligations under the patent sale agreement and the consummation of the transactions contemplated thereby, including the sale of the patents and the license agreements to be executed in connection therewith, and (iv) recommended and declared it advisable that the stockholders approve and adopt the patent sale agreement, and directed that such matter be submitted for consideration of the stockholders of MIPS Technologies at the annual meeting. Our board of directors unanimously recommends that MIPS Technologies’ stockholders vote “FOR” the adoption of the patent sale agreement and “FOR” the adjournment of the annual meeting, if necessary or appropriate, to solicit additional proxies. 50 Table of Contents In reaching its recommendation, our board of directors consulted with MIPS Technologies’ management and its financial and legal advisors and considered a number of substantive factors, both positive and negative, and the potential benefits and detriments of the patent sale, which are described in greater detail herein. Among other factors, our board of directors believed that the following factors supported its decision to approve the proposed patent sale: · The comparability of the patent sale to MIPS Technologies’ other alternatives. · The opinion of Ocean Tomo LLC, which we refer to as Ocean Tomo. · The terms of the patent sale agreement. · The terms of the license agreements. · The Opportunities and Challenges Facing MIPS Technologies.Our board of directors considered the opportunities and challenges facing us, as well as the uncertainties surrounding our ability to successfully execute our business plan. Specifically, our board of directors considered the opportunities and challenges relating to, among other things, our recent history of operating losses, the uncertainty of successfully licensing our technology to additional customers and the uncertainty of securing license agreements providing for significant license fees and on-going royalties, the risk that companies that use processor architectures and coresmay adoptstrategies of internal development rather than licensing third party technology platforms such as ours, and the overall competitive landscape of the processor architecture space. Our board of directors considered the significant risks that we would be unable to secure licensing arrangements with enough customers to generate sufficient revenues to achieve profitability. In addition, our board of directors also considered the diminished pipeline for potential licensing transactions in the near future; the increasing proliferation of technologies licensedby our competitors thatmay be used as an alternativeto our technology, thereby eroding our market share; risks associated with other patent monetization strategies; thevalue toexpeditiously monetizing the patent portfolio in a single transaction as compared to a multiyear process of pursuing individual licenses, the likely decline of the value of the portfolio over time as patents expire; and the risk of meeting market expectations regarding the pace of signing new licensing agreements for our technology. · Comparability to Other Alternatives.Our board of directors consideredMIPS Technologies’ business, product and technology pipelines, financial condition and results of operations, both on a historical and prospective basis. Our board of directors also consideredthat a significant portion of MIPS Technologies’ value is represented by its product and technology pipeline, which by its nature is subject to risk and uncertainty, and that the patent sale consideration to be paid by Bridge Crossing takes into account the value of this product and technology pipeline and provides liquidity to MIPS Technologies’ stockholders on an immediate basis. Our board of directors also considered that there are, in general, business, financial, market and execution risks associated with remaining independent and successfully implementing MIPS Technologies’ stand-alone business plan, as well as macroeconomic factors, rapidly changing technologies, evolving industry standards and increased competition.Our board of directors also considered certain strategic alternatives to the patent sale, including the sale or disposition of other assets of MIPS Technologies. In connection therewith, among other things, our board of directors also considered: 51 Table of Contents · the fact that MIPS Technologies had conducted an extensive and thorough strategic alternative review process in 2012, during which, among other things: contacts were made to approximately 20 potential strategic partners; diligence was conducted by six potential strategic partners; initial indications of interest were submitted by six potential strategic partners; four formal bids were submitted; and of all of the parties who had submitted indications of interest, Bridge Crossing’s proposal was the highest and was materially higher than the other bids; · based on the results of the 2012 process, our board of directors’ belief that it was unlikely that any other strategic partners would be willing to pay more than $350,000,000 in cash; and · a business model for the Company to monetize the patent portfolio itself. · Financial Advisor Opinion.Our board of directors considered the financial presentation of Ocean Tomo, and its oral opinion delivered to our board of directors (which opinion was subsequently confirmed in writing) to the effect that, as of November 4, 2012 and based upon and subject to the various assumptions, considerations, qualifications and limitations set forth in the opinion, the purchase price to be received by MIPS Technologies pursuant to the patent sale agreement was fair from a financial point of view to MIPS Technologies, as more fully described under “The Patent Sale—Opinion of Our Financial Advisor on the Patent Sale” beginning on page 55 of this proxy statement. The opinion of Ocean Tomo is addressed to, and for the use and benefit of, our board of directors of MIPS Technologies in connection with and for purposes of its evaluation of the patent sale and does not constitute a recommendation as to how any holder of MIPS Technologies common stock should vote with respect to the patent sale. The full text of Ocean Tomo’s written opinion, dated November 4, 2012, which sets forth the assumptions made, procedures followed, matters considered and limitations on the review undertaken in connection with such opinion is attached as Annex B to this proxy statement and is incorporated herein by reference. · Terms of the Patent Sale Agreement.Our board of directors considered the terms and conditions of the patent sale agreement, including: · the number and nature of the conditions to Bridge Crossing’s obligation to consummate the patent sale; · MIPS Technologies’ ability under the patent sale agreement to furnish information to and conduct negotiations with a third party in certain circumstances, as more fully described under “The Patent Sale Agreement — No Solicitation of Other Offers” beginning on page 66 of this proxy statement; · our board of directors’ ability to modify and change its recommendation to stockholders in response to a superior proposal from a third party or in response to an intervening event, if after consultation with its legal advisors the board determines in good faith that, the failure to take such action would be inconsistent with its fiduciary duties to MIPS Technologies’ stockholders; 52 Table of Contents · that MIPS Technologies can terminate the patent sale agreement if, concurrently with such termination, MIPS Technologies enters into a definitive agreement providing for the implementation of a superior proposal under certain conditions and upon payment to Bridge Crossing of a $10,000,000 termination fee; · that Bridge Crossing has agreed to use its reasonable best efforts to cause the patent sale to be consummated; and · the fact that all such terms and conditions were the product of extensive arm’s-length negotiations between MIPS Technologies and Bridge Crossing. · Termination Fee.Our board of directors considered the termination fees ($30,000,000 in the case of a wrongful termination payment and $10,000,000 in other circumstances to accept a superior proposal) , including the views of MIPS Technologies’ financial and legal advisors as to the customary nature of the existence and size of termination fees in transactions similar to the patent sale. Our board of directors concluded that a termination fee of this size for the transactions contemplated by the patent sale agreement should not unduly deter a third party from making, or inhibit our board of directors in evaluating, negotiating, and, if appropriate, terminating the patent sale agreement to enter into a transaction that is, a superior proposal. · Likelihood of Consummation.Our board of directors considered the likelihood that the patent sale will be completed, including Bridge Crossing’s agreement to use its reasonable best efforts to complete the patent sale. Our board of directors also considered the fact that Bridge Crossing did not require stockholder approval for the transaction. · Financing Related to the Patent Sale.Our board of directors considered the fact thatBridge Crossing represented in the patent sale agreement that it has, and as of the closing will have, sufficient immediately available funds to pay when due the aggregate patent sale consideration and to pay when due all of its fees and expenses related to the transactions contemplated by the patent sale agreement, and that it has deposited an amount equal to $350,000,000 with an escrow agent. · Stockholder Vote.Our board of directors considered the fact that the consummation of the proposed patent sale would require the affirmative vote of the holders of a majority of the outstanding shares of MIPS Technologies’ common stock entitled to vote. Our board of directors noted that shares owned by members of management represented a relatively small percentage of the outstanding shares and that, accordingly, the patent sale agreement would, in effect, need to be approved by a majority of the shares held by MIPS Technologies’ other stockholders. Our board of directors also considered potential risks or negative factors relating to the patent sale, including the following: · the fact that the completion of the patent sale will preclude MIPS Technologies’ stockholders from having the opportunity to participate in the future appreciation of the value of its capital stock derived from ownership of certain of MIPS Technologies’ patents; · the fact that, although the patent sale agreement contains a “fiduciary out,” it does not contain a “go shop” provision; 53 Table of Contents · the fact that the patent sale agreement contains certain provisions, including the termination fees, restrictions on providing information to and negotiating with a third party that makes an unsolicited acquisition proposal, and the required vote provisions obligating MIPS Technologies to convene the annual meeting for the purpose of obtaining stockholder approval of the proposal to adopt the patent sale agreement, even if our board of directors changes its recommendation regarding the patent sale and the patent sale agreement (unless MIPS Technologies terminates the patent sale agreement, enters into a definitive agreement relating to a superior proposal and pays the applicable termination fee), that may inhibit other potential patent buyers from submitting potentially superior proposals to acquire MIPS Technologies’ patents; · the fact that not all conditions to the closing of the patent sale are within MIPS Technologies’ control; · the fact that MIPS Technologies has incurred and will continue to incur significant transaction costs and expenses in connection with the proposed transaction, regardless of whether the patent sale is consummated; · the fact that the operations of MIPS Technologies will be restricted by interim operating covenants under the patent sale agreement during the period between the signing of the patent sale agreement and the completion of the patent sale, which could effectively prohibit MIPS Technologies from undertaking material strategic initiatives or other material transactions without Bridge Crossing’s consent, to the detriment of MIPS Technologies and its stockholders; and · the patent sale will be a taxable sale by MIPS Technologies of corporate assets for U.S. federal income tax purposes, and MIPS Technologies anticipates that it will recognize substantial gain as a result of the patent sale.Such gain will generate U.S. federal income tax liability to MIPS Technologies that will reduce the amount of cash available for exchange to stockholders in the recapitalization.Further, the merger and the recapitalization are intended to be an integrated taxable transaction for U.S. federal income tax purposes, in which case our stockholders will generally be required to pay U.S. federal income tax on any gains they realize as a result of the receipt of cash in exchange for shares of our common stock pursuant to the recapitalization and the merger. Our board of directors concluded that the potentially negative factors associated with the proposed patent sale were outweighed by the opportunity for MIPS Technologies’ stockholders to realize a premium on the value of their common stock, unlock the value of the patents through a bifurcated transaction, and monetize their investment in MIPS Technologies for the purchase price. Our board of directors believed that the proposed patent sale represents the highest price reasonably available to the stockholders in connection with the monetization of our patent portfolioand eliminates the unavoidable risks and uncertainty affecting the future prospects of MIPS Technologies on a stand-alone basis. Accordingly, our board of directors concluded that it was in the best interests of MIPS Technologies and its stockholders, and declared it expedient and advisable, for MIPS Technologies to enter into the patent sale agreement, and approved the execution, delivery and performance by MIPS Technologies of its obligations under the patent sale agreement and the consummation of the transactions contemplated thereby, including the patent sale. 54 Table of Contents The foregoing discussion summarizes the material information and factors considered by our board of directors in its consideration of the proposed patent sale. Our board of directors collectively reached the unanimous decision to approve the patent sale agreement and related transactions in light of the factors described above and other factors that each member of our board of directors felt were appropriate. In view of the variety of factors and the quality and amount of information considered, our board of directors did not find it practicable to, and did not make specific assessments of, quantify or otherwise assign relative weights to the specific factors considered in reaching its determination. Individual members of our board of directors may have given different weight to different factors. Our board of directors unanimously recommends that you vote “FOR” the adoption of the Patent Sale Agreement. Opinion of Our Financial Advisor on the Patent Sale On June 18, 2012, MIPS Technologies retained Ocean Tomo as its intellectual property advisor for the purpose of advising MIPS Technologies in connection with a potential patent sale transaction and to evaluate whether the consideration in the proposed patent sale was fair, from a financial point of view, to MIPS Technologies. We selected Ocean Tomo to act as our financial advisor based on its qualifications, expertise, reputation and knowledge of MIPS Technologies’ business and the industry in which we operate. Ocean Tomo has provided its written consent to the reproduction of the Ocean Tomo opinion in this proxy statement. At the meeting of the MIPS Technologies board of directors on November 4, 2012, Ocean Tomo rendered its oral opinion, which was subsequently confirmed in writing, that, as of November 4, 2012 and based upon and subject to the various factors, assumptions, qualifications and limitations set forth in the written opinion, the $350 million in cash consideration to be paid to MIPS Technologies in the patent sale was fair, from a financial point of view, to MIPS Technologies. The full text of the written opinion of Ocean Tomo dated November 4, 2012, which sets forth, among other things, the assumptions made, procedures followed, matters considered, qualifications and limitations on the review undertaken in rendering its opinion, is attached as Annex B to this proxy statement and is incorporated herein by reference. The summary of Ocean Tomo’s opinion set forth in this document is qualified in its entirety by reference to the full text of the opinion. Stockholders should read this opinion carefully and in its entirety. Ocean Tomo’s opinion is directed to the MIPS Technologies board of directors, addresses only the fairness from a financial point of view, to MIPS Technologies, of the $350 million in cash consideration to be paid to MIPS Technologies as consideration for the proposed patent sale, and does not address any other aspect of the patent sale or any other transactions, including those covered by the merger agreement (including the fairness of any such transactions). Ocean Tomo provided its advisory services and opinion for the information and assistance of the MIPS Technologies board of directors in connection with its consideration of the proposed patent sale. The opinion of Ocean Tomo does not constitute a recommendation as to how any stockholder should vote with respect to the proposed patent sale or any other matter. In arriving at its opinion, Ocean Tomo reviewed, among other things: (i) a draft of the patent sale agreement, dated November 2, 2012, as well as related license agreements; (ii) the Annual Report on Form 10-K of MIPS Technologies for the year ended June 30, 2012 and the Annual Reports on Form 10-K for each of the three years preceding and the year ending June 30, 2011; (iii) interim reports to stockholders and Quarterly Reports on Form 10-Q of MIPS Technologies; (iv) certain publicly available research analyst reports for MIPS Technologies; (v) transcripts of MIPS Technologies quarterly earnings calls held within the twelve months preceding November 4, 2012; (vi) the information contained in the electronic data room organized and maintained by MIPS Technologies in connection with the patent sale; and (vii) a list of the patents to be sold by MIPS Technologies to Bridge Crossing in the patent sale. Ocean Tomo also reviewed potential income streams for the patents under a licensing scenario and data specific to the patent assets. Additionally, Ocean Tomo discussed past and current operations and financial conditions and prospects of MIPS Technologies with senior executives of MIPS Technologies. Ocean Tomo also reviewed historical market prices and trading activity for MIPS Technologies’ common stock and compared the financial performance of MIPS Technologies and the prices and trading activity of MIPS Technologies’ common stock with that of certain other selected publicly traded companies and their securities. In addition, Ocean Tomo performed such other analyses, reviewed such information and considered such other factors as Ocean Tomo deemed appropriate. 55 Table of Contents In arriving at its opinion, Ocean Tomo assumed and relied upon, without independent verification, the accuracy and completeness of the information that was publicly available or supplied or otherwise made available to Ocean Tomo by MIPS Technologies. With respect to the potential income streams for the patents under a licensing scenario, Ocean Tomo was advised by the management of MIPS Technologies that it believes those potential income streams reasonably reflect the potential income streams of the patents under a licensing scenario. Ocean Tomo assumed that the final executed patent sale agreement would not differ in any respect material to the Ocean Tomo opinion from the draft patent sale agreement dated November 2, 2012 that it reviewed and that the patent sale would be consummated in accordance with the terms set forth in the draft agreement, without any modification or delay material to the Ocean Tomo opinion. In addition, Ocean Tomo assumed that, in connection with the receipt of all the necessary approvals of the patent sale agreement, no delays, limitations, conditions or restrictions would be imposed that could have an adverse effect on the expected benefits of the patent sale in any way meaningful to Ocean Tomo’s analysis. Ocean Tomo did not make a formal independent evaluation or appraisal of the patent assets, nor was it furnished with any such evaluation or appraisal. Ocean Tomo did perform prior intellectual property strategic advisory services for MIPS Technologies that included an analysis of the patent assets, the compensation for which was non-contingent. In addition, Ocean Tomo has relied, without independent verification, upon the assessment of management of MIPS Technologies as to the existing and future technology and products of MIPS Technologies and the risks associated with such technology and products. Ocean Tomo did not express any opinion as to the impact of the patent sale on the solvency or viability of MIPS Technologies or the ability of MIPS Technologies to pay its obligations when they come due. The Ocean Tomo opinion does not address the merits of MIPS Technologies’ underlying business decision to effect the patent sale, or the relative merits of the patent sale as compared to any alternative business strategies or alternatives that may be available to MIPS Technologies. The Ocean Tomo opinion is limited to and addresses only the fairness, from a financial point of view, as of November 4, 2012, of the $350 million in cash consideration to be paid to MIPS Technologies pursuant to the patent sale agreement. Ocean Tomo was not been asked to, and has not, expressed any view on, and the Ocean Tomo opinion does not address, any other term or aspect of the patent sale agreement or the transaction contemplated thereby, including, without limitation, the structure or form of the transaction or the fairness of the transaction to, or any consideration to be received in connection therewith by, or the impact of the transaction on, the holders of any class of securities, creditors, or other constituencies of MIPS Technologies or any party; nor as to the fairness (financial or otherwise) of the amount, nature or any other aspect of any compensation to be paid or payable to any of the officers, directors, or employees of MIPS Technologies or any party, or class of such persons in connection with the transaction, whether relative to the consideration for the patent sale to be paid to MIPS Technologies pursuant to the patent sale agreement or otherwise. The Ocean Tomo opinion is necessarily based on financial, economic, monetary, market and other circumstances as in effect on, and the information made available to Ocean Tomo as of, the date the opinion was delivered, and Ocean Tomo has not assumed any obligation or responsibility to update, revise or reaffirm the Ocean Tomo opinion based on circumstances, developments or events occurring after the date the opinion was delivered. The Ocean Tomo opinion does not constitute a recommendation to any stockholder of MIPS Technologies as to how such stockholder should vote or act with respect to the transaction or any other matter. The following is a brief summary of the material analyses performed by Ocean Tomo in connection with its opinion dated November 4, 2012. The analyses and factors described below must be considered as a whole; considering any portion of such analyses or factors, without considering all analyses and factors, could create a misleading or incomplete view of the process underlying the Ocean Tomo opinion. Some of the summaries of the financial analyses include information presented in tabular format. The tables are not intended to stand alone, and in order to more fully understand the financial analyses used by Ocean Tomo, the tables must be read together with the full text of each summary. Considering the data set forth below without considering the full narrative description of the financial analyses, including the methodologies and assumptions underlying the analyses, could create a misleading or incomplete view of the financial analyses that Ocean Tomo conducted. 56 Table of Contents Selected Transactions Analysis. Ocean Tomo compared the $350 million in cash consideration to be paid to MIPS Technologies pursuant to the patent sale agreement, on a per-patent basis, to the per-patent consideration paid in the publicly disclosed transactions summarized below: Date Acquired By Acquired From Price (000’s) Number of Patents Cost per Patent (000’s) Jan-10 Intellectual Ventures Avistar $ 42 $ Apr-10 HP Palm $ $ Nov-10 CPTN Holdings Novell $ $ Jun-11 Wi-Lan Glenayre $ 60 $ July-11 HTC S3 Graphics $ $ Jul-11 Rockstar Bidco Nortel $ $ Aug-11 Google Motorola Mobility $ $ Jan-12 Acacia Research Adaptix $ $ Apr-12 Microsoft AOL $ $ Apr-12 Facebook Microsoft/AOL $ $ Jun-12 Interdigital Intel $ $ N/A RPX Various Patents $ $ Based upon the transaction data above and the draft of the patent sale agreement, dated November 2, 2012, reviewed by Ocean Tomo in arriving at its opinion, Ocean Tomo determined that the per-patent selected transaction prices ranged from $133,000 to $1.28 million and that the value of the patents to be transferred under the patent sale agreement implied by the selected transactions ranged from $66.1 million to $633.2 million. No transaction included in the selected transactions analysis is identical to the transaction contemplated by the patent sale agreement. In particular, Ocean Tomo advised the MIPS Technologies board of directors that the HP-Palm transaction, the HTC-S3 Graphics transaction, the Rockstar Bidco-Nortel transaction, the Acacia Research-Adaptix transaction, the Microsoft-AOL transaction and the Facebook-Microsoft/AOL transaction are not comparable to the transaction contemplated by the patent sale agreement. The summarized publicly-disclosed transactions were selected, among other reasons, because they represent assignments of large portfolios of patents for which the consideration paid was publicly disclosed. Some of the selected transactions entailed going concern enterprises or other subject matter apart from intellectual property.Ocean Tomo made judgments and assumptions with regard to the comparability, or lack thereof, of each of the selected transactions to the transaction contemplated by the patent sale agreement. Mathematical analysis, such as determining the arithmetic mean, or the high or low, is not in itself a meaningful method of using the selected transaction data.In addition, Ocean Tomo advised the MIPS Technologies board of directors to give little weight to the selected transaction analysis because Ocean Tomo believes that selected transactions analysis does not merit strong consideration in patent sales, and other analyses such as discounted cash flow analysis are much more meaningful in this context. Discounted Cash Flow Analysis. Ocean Tomo performed a discounted cash flow (“DCF”) analysis of the potential income streams for the patents under a licensing scenario for November of 2012 through December of 2024, the average expiration date of the patent assets. Ocean Tomo was advised by the management of MIPS Technologies that it believes those potential income streams reasonably reflect the potential income streams of the patents under a licensing scenario. These potential income values were discounted to present values as of November 2, 2012 using a discount rate of 25%, reflecting Ocean Tomo’s judgment concerning the riskiness of the potential income streams. This analysis implied a range of present values of the patent assets of approximately $239.9 million to $307.9 million. 57 Table of Contents Miscellaneous. In connection with the review of the patent sale by the MIPS Technologies board of directors, Ocean Tomo performed a variety of financial and comparative analyses for purposes of rendering its opinion. The preparation of a financial opinion is a complex process and is not susceptible to a fully reliable partial analysis or summary description. In arriving at its opinion, Ocean Tomo considered the results of all of its analyses as a whole and did not attribute any particular weight to any analysis or factor it considered. Ocean Tomo believes that selecting any portion of its analyses, without considering all analyses as a whole, could create a misleading or incomplete view of the process underlying its analyses and opinion. In addition, Ocean Tomo may have given various analyses and factors more or less weight than other analyses and factors, and may have deemed various assumptions more or less probable than other assumptions. As a result, the ranges of values resulting from any particular analysis described above should not be taken to be the view held by Ocean Tomo of the actual value of the patent assets. In performing its analyses, Ocean Tomo made numerous assumptions with respect to industry performance, general business, economic, market and financial conditions and other matters, many of which are beyond the control of MIPS Technologies. Any estimates contained in the analyses performed by Ocean Tomo are not necessarily indicative of future results or actual values, which may be significantly more or less favorable than those suggested by such estimates. Ocean Tomo conducted the analyses described above solely as part of its analysis of the fairness, from a financial point of view, of the $350 million in cash consideration to be received by MIPS Technologies pursuant to the patent sale agreement, and in connection with the delivery of its opinion to the MIPS Technologies board of directors. These analyses do not purport to be appraisals or to reflect the prices at which the patent assets might actually transact. The Ocean Tomo opinion and its presentation to the MIPS Technologies board of directors was one of many factors considered by the MIPS Technologies board of directors in deciding to approve the patent sale agreement. Consequently, the analyses as described above should not be viewed as determinative of the opinion of the MIPS Technologies board of directors with respect to the consideration to be received by MIPS Technologies pursuant to the patent sale or of whether the MIPS Technologies board of directors would have been willing to agree to a different consideration. The consideration was determined through arm’s-length negotiations between MIPS Technologies and Bridge Crossing and was approved by the MIPS Technologies board of directors. Ocean Tomo provided advice to MIPS Technologies during these negotiations. Ocean Tomo did not, however, recommend any specific consideration to MIPS Technologies or that any specific consideration constituted the only appropriate consideration for the patent sale. Ocean Tomo provides investment banking and other services to a wide range of corporations and individuals, domestically and offshore, from which conflicting interests or duties may arise. During the two-year period prior to the date of the Ocean Tomo opinion, neither Ocean Tomo nor any of its affiliates has provided investment banking services to MIPS Technologies or Bridge Crossing for which Ocean Tomo or any of its affiliates received, or may receive, compensation. However, Ocean Tomo or its affiliates may in the future provide investment banking and other financial services to MIPS Technologies, Bridge Crossing or any of their respective affiliates for which it would expect to receive compensation. Under the terms of its engagement letter, Ocean Tomo provided MIPS Technologies with financial advisory services in connection with the proposed patent sale for which it will be paid a total of approximately $2.5 million on a contingent fee basis if the patent sale is consummated. MIPS Technologies has also agreed to reimburse Ocean Tomo for its expenses incurred in performing its services. In addition, MIPS Technologies has agreed to indemnify Ocean Tomo and its affiliates, their respective members, directors, officers, partners, agents and employees and any person controlling Ocean Tomo or any of its affiliates against certain liabilities and expenses related to or arising out of MIPS Technologies’ engagement of Ocean Tomo. Financing Related to the Patent Sale Bridge Crossing has represented in the patent sale agreement that it has, and as of the closing will have, sufficient immediately available funds to pay when due the aggregate patent sale consideration and to pay when due all of its fees and expenses related to the transactions contemplated by the patent sale agreement, and that it has deposited an amount equal to $350,000,000 with an escrow agent. 58 Table of Contents THE PATENT SALE AGREEMENT The summary of the material terms of the patent sale agreement below and elsewhere in this proxy statement is qualified in its entirety by reference to the patent sale agreement, a copy of which is attached to this proxy statement as Annex A and which we incorporate by reference into this proxy statement. This summary does not purport to be complete and may not contain all of the information about the patent sale agreement that is important to you. We encourage you to read the patent sale agreement carefully and in its entirety. The patent sale agreement has been included to provide you with information regarding its terms. It is not intended to provide any other factual information about MIPS Technologies or Bridge Crossing. Such information can be found elsewhere in this proxy statement and in the other public filings MIPS Technologies makes with the SEC, which are available without charge at www.sec.gov. The representations, warranties and covenants contained in the patent sale agreement were made only for purposes of that agreement and as of specific dates, were solely for the benefit of the parties to the patent sale agreement, and may be subject to limitations agreed upon by the contracting parties, including being qualified by confidential disclosures made for the purposes of allocating contractual risk between the parties to the patent sale agreement instead of establishing these matters as facts, and may be subject to standards of materiality applicable to the contracting parties that differ from those applicable to investors. Investors are not third-party beneficiaries under the patent sale agreement and should not rely on the representations, warranties and covenants or any descriptions thereof as characterizations of the actual state of facts or condition of Bridge Crossing, MIPS Technologies or any of their respective subsidiaries or affiliates. Moreover, information concerning the subject matter of the representations and warranties, which do not purport to be accurate as of the date of this proxy statement, may have changed since the date of the patent sale agreement, and subsequent developments or new information qualifying a representation or warranty have been included in or incorporated by reference into this proxy statement. For the foregoing reasons, the representations, warranties and covenants or any descriptions of those provisions should not be read alone or relied upon as characterizations of the actual state of facts or condition of MIPS Technologies, Bridge Crossing or any of their respective subsidiaries or affiliates. Instead, such provisions or descriptions should be read only in conjunction with the other information provided elsewhere in this proxy statement or incorporated by reference into this proxy statement. The Parties to the Patent Sale MIPS Technologies, Inc. MIPS Technologies, Inc. 955 East Arques Avenue Sunnyvale, CA 94085 (408) 530-5000 MIPS Technologies, Inc. (NASDAQ: MIPS) is a leading provider of industry-standard processor architectures and cores for home entertainment, networking, mobile and embedded applications. The MIPS architecture powers some of the world’s most popular electronic products. Our technology is broadly used in products such as digital televisions, set-top boxes, Blu-ray players, broadband customer premises equipment (CPE), WiFi access points and routers, networking infrastructure and portable/mobile communications and entertainment products. MIPS Technologies is headquartered in Sunnyvale, CA and employs approximately 164 people. 59 Table of Contents Bridge Crossing, LLC Bridge Crossing, LLC, a Delaware limited liability company, is wholly owned by a series of Allied Security Trust I, a member-based defensive patent aggregator. Allied Security Trust I currently has 26 members in the information technology, semiconductors, consumer electronics, social networking, communications (wired and wireless), medical information systems and other high tech industries, 11 of which participated in the patent sale (which 11 members we refer to as initial participants). Avaya, Hewlett-Packard, IBM, Intel, Motorola, Oracle, Philips and Research in Motion are among the members of Allied Security Trust I, but such members did not necessarily participate in the patent sale. Allied Security Trust I is based in Lambertville, New Jersey. Closing of the Patent Sale We expect to complete the patent sale as soon as practicable after our stockholders adopt the patent sale agreement and all other conditions to closing have been satisfied or waived. Unless otherwise agreed by the parties to the patent sale agreement, the parties are required to close the patent sale no later than the second business day after the satisfaction or, to the extent permitted by law, waiver of the conditions to the closing of the patent sale (excluding conditions that, by their terms, cannot be satisfied until the closing, but subject to the satisfaction or, to the extent permitted by law, waiver of those conditions at such time). The conditions to the closing of the patent sale are described under the caption “The Patent Sale Agreement — Conditions to theClosing of thePatent Sale” beginning on page 69 of this proxy statement. Purchase Price At the closing of the patent sale, Bridge Crossing will pay us $315,000,000 in cash and deposit $35,000,000 with an escrow agent to satisfy indemnification claims. However, if the merger will be consummated immediately following the closing of the patent sale, then the amount to be deposited in escrow will be paid directly to MIPS Technologies immediately prior to and subject to the consummation of the merger. See “The Patent Sale agreement—Escrow and Indemnification” beginning on page 68 of this proxy statement. Representations and Warranties In the patent sale agreement, MIPS Technologies has made representations and warranties to Bridge Crossing relating to, among other things: · its corporate organization, good standing and qualification; · its ownership of the patents to be sold to Bridge Crossing, which we refer to as the assigned patents, its ability to license the patents it will retain, which we refer to as the retained patents, and the absence of orders, decisions, injunctions, judgments, decrees or rulings from a governmental authority binding MIPS or, to MIPS’ knowledge, any portion of the patents and the absence of current litigation in which, to MIPS’ knowledge, a third party is asserting that MIPS does not own the assigned patents or that the assigned patents may not be assigned or the retained patents licensed to Bridge Crossing; · its corporate power and authority to enter into the patent sale agreement and to consummate the transactions contemplated by the patent sale agreement; · the absence of conflicts with law, MIPS Technologies’ organizational documents and certain contracts to which MIPS Technologies is a party; 60 Table of Contents · the provision of certain documentation relating to the assigned patents; · the provision of all agreements, other than standard outbound license agreements, between MIPS Technologies and a third party that contain obligations with respect to intellectual property, technology, products or services that relate to the assigned patents; · the accuracy of the information supplied by MIPS Technologies for inclusion in this proxy statement; · the absence of any other patents owned by MIPS Technologies outside of the assigned patents and the retained patents; · the absence of certain changes; · payment of all maintenance and annuity fees with respect to the assigned patents; · the absence of exclusive licenses under the assigned patents or retained patents; · patents and patent applications which have been abandoned by MIPS and which will be transferred, along with the all rights to revive or reinstate such patents and patent applications, to Bridge Crossing; · the stockholder vote required to adopt the patent sale agreement; · the absence of conflict between any of the terms and conditions of the merger or any other attempts to sell the remainder of MIPS Technologies after the patent sale has been consummated and any of the terms and conditions of the agreements governing the patent sale; and · the absence of any other representations and warranties with respect to MIPS Technologies. Many of MIPS Technologies’ representations and warranties are qualified by a “Seller Material Adverse Effect” standard. For purposes of the patent sale agreement, “Seller Material Adverse Effect” is defined to mean: · Any event, state of facts, development, change, effect or occurrence that, individually or in the aggregate, (a) has or is reasonably likely to have a material adverse effect on the business, assets (including, without limitation, the assigned patents and retained patents), liabilities, financial condition or results of operations of MIPS Technologies and its subsidiaries, taken as a whole, or (b) prevents or materially impairs the ability of MIPS Technologies to perform any of its obligations under the patent sale agreement or consummate the patent sale. 61 Table of Contents · A Seller Material Adverse Effect shall not include for purposes of clause (a) above any event, state of facts, development, change, effect or occurrence resulting from any of the following: · changes in general economic or political conditions or in the securities, credit or financial markets in general in any country or region in which MIPS Technologies or any of its subsidiaries conducts business; · changes that affect the industries in which MIPS Technologies and its subsidiaries operate; · the entry into or performance of the patent sale agreement or the transactions contemplated thereby, including compliance with the covenants set forth therein and any action taken or omitted to be taken by MIPS Technologies at the request of or with the consent of Bridge Crossing; · any natural disaster, acts of terrorism, war or armed hostilities, or any escalation or worsening thereof; · any changes in laws applicable to MIPS Technologies or any of its subsidiaries or any of their respective properties or assets or changes in generally accepted accounting principles or rules and policies of the Public Company Accounting Oversight Board; · changes in the price or trading volume of the common stock of MIPS Technologies or any failure to meet internal or published projections, forecasts or revenue, net retail sales, comparable store sales or earnings predictions for any period; · any loss of, or change in, the relationship of MIPS Technologies or any of MIPS Technologies’ subsidiaries, contractual or otherwise, with its customers, suppliers, vendors,lenders, employees, investors or venture partners arising out of the execution, delivery or performance of the patent sale agreement and the transactions contemplated hereby or the announcement of any of the foregoing; · the execution or announcement of the merger or any other sale of MIPS Technologies in accordance with the terms of the patent sale agreement; or · any litigation arising from allegations of a breach of fiduciary duty or other violation of applicable law relating to the patent sale agreement or the transactions contemplated thereby. 62 Table of Contents In the patent sale agreement, Bridge Crossing made representations and warranties relating to: · their corporate organization and good standing; · the provisions of Allied Security Trust I’s trust agreement and that it is in full force and effect; · their corporate power and authority to enter into the patent sale agreement and to consummate the transactions contemplated by the patent sale agreement; · the absence of conflicts with law, their organizational documents and contracts to which they are a party; · the accuracy of the information supplied by Bridge Crossing for inclusion in this proxy statement; · the availability of funds necessary to pay the purchase price and the deposit of an amount equal to the purchase price with an escrow agent; · the waiver by Bridge Crossing’s initial participants of the buy-out option under the trust agreement of Allied Security Trust I; and · a disclaimer of other representations and warranties with respect to MIPS Technologies. Some of Bridge Crossing’s representations and warranties are qualified by a “Patent Purchaser Material Adverse Effect” standard. For purposes of the patent sale agreement, “Patent Purchaser Material Adverse Effect” is defined to mean any change, effect or circumstance that is materially adverse to the business, operations, results of operations or financial condition of Bridge Crossing, or which, individually or in the aggregate, may reasonably be expected to prevent or materially delay or impair the ability of Bridge Crossing to consummate the patent sale and the other transactions contemplated by the patent sale agreement. Covenants and Agreements MIPS Technologies has agreed in the patent sale agreement that, until the earlier of the closing of the patent sale and the termination of the patent sale agreement, it will: · pay all U.S. and foreign maintenance, annuity and other fees payable on the assigned patents which are due on or prior to the patent sale closing; and 63 Table of Contents · continue the prosecution of all matters before the U.S. Patent and Trademark Office (PTO) and foreign patent offices relating to the assigned patents in its reasonable discretion, consistent with past practice and in the ordinary course of business, and bear the costs of such prosecution. MIPS Technologies has also agreed that, until the earlier of the closing of the patent sale and the termination of the patent sale agreement, it will not, and will not permit any of its affiliates to: · assign, transfer, sell, grant or permit to exist any lien on any assigned patent or retained patent, except for certain permitted liens, provided that MIPS Technologies will notify Bridge Crossing within five business days if it enters into any standard outbound licenses; · commence any offensive litigation, arbitration, U.S. International Trade Commission or other offensive adversarial proceedings involving any of the assigned patents or retained patents, or waive, release, assign, settle or compromise any material action, suit or proceeding relating to the assigned patents to the extent that such waiver, release, assignment, settlement or compromise imposes any obligation that will bind Bridge Crossing after the closing of the patent sale or grants or permits any material lien (other than a certain permitted liens) under or with respect to the assigned patents; · abandon or dedicate to the public any of the assigned patents; and · enter into a binding, written agreement or commitment to take any of the foregoing actions. Agreements to Use Reasonable Best Efforts Subject to the terms and conditions set forth in the patent sale agreement, each of MIPS Technologies and Bridge Crossing has agreed to use their respective reasonable best efforts to: · until the six month anniversary of the closing of the patent sale, obtain all consents, approvals, orders, waivers and authorizations of, and actions or non-actions by, any governmental authority or third party necessary in connection with the consummation of the transactions contemplated by the patent sale agreement, make all necessary registrations, declarations and filings with, and notices to, any governmental authorities and take all reasonable steps as may be necessary to avoid a suit, action, proceeding or investigation by any governmental authority; and · execute and deliver any additional instruments reasonably necessary to consummate the merger. 64 Table of Contents Bridge Crossing has agreed to use their reasonable best efforts to promptly take any and all steps reasonably necessary to obtain all consents under any antitrust laws that may be required by any foreign or U.S. federal, state or local governmental authority. MIPS Technologies is obligated to give any notices to third parties and use its reasonable best efforts to obtain all consents (other than those specified above in this section) necessary to consummate the patent sale. Further Actions and Agreements Proxy Statement and Stockholders Meeting As promptly as practicable after the SEC or its staff advises that it has no further comments on this proxy statement, we are required to duly call and hold a meeting of our stockholders for the purpose of obtaining their adoption of the patent sale agreement. Subject to the right of our board of directors to make an adverse recommendation change (described in the section of this proxy statement entitled “The Patent Sale Agreement — No Solicitation of Other Offers” beginning on page 66), we are obligated to include in this proxy statement the recommendation of our board of directors that our stockholders vote in favor of the proposal to adopt the patent sale agreement, and we must use our reasonable best efforts to obtain stockholder approval of the proposal to adopt the patent sale agreement. After careful consideration, our board of directors unanimously (i) determined that it is expedient, advisable and in the best interests of MIPS Technologies and its stockholders for MIPS Technologies to enter into the patent sale agreement, (ii) approved and adopted the terms of the patent sale agreement, (iii) authorized the execution, delivery and performance by MIPS Technologies of its obligations under the patent sale agreement and the consummation of the transactions contemplated thereby, including the sale of the patents and the license agreements to be executed in connection therewith, and (iv) recommended and declared it advisable that the stockholders approve and adopt the patent sale agreement, and directed that such matter be submitted for consideration of the stockholders of MIPS Technologies at the annual meeting. Our board of directors unanimously recommends that MIPS Technologies’ stockholders vote “FOR” the adoption of the patent sale agreement. Further Assurances The patent sale agreement contains additional agreements between MIPS Technologies and Bridge Crossing relating to, among other things: · press releases and other public announcements relating to the patent sale and the transactions contemplated by the patent sale agreement; · delivery, filing and execution of documents and reasonable further actions necessary for Bridge Crossing to perfect its title in the assigned patents; · liens on the assigned patents; · transfer of previously undisclosed patents that would have been categorized as assigned patents; 65 Table of Contents · each party’s obligation to keep information provided to each other confidential; and · the notification of certain developments. No Solicitation of Other Offers In connection with the patent sale agreement, we have agreed that neither we nor our subsidiaries will authorize our and their respective officers, directors, employees, consultants, investment bankers, attorneys, accountants, agents, advisors, affiliates and other representatives to: · initiate, solicit, seek or knowingly encourage or facilitate any inquiries, offers, discussions or requests that constitute or could reasonably be expected to lead to any “competing proposal” (as defined below under the heading “Adverse Recommendation Change”); · engage in, continue or otherwise participate in any discussions or negotiations with, or furnish any non-public information relating to MIPS Technologies to, any person that, to the knowledge of MIPS Technologies, is seeking to make or has made a competing proposal; or · approve, endorse, recommend or enter into any agreement with respect to a competing proposal. Notwithstanding the restrictions described above, prior to the time that our stockholders adopt the patent sale agreement, if we receive a competing proposal that our board of directors determines in good faith (after consultation with its legal and financial advisors) constitutes, or could reasonably be expected to lead to, a superior proposal, and (after consultation with its legal advisors) determines in good faith that a failure to take the following actions would reasonably be expected to be inconsistent with the directors’ fiduciary duties, we may: · furnish pursuant to a confidentiality agreement permitted by the patent sale agreement non-public information with respect to MIPS Technologies and its subsidiaries to the party making the competing proposal; and · engage in negotiations and discussions with the party making the competing proposal with respect to such competing proposal. However, we may not take the actions described in the foregoing two bullet points unless we notify Bridge Crossing orally and in writing that we intend to take such actions. After taking these actions, we must continue to advise Bridge Crossing on the current basis of the status and material terms of any discussions and negotiations with the third party. 66 Table of Contents From the time we enter into the patent sale agreement, we must advise Bridge Crossing of the following within 36 hours of receipt of:(i) any competing proposal, (ii) any written indication of interest which could reasonably lead to a competing proposal and (iii) any material modifications or amendments thereto.Concurrently with advising Bridge Crossing in writing of the receipt of a competing proposal or any indication of interest, MIPS Technologies shall advise Bridge Crossing of the material terms and conditions of any such competing proposal or indication of interest and deliver a copy of all written materials received by Bridge Crossing in connection with such competing proposal or indication of interest. In addition to the rights described above, we may terminate the merger agreement and enter into a definitive agreement providing for the implementation of a superior proposal under certain circumstances. See “Adverse Recommendation Change” below. Adverse Recommendation Change Our board of directors has unanimously resolved to recommend that our stockholders adopt the patent sale agreement, and the patent sale agreement provides that we and our board of directors may not withdraw, change, qualify or modify or publicly propose to withdraw, change, qualify or modify, in a manner that is adverse to Bridge Crossing, the board of director’s recommendation with respect to the patent sale agreement and the merger or approve, adopt or recommend, or publicly propose to approve, adopt or recommend, any competing proposal or cause or permit MIPS Technologies to enter into a competing proposal, any of the above actions, an “adverse recommendation change.” However, prior to the adoption of the patent sale agreement by our stockholders, our board of directors may (A) terminate the patent sale agreement to enter into a definitive agreement with respect to a superior proposal or (B) effect an adverse recommendation change if there is a material event, change, development, effect, occurrence or state of facts that was not known to MIPS Technologies prior to entering into the patent sale agreement and was not reasonably foreseeable if it determines in good faith, after consultation with its legal advisors, that failure to do so may be inconsistent with its fiduciary duties to MIPS Technologies’ stockholders under applicable law. If our board of directors intends to effect an adverse recommendation change or terminate the patent sale agreement in response to a superior proposal, it must provide Bridge Crossing with five business days’ notice of our board of directors’ intent to effect an adverse recommendation change or terminate the patent sale agreement, and Bridge Crossing will then have five business days after receipt of notice to make such adjustments to the patent sale agreement at least as favorable as the prospect of abandoning the patent sale or such superior proposal, respectively. Any proposed amendment to the financial terms of a superior proposal or any other material terms thereof will entitle Bridge Crossing to an additional two business day period to propose changes to the patent sale agreement. The patent sale agreement defines a “competing proposal” as, other than the patent sale agreement, any bona fide proposal or offer from any person or group (other than Bridge Crossing or any subsidiaries) relating to: (A) any sale, license (other than non-exclusive licenses granted in the ordinary course of MIPS Technologies’ business consistent with its past practice) or other disposition of any material portion of the assigned patents or the retained patents or (B) the grant of an exclusive license to a material portion of the assigned patents or the retained patents, whether such sale, exclusive license, or disposition takes the form of an asset sale, conversion, liquidation, dissolution, reorganization, recapitalization, exclusive license or similar agreement or any other transaction or form. The patent sale agreement defines a “superior proposal” as an unsolicited, written competing proposal on terms which our board of directors determines in good faith, after consultation with our legal and financial advisors, and considering such factors as our board of directors considers to be appropriate are more favorable from a financial perspective to MIPS Technologies and our stockholders than the patent sale. 67 Table of Contents If our board of directors decides to effect an adverse recommendation change, breaches any of the terms described in this section or enters into a definitive agreement with respect to a superior proposal, Bridge Crossing may terminate the patent sale agreement and, if Bridge Crossing terminates by reason of these circumstances, we must pay the applicable termination fee as described in further detail in “The Patent Sale Agreement — Termination Fees” beginning on page 71 of this proxy statement.If our board of directors decides to enter into a definitive agreement with respect to a superior proposal in accordance with its ability to do so as described in this section, and if we would like to terminate the patent sale agreement by reason of that circumstance, we must pay the applicable termination fee as described in further detail in “The Patent Sale Agreement — Termination Fees” beginning on page71 of this proxy statement concurrently with such termination. If we fail to sell the assigned patents and license the retained patents to Bridge Crossing in material breach of the patent sale agreement and enter into an agreement with a third party to sell, assign or exclusively license a majority of the assigned patents and retained patents (other than in the case of the merger or any other sale of MIPS Technologies) within twelve months after terminating the patent sale agreement, we must pay the applicable termination fee as described in further detail in “The Patent Sale Agreement — Termination Fees” beginning on page 71 of this proxy statement, less the amount of any termination fee previously paid to Bridge Crossing under the prior paragraph. Escrow and Indemnification At the closing of the patent sale, Bridge Crossing will deposit $35,000,000, or the escrow amount, with Wells Fargo N.A., its escrow agent, into a fund which shall be available to indemnify Bridge Crossing for certain losses. The escrow period shall commence from the closing of the patent sale and terminate upon the earlier of (a) the twelve month anniversary of the closing of the patent sale and (b) the closing of the merger. In the event that the merger is consummated immediately following the closing of the patent sale, the escrow amount shall be paid to MIPS Technologies immediately prior to and subject to the consummation of the merger, and all MIPS Technologies’ indemnification obligations shall terminate. During the escrow period, MIPS Technologies and Bridge Crossing shall indemnify each other and their respective affiliates, directors, officers, employees, agents and representatives against certain losses relating to inaccuracies of any representation or warranty made by, any breach of any covenant or agreement made by or certain liabilities or obligations allocated to each respective party under the patent sale agreement. In addition, during the escrow period, the right to obtain indemnification from the escrow fund shall be Bridge Crossing’s sole and exclusive remedy for monetary damages. Bridge Crossing shall not be entitled to receive any portion of the escrow amount for any indemnification obligations until the aggregate amount of losses exceeds $1,500,000, in which case, the party seeking indemnification shall be entitled to receive the amount of losses in excess of this amount. In no event shall MIPS Technologies or Bridge Crossing have any indemnification liability for losses in excess of the escrow amount. The indemnification obligations of MIPS Technologies and Bridge Crossing shall terminate upon the termination of the escrow period. Any portion of the escrow fund at the conclusion of the escrow period that MIPS Technologies and Bridge Crossing reasonably believe may be necessary to satisfy any unresolved claims for losses during the escrow period shall remain in the escrow fund until such claims have been resolved or satisfied. Regulatory Matters of the Patent Sale We have determined that no clearances from governmental agencies are required prior to the completion of the patent sale. However, such governmental authorities could take action under applicable antitrust laws, including seeking to prohibit the completion of the patent sale. For a more detailed discussion of the requirements regarding regulatory matters under the patent sale agreement, please see “The Patent Sale Agreement — Covenants and Agreements” beginning on page 63 of this proxy statement. 68 Table of Contents Conditions to the Closing of the Patent Sale Conditions to Each Party’s Obligations.Each party’s obligation to complete the patent sale is subject to the satisfaction (or written waiver, if permissible under applicable law) of the following conditions: · the patent sale agreement must have been adopted by the affirmative vote of the holders of a majority of the outstanding shares of our common stock; · nogovernmental authority shall have enacted, issued, promulgated, enforced or entered any law or order which enjoins, limits, restricts, restrains, or otherwise prohibits the consummation of the patent sale; and · there shall not be any litigation by any governmental authority threatened in writing or pending seeking to restrain or prohibit the consummation of the patent sale. Conditions to Bridge Crossing’s Obligations.The obligations of Bridge Crossing to complete the patent sale are subject to the satisfaction (or written waiver, if permissible under applicable law) of the following further conditions: · MIPS Technologies must have performed in all material respects all of its material obligations under the patent sale agreement required to be performed by it prior to the effective time of the patent sale; · each of the representations and warranties made by MIPS Technologies set forth in the patent sale agreement, other than the representation and warranty regarding the assignability of the assigned patents and the licensability of the retained patents, must be true as if made at and as of the effective time of the patent sale (except to the extent made as of a specific date), with such exceptions as have not had and would not reasonably be expected to have, individually or in the aggregate, a Seller Material Adverse Effect; · all assigned patents must be assignable to and all retained patents must be licensable to Bridge Crossing, except where such non-assignability or non-licensability does not pose a material threat of patent infringement to any of Bridge Crossing’s initial participants that would likely result in Bridge Crossing (representing the interests of its initial participants) being deprived of a significant portion of the value of the patent sale; · MIPS Technologies must deliver to Bridge Crossing at closing a certificate with respect to satisfaction of the foregoing conditions; · there shall not be any current suit, action or proceeding in which a third party asserts that the assigned patents are not solely owned by MIPS Technologies or its affiliates or that the assigned patents may not be assigned to Bridge Crossing or that the retained patents may not be licensed to Bridge Crossing, except for any suits initiated after MIPS Technologies and Bridge Crossing had entered into the patent sale agreement; and · MIPS Technologies must have executed and delivered (or caused to have been delivered, as applicable) certain instruments necessary for the assignment of the assigned patents to Bridge Crossing. 69 Table of Contents Conditions to MIPS Technologies’ Obligations.The obligation of MIPS Technologies to complete the patent sale is subject to the satisfaction (or written waiver, if permissible under applicable law) of the following further conditions: · Bridge Crossing must have performed in all material respects all of its material obligations under the patent sale agreement required to be performed by it prior to the effective time of the patent sale; · each of the representations and warranties made by Bridge Crossing set forth in the patent sale agreement must be true as if made at and as of the effective time of the patent sale (except to the extent made as of a specific date), with such exceptions as have not had and would not reasonably be expected to have, individually or in the aggregate, a Patent Purchaser Material Adverse Effect; · Bridge Crossing must deliver to MIPS Technologies at closing a certificate with respect to the satisfaction of the foregoing conditions; and · Bridge Crossing must have executed and delivered (or caused to have been delivered, as applicable) the purchase price, escrow amount and certain ancillary agreements to MIPS Technologies. Termination of the Patent Sale Agreement The patent sale agreement may be terminated at any time prior to the consummation of the patent sale, whether before or after stockholder approval of the patent sale has been obtained: · by mutual written consent of MIPS Technologies and Bridge Crossing; · by either MIPS Technologies or Bridge Crossing if the patent sale is not consummated on or before April 5, 2013, provided that this right to terminate is not available to any party if the failure of such party to perform any of its obligations under the patent sale agreement has been a principal cause of or resulted in the failure of the patent sale to be consummated on or before the termination date; · by MIPS Technologies if MIPS Technologies’ board of directors has determined to enter into a definitive agreement providing for the implementation of a superior proposal as permitted by the non-solicitation provisions of the patent sale agreement and MIPS Technologies enters into such definitive agreement and pays Bridge Crossing a termination fee of $10,000,000; or · by Bridge Crossing, if: · MIPS Technologies has breached its obligations set forth in the section “The Patent Sale Agreement—No Solicitation of Other Offers” in any material respect; · MIPS Technologies’ board of directors effects an adverse recommendation change; or · MIPS Technologies enters into a definitive agreement pursuant to a competing proposal. 70 Table of Contents Termination Fees If the patent sale agreement is terminated by MIPS Technologies or by Bridge Crossing under the conditions described in further detail below, a termination fee in the amount of either $10,000,000 or $30,000,000, depending on the manner of termination, may be payable by MIPS Technologies to Bridge Crossing. MIPS Technologies must pay a termination fee of $30,000,000, which we refer to as the wrongful termination payment, to Bridge Crossing if MIPS Technologies fails to sell the assigned patents and license the retained patents to Bridge Crossing in material breach of the patent sale agreement and enters into an agreement with a third party to sell, assign or exclusively license a majority of the assigned patents and retained patents (other than in the case of the merger or any other sale of MIPS Technologies) within twelve months after terminating the patent sale agreement, less the below $10,000,000 termination fee if previously paid to Bridge Crossing. MIPS Technologies must pay a termination fee of $10,000,000 to Bridge Crossing if: · MIPS Technologies’ board of directors has determined to enter into a definitive agreement providing for the implementation of a superior proposal without violation of its obligations set forth in the section “The Patent Sale Agreement—No Solicitation of Other Offers,” and MIPS Technologies terminates the patent sale agreement by reason of these circumstances; · MIPS Technologies has breached its obligations set forth in the section “The Patent Sale Agreement—No Solicitation of Other Offers” in any material respect, its board of directors has made an adverse recommendation change or it enters into a definitive agreement providing for the implementation of a superior proposal, and Bridge Crossing terminates the patent sale agreement by reason of these circumstances. The patent sale agreement provides that, subject to Bridge Crossing’s right to specific performance against MIPS Technologies to enforce MIPS Technologies’ obligations under the patent sale agreement, Bridge Crossing’s right to receive termination fees set forth above shall constitute liquidated damages and the sole and exclusive remedy of Bridge Crossing against MIPS Technologies and its subsidiaries for all losses suffered as a result of the failure of the patent sale.The patent sale agreement provides that in no event will MIPS Technologies be required to pay the $10,000,000 termination fee after making the wrongful termination payment, that MIPS Technologies will be credited any ordinary termination fee it has paid if it is required to make the wrongful termination payment, that MIPS Technologies will in no event be required to pay the $10,000,000 termination fee or make the wrongful termination payment on more than one occasion and that the $10,000,000 termination fee and wrongful termination payment will be reduced by any amount as may be required to be deducted or withheld under applicable tax law. Amendments, Waivers; Third Party Beneficiaries The parties may amend the patent sale agreement at any time before stockholder approval of the patent sale. After stockholder approval of the patent sale has been obtained, the parties may not amend the patent sale agreement in a way that by law or the rules of any stock exchange requires further approval by MIPS Technologies’ stockholders, unless MIPS Technologies obtains that further approval. All amendments to the patent sale agreement must be in writing and signed by MIPS Technologies and Bridge Crossing. At any time before the consummation of the patent sale, each of the parties may, to the extent permitted by applicable law, by written instrument: · extend the time for the performance of any of the obligations or other acts of the other parties; · waive any inaccuracies in the representations and warranties of the other parties contained in the patent sale agreement or in any document delivered pursuant to the patent sale agreement; or · waive compliance with any of the agreements or conditions contained in the patent sale agreement. 71 Table of Contents The patent sale agreement is not intended to and shall not confer any rights or remedies upon any person other than MIPS Technologies and Bridge Crossing and their respective successors and permitted assigns, other than the escrow agent and any parties to be indemnified. License Agreements Assigned Patent License Agreement In connection with the patent sale, MIPS Technologies will receive a license-back under the assigned patents under the terms of the Assigned Patent License Agreement. This license-back will grant MIPS Technologies and its present and future affiliates—including Imagination Technologies Group plc if the below-described merger is consummated—a worldwide, non-exclusive, irrevocable, sublicensable, transferable, royalty-free license to freely exploit the technologies covered by the assigned patents for use in connection with any product, service, technology, material or process of MIPS Technologies, its present and future affiliates or any customers of any of the foregoing. The license will not be terminable except by express mutual agreement by the parties and will continue until the expiration of the last to expire of the assigned patents. Retained Patent License Agreement As part of the patent sale, Bridge Crossing will receive a worldwide, non-exclusive, non-transferable, royalty-free license under the retained patents. For the twelve-month period after the closing of the patent sale, Bridge Crossing will offer sublicenses under the retained patents to its members in conjunction with licenses under the assigned patents. The sublicenses under the retained patents will permit the initial participants of Bridge Crossing and any third party who purchases a license under the assigned patents and a sublicense under the retained patents during the twelve-month period after the closing of the patent sale to exploit the technologies covered by the retained patents for use in connection with any product, service, technology, material or process of that sublicensee, its present and future affiliates, and any customers of any of the foregoing, provided that the license under the retained patents does not grant any rights to clone the MIPS architectures. The sublicenses granted under the retained patents are revocable in certain circumstances, including where a sublicensee directly or indirectly asserts, otherwise participates in or funds (i) a patent infringement suit alleging that a MIPS architecture as implemented by a customer of MIPS Technologies infringes a patent, (ii) a patent infringement counterclaim (including an ITC action) in response to a lawsuit brought by MIPS Technologies alleging that such sublicensee is infringing one or more retained patents by cloning the MIPS architecture, or (iii) any lawsuit or other proceeding challenging the patentability, validity, scope, ownership or enforceability of the retained patents. Unless earlier terminated under the provisions described above, the sublicenses granted under the retained patents will continue until the expiration of the last to expire of the retained patents. 72 Table of Contents PROPOSAL NO. 2— APPROVAL AND ADOPTION OF THE CERTIFICATE OF AMENDMENT TO MIPS’ AMENDED AND RESTATED CERTIFICATE OF INCORPORATION The merger agreement provides that following the closing of the patent sale but prior to the closing of the merger, MIPS Technologies will effect a recapitalization by amending our certificate of incorporation such that MIPS Technologies will distribute the proceeds from the Patent Sale and all cash on hand, less $99,700,000, and you will be entitled to receive 0.1479 shares of MIPS Technologies’ common stock and what is currently estimated to be approximately $6.23 in cash, without interest and less any applicable withholding taxes, for each share of MIPS Technologies common stock that you own at the time of filing of the certificate of amendment.The recapitalization is a condition to the consummation of the merger. The recapitalization will only be consummated if the patent sale has been consummated and if the merger will be consummated.See Annex F for the text of the certificate of amendment reproduced in its entirety. On November 4, 2012, our board of directors adopted resolutions (1) declaring that an amendment to our Amended and Restated Certificate of Incorporation to effect the recapitalization, as described below, was advisable and (2) directing that a proposal to approve the recapitalization be submitted to the holders of our common stock. The form of the proposed amendment to our Amended and Restated Certificate of Incorporation to effect the recapitalization is attached to this proxy statement as Annex F. If approved by our stockholders, the recapitalization would be effected immediately upon the filing and effectiveness of the certificate of amendment to our Amended and Restated Certificate of Incorporation pursuant to the Delaware General Corporation Law. Without any further action on the part of MIPS Technologies or its stockholders, each share of common stock issued and outstanding immediately prior to the effective time of the recapitalization, shall automatically be reclassified, changed and converted into 0.1479 shares of validly issued, fully paid and non-assessable MIPS Technologies common stock and the right to receive a payment in cash from the MIPS Technologies’ transfer agent, currently estimated to be approximately $6.23 in cash, without interest and less any applicable withholding taxes.This estimate reflects management’s current estimate of cash held by MIPS Technologies following the patent sale and immediately prior to the recapitalization, which will be affected by our operating results, estimated transaction expenses, timing of the recapitalization and other factors. Under Delaware law and our Amended and Restated Certificate of Incorporation, the vote of holders of a majority of the shares of common stock outstanding as of November 28, 2012, is required to approve the recapitalization. Reasons for the Recapitalization Our board of directors is submitting the recapitalization to stockholders for approval with the primary intent of facilitating the merger by using the after-tax proceeds from the patent sale to effect a partial redemption of our stockholders. The conversion of each share of common stock issued and outstanding immediately prior to the effective time of the recapitalization and the payment of cash are both a condition to, and part of a plan that includes, the consummation of the merger. Accordingly, Imagination Technologies, Acquisition Sub and MIPS Technologies shall treat the conversion of each share of common stock and the payment of cash as a single integrated transaction for U.S. federal income tax purposes and shall file all tax returns and reports consistent with such treatment. For this reason, we believe that effecting the recapitalization is in our and our stockholders’ best interests. 73 Table of Contents Effect of the Recapitalization on Holders of Outstanding Common Stock and Equity Awards Shares of common stock issued and outstanding at the effective time of the recapitalization will be affected by the recapitalization. The number of shares of common stock issued and outstanding as of November 28, 2012, is approximatelymillion. If approved and effected, the recapitalization will be realized simultaneously for all of our common stock. The recapitalization will affect all holders of our common stock uniformly and will not affect any stockholder’s percentage ownership interest in our company. In addition, the recapitalization will not affect any stockholder’s proportionate voting power (subject to the treatment of fractional shares). Individuals holding stock options at the time of the recapitalization will generally be entitled to receive, in exchange for cancellation of such stock options, a cash payment in respect of each vested or unvested stock option based on the fair market value of a share of MIPS Technologies common stock, determined as set forth in the merger agreement, over the exercise price of the stock option.Following the closing of the patent sale and in connection with the patent sale, the recapitalization and the certificate of amendment, the restricted stock units that are outstanding immediately prior to the recapitalization will be converted into the right to receive a total of approximately $7.31 per share of common stock subject to such restricted stock units prior to the recapitalization, calculated as follows.In the recapitalization, the restricted stock units will be converted into (i) an amount in cash currently estimated to be approximately $6.23 per share of common stock subject to such restricted stock units, without interest and less any applicable withholding taxes, subject to fluctuation as described above and (ii) restricted stock units denominated in 0.1479 shares of MIPS Technologies common stock.Additionally, with respect to the restricted stock units that remain outstanding immediately prior to the effective time of the merger, after giving effect to the conversion described in the previous sentence, the vesting restrictions will lapse and the restricted stock units will be deemed fully vested as of the effective time, and such restricted stock units will be cancelled and converted into the right to receive a cash amount equal to the product of the total number of shares of common stock subject to such restricted stock units, multiplied by the merger consideration of $7.31 per share of common stock (approximately $1.08 per share of common stock subject to such restricted stock units prior to the recapitalization), without interest and less any applicable withholding taxes. All payments owed to holders of restricted stock units will be made promptly after the effective time of the merger by Imagination Technologies through the surviving corporation’s payroll account. Stockholders will only receive aggregate proceeds in the amount of $7.31 per share for each share of MIPS Technologies common stock owned prior to the recapitalization upon approval of Proposal No. 1 and Proposal No. 2 and upon consummation of the patent sale, filing of the certificate of amendment and consummation of the merger. United States Federal Income Tax Consequences of the Recapitalization The anticipated tax consequences of the recapitalization are as described in “United States Federal Income Tax Considerations” beginning on page 155 of this proxy statement. Our board of directors unanimously recommends that MIPS Technologies’ stockholders vote “FOR” the adoption of the certificate of amendment to MIPS Technologies’ Amended and Restated Certificate of Incorporation. 74 Table of Contents PROPOSAL NO. 3—THE MERGER The Proposal to Adopt the Merger Agreement On November 5, 2012, MIPS Technologies, Imagination Technologies and Acquisition Sub entered into the merger agreement. MIPS Technologies’ board of directors has unanimously determined that it is in the best interests of MIPS Technologies and its stockholders, and has declared it advisable, for MIPS Technologies to enter into the merger agreement, and has unanimously approved the execution, delivery and performance by MIPS Technologies of its obligations thereunder and the consummation of the transactions contemplated thereby, including the merger. MIPS Technologies stockholders will be asked to consider and vote on a proposal at the annual meeting to adopt the merger agreement pursuant to the requirements of Delaware law. Vote Required for Adoption of the Merger Agreement Adoption of the merger agreement requires the affirmative vote of a majority of the shares of our common stock outstanding and entitled to vote as of the record date. For the proposal to adopt the merger agreement, you may vote “FOR,” “AGAINST” or “ABSTAIN.” Abstentions and broker non-votes, if any, will be counted as present for the purpose of determining whether a quorum is present at the annual meeting. If you hold your shares in “street name,” the failure to instruct your bank, broker or other nominee how to vote your shares will have the same effect as a vote against the proposal to adopt the merger agreement. For the reasons described below, our board of directors recommends that you vote “FOR” the adoption of the merger agreement. Rights of Stockholders Who Object to the Merger Stockholders are entitled to statutory appraisal rights under Delaware law in connection with the merger. This means that you are entitled to have the fair value of your shares determined by the Delaware Court of Chancery and to receive payment based on that valuation. The ultimate amount you receive as a dissenting stockholder in an appraisal proceeding may be more than, the same as or less than the amount you would have received under the merger agreement. To exercise your appraisal rights, you must submit a written demand for appraisal to MIPS Technologies before the vote is taken on the merger agreement and you must not vote in favor of the adoption of the merger agreement. Your failure to follow exactly the procedures specified under Delaware law will result in the loss of your appraisal rights. See “Dissenters’ Rights of Appraisal” beginning on page 160 of this proxy statement and the text of the Delaware appraisal rights statute reproduced in its entirety as Annex E. 75 Table of Contents The Recapitalization The merger agreement provides that following the closing of the patent sale but prior to the closing of the merger, MIPS Technologies will effect the recapitalization by amending its certificate of incorporation.Upon completion of the recapitalization and the merger, you will be entitled to receive a total of approximately $7.31 per share that you owned prior to the recapitalization.This estimate is subject to a fluctuation in the recapitalization proceeds (currently estimated to be $6.23), but not the merger proceeds.The following details how this total amount is calculated. From the recapitalization, concurrently with the merger consideration, you will receive what is currently estimated to be approximately $6.23 in cash, without interest and less any applicable withholding taxes, for each share of our common stock that you own at the effective time of the recapitalization. This estimate reflects management’s current estimate of cash held by MIPS Technologies following the patent sale and immediately prior to the recapitalization, which will be affected by our operating results, estimated transaction expenses, timing of the recapitalization and other factors.You will also receive exactly 0.1479 shares of our common stock for each share of common stock you own at the effective time of the recapitalization.Your preexisting shares of common stock will be cancelled, so the only shares you own following the recapitalization will be these 0.1479 shares per share of our common stock that you previously owned. From the merger, you will be entitled to receive approximately $1.08 for each share of MIPS common stock that you owned prior to the recapitalization, which represents exactly $7.31 in cash for each share of our common stock that you own at the effective time of the merger after giving effect to the recapitalization, without interest and less any applicable withholding taxes, unless you have perfected your appraisal rights with respect to the merger.You will not own any shares of stock of MIPS Technologies or the surviving corporation following the merger.Stockholders will only receive aggregate proceeds in the amount of approximately $7.31 per share for each share of MIPS Technologies common stock owned prior to the recapitalization upon approval of Proposal No. 1 and Proposal No. 2 and upon consummation of the patent sale, filing of the certificate of amendment and consummation of the merger. Adoption of the amendment to the certificate of incorporation effecting the recapitalization requires the affirmative vote of a majority of the shares of our common stock outstanding and entitled to vote as of the record date. The recapitalization is a condition to the consummation of the merger, and the recapitalization will not be consummated unless the patent sale and the merger are also consummated. See “Proposal 2—Approval and Adoption of the certificate of amendment to MIPS’ Amended and Restated Certificate of Incorporation” and the text of the certificate of amendment reproduced in its entirety as Annex F. Reasons for the Merger; Recommendation of Our Board of Directors Our board of directors, acting with the advice and assistance of MIPS Technologies’ management and financial and legal advisors, carefully evaluated the merger agreement and the transactions contemplated thereby. Our board of directors determined that it is in the best interests of MIPS Technologies and its stockholders, and has declared it advisable, for MIPS Technologies to enter into the merger agreement. At a meeting on November 4, 2012, our board of directors unanimously resolved to approve the execution, delivery and performance by MIPS Technologies of its obligations under the merger agreement and the consummation of the transactions contemplated thereby, including the merger, and to recommend to the stockholders of MIPS Technologies that they adopt the merger agreement. 76 Table of Contents In reaching its recommendation, our board of directors consulted with MIPS Technologies’ management and its financial and legal advisors and considered a number of substantive factors, both positive and negative, and potential benefits and detriments of the merger. Our board of directors believed that, taken as a whole, the following factors supported its decision to approve the proposed merger: · Consideration; Historical Market Prices.Our board of directors considered the historical market prices of MIPS Technologies common stock and noted that the proposed merger consideration of $7.31 per share of MIPS Technologies common stock, after giving effect to the recapitalization (equivalent to approximately $1.08 for each share of MIPS Technologies common stock outstanding prior to the recapitalization) and assuming consummation of the patent sale, represented a premium of 40% over the closing price of MIPS Technologies common stock before news reports of a possible transaction emerged on April 11, 2012 and a 15% premium over the closing price on August 30, 2012 before an analyst report that a transaction was likely to occur. Additionally, our board of directors observed that the $7.31 per share merger consideration, after giving effect to the recapitalization (equivalent to approximately $1.08 for each share of MIPS Technologies common stock outstanding prior to the recapitalization) and assuming consummation of the patent sale, represented a 72% enterprise value premium over the closing price on April 11, 2012 and a 23% enterprise value premium over the closing price on August 30, 2012. Our board of directors also noted that the merger consideration was all cash, which provides certainty of value to MIPS Technologies’ stockholders, and was attractive as compared to the prices and price ranges reflected in the indications of interest received from other strategic parties during 2012. Our board of directors believes that the $7.31 per share cash consideration, after giving effect to the patent sale and the recapitalization (equivalent to approximately $1.08 for each share of MIPS Technologies common stock outstanding prior to the recapitalization), was a full and fair price to acquire MIPS Technologies. · Comparability to Other Alternatives.Our board of directors consideredMIPS Technologies’ business, product and technology pipelines, financial condition and results of operations, both on a historical and prospective basis. Our board of directors also considered that a significant portion of MIPS Technologies’ value is represented by its product and technology pipeline, which by its nature is subject to risk and uncertainty, and that the merger consideration to be paid by Imagination Technologies takes into account the value of this product and technology pipeline and provides liquidity to MIPS Technologies’ stockholders on an immediate basis. Our board of directors also considered that there are, in general, business, financial, market and execution risks associated with remaining independent and successfully implementing MIPS Technologies’ stand-alone business plan, including the costs of being a sub-scale public company and the execution challenges of beingmore of a competitive factor in an increasingly mobile and converging processor IP market, as well as macroeconomic factors, rapidly changing technologies, evolving industry standards and increased competition. Our board of directors also considered certain strategic alternatives to the merger, including the possibility of remaining as a stand-alone public company and the sale or disposition of a part of MIPS Technologies’ business or our patent portfolio without a sale of the whole company. In connection therewith, among other things, our board of directors also considered: · the fact that MIPS Technologies had conducted an extensive and thorough strategic alternative review process in 2012, during which, among other things: contacts were made with approximately 20 potential acquirers; diligence was conducted by six potential acquirers; initial indications of interest were submitted by four potential acquirers; and three formal bids were submitted; and · based on the results of the 2012 process and discussions with J.P. Morgan with respect to the parties most likely to be interested in acquiring MIPS Technologies, our board of directors’ belief that it was unlikely that any other strategic buyers or financial sponsors would be willing to pay more than $7.31 per share in cash, even if MIPS Technologies were to conduct another auction process, and that a failed auction, particularly in light of the 2012 process and related press reports, would be highly detrimental to MIPS Technologies by posing significant risks to our existing operations, including risks related to employee retention. 77 Table of Contents · Financial Advisor Opinion.Our board of directors considered the financial presentation of J.P. Morgan, and its oral opinion delivered to our board of directors (which opinion was subsequently confirmed in writing) to the effect that, as of November 4, 2012 and based upon and subject to the various assumptions, considerations, qualifications and limitations set forth in the opinion, the $7.31 merger consideration to be received by holders of shares of MIPS Technologies common stock (other than Imagination Technologies, Acquisition Sub and their respective affiliates), after giving effect to the patent sale and recapitalization (equivalent to approximately $1.08 per share of MIPS Technologies common stock outstanding prior to the recapitalization), pursuant to the merger agreement was fair from a financial point of view to such holders, as more fully described under “The MergerOpinion of Our Financial Advisor on the Merger” beginning on page 81 of this proxy statement. The opinion of J.P. Morgan is addressed to, and for the use and benefit of, our board of directors of MIPS Technologies in connection with and for purposes of its evaluation of the merger and does not constitute a recommendation as to how any holder of MIPS Technologies common stock should vote with respect to the merger. The full text of J.P. Morgan’s written opinion, dated November 5, 2012, which sets forth the assumptions made, procedures followed, matters considered and limitations on the review undertaken in connection with such opinion is attached as Annex D to this proxy statement and is incorporated herein by reference. · Terms of the Merger Agreement.Our board of directors considered the terms and conditions of the merger agreement, including: · the limited number and nature of the conditions to Imagination Technologies’ obligation to consummate the merger; · MIPS Technologies’ ability under the merger agreement to furnish information to and conduct negotiations with a third party in certain circumstances, as more fully described under “The Merger Agreement — No Solicitation of Other Offers” beginning on page106 of this proxy statement; · our board of directors’ ability to modify and change its recommendation to stockholders in response to an unsolicited superior proposal from a third party if the failure to take such action would be inconsistent with its fiduciary duties to MIPS Technologies’ stockholders; · that MIPS Technologies can terminate the merger agreement if, concurrently with such termination, MIPS Technologies enters into a definitive agreement providing for the implementation of a superior proposal under certain conditions; · that Imagination Technologies has agreed to use its reasonable best efforts to cause the merger to be consummated; · that the merger agreement provides MIPS Technologies sufficient operating flexibility to conduct its business generally in the ordinary course between the signing of the merger agreement and the completion of the merger; and 78 Table of Contents · the fact that all such terms and conditions were the product of extensive arm’s-length negotiations between MIPS Technologies and Imagination Technologies. · Termination Fee.Our board of directors considered the $2,750,000 termination fee and the reimbursement of certain fees and expenses (up to $2,000,000), including the views of MIPS Technologies’ financial and legal advisors as to the customary nature of the existence and size of termination fees in transactions similar to the merger. Our board of directors concluded that a termination fee of this size for the transactions contemplated by the merger agreement should not unduly deter a third party from making, or inhibit our board of directors in evaluating, negotiating, and, if appropriate, terminating the merger agreement to enter into a transaction that is, a superior proposal. · Likelihood of Consummation.Our board of directors considered the likelihood that the merger will be completed, including Imagination Technologies’ agreement to use its reasonable best efforts to complete the merger. Our board of directors also considered the fact that Imagination Technologies did not require stockholder approval for the transaction. · Financing Related to the Merger.Our board of directors considered the fact that Imagination Technologies has represented in the merger agreement that it has, and as of the closing will have, sufficient immediately available funds to pay when due the aggregate merger consideration and to pay when due all of its fees and expenses related to the transactions contemplated by the merger agreement. The receipt of financing by Imagination Technologies is not a condition to the obligations of either party to complete the merger under the terms of the merger agreement. · Stockholder Vote.Our board of directors considered the fact that the consummation of the proposed merger would require the affirmative vote of the holders of a majority of the outstanding shares of MIPS Technologies’ common stock entitled to vote. Our board of directors noted that shares owned by members of management represented a relatively small percentage of the outstanding shares and that, accordingly, the merger agreement would, in effect, need to be approved by a majority of the shares held by MIPS Technologies’ other stockholders. · Availability of Appraisal Rights.Our board of directors considered the fact that dissenters’ appraisal rights would be available to MIPS Technologies’ stockholders under Delaware law. Our board of directors also considered potential risks or negative factors relating to the merger, including the following: · the fact that the completion of the merger will preclude MIPS Technologies’ stockholders from having the opportunity to participate in MIPS Technologies’ future earnings growth and the future appreciation of the value of its capital stock that could be anticipated if its strategic plan were successfully implemented on a stand-alone basis; · the fact that, although the merger agreement contains a “fiduciary out,” it does not contain a “go shop” provision; 79 Table of Contents · the fact that the merger agreement contains certain provisions, including the $2,750,000 termination fee, restrictions on providing information to and negotiating with a third party that makes an unsolicited acquisition proposal, and the required vote provisions obligating MIPS Technologies to convene the annual meeting for the purpose of obtaining stockholder approval of the proposal to adopt the merger agreement, such that even if our board of directors changes its recommendation regarding the merger and the merger agreement (unless MIPS Technologies terminates the merger agreement, our board of directors of MIPS Technologies determines to enter into a definitive agreement with respect to a superior proposal as permitted by the merger agreement and MIPS Technologies pays the termination fee concurrently with such termination, or unless Imagination Technologies terminates the merger agreement), other potential acquirors may be dissuaded or inhibited from submitting potentially superior proposals to acquire MIPS Technologies; · the fact that not all conditions to the closing of the merger, including the required approvals of governmental authorities, are within MIPS Technologies’ control; · the fact that MIPS Technologies has incurred and will continue to incur significant transaction costs and expenses in connection with the proposed transaction, regardless of whether the merger is consummated; · the fact that the operations of MIPS Technologies will be restricted by interim operating covenants under the merger agreement during the period between the signing of the merger agreement and the completion of the merger, which could effectively prohibit MIPS Technologies from undertaking material strategic initiatives or other material transactions without Imagination Technologies’ consent, to the detriment of MIPS Technologies and its stockholders; · the potential negative effect of the pendency of the merger on MIPS Technologies’ business and relationships with employees, customers, providers, suppliers, regulators and the communities in which it operates, including the risk that certain key members of senior management might choose not to remain employed with MIPS Technologies prior to the completion of the merger, regardless of the completion of the merger; and · the merger and the recapitalization are intended to be an integrated taxable transaction for U.S. federal income tax purposes, in which case our stockholders will generally be required to pay U.S. federal income tax on any gains they realize as a result of the receipt of cash in exchange for shares of our common stock pursuant to the recapitalization and the merger. Our board of directors concluded that the potentially negative factors associated with the proposed merger were outweighed by the opportunity for MIPS Technologies’ stockholders to realize a significant premium on the value of their common stock and monetize their investment in MIPS Technologies for the $7.31 per share cash merger consideration after giving effect to the recapitalization (equivalent to approximately $1.08 for each share of MIPS Technologies common stock outstanding prior to the recapitalization). Our board of directors believed that the proposed merger represents the highest price reasonably available to the stockholders and eliminates the unavoidable risks and uncertainty affecting the future prospects of MIPS Technologies on a stand-alone basis after consummating the patent sale. Accordingly, our board of directors concluded that it was in the best interests of MIPS Technologies and its stockholders, and declared it advisable, for MIPS Technologies to enter into the merger agreement, and approved the execution, delivery and performance by MIPS Technologies of its obligations under the merger agreement and the consummation of the transactions contemplated thereby, including the merger. 80 Table of Contents In addition, our board of directors was aware of and considered the interests that our directors and executive officers may have with respect to the merger that differ from, or are in addition to, their interests as stockholders of MIPS Technologies generally, as described in “The Merger— Interests ofOur Directors and Executive Officers in the Merger” beginning on page 89 of this proxy statement, which our board of directors considered as being neutral in its evaluation of the merger. The foregoing discussion summarizes the material information and factors considered by our board of directors in its consideration of the proposed merger. Our board of directors collectively reached the unanimous decision to approve the merger agreement and related transactions in light of the factors described above and other factors that each member of our board of directors felt were appropriate. In view of the variety of factors and the quality and amount of information considered, our board of directors did not find it practicable to, and did not make specific assessments of, quantify or otherwise assign relative weights to the specific factors considered in reaching its determination. Individual members of our board of directors may have given different weight to different factors. Our board of directors unanimously recommends that you vote “FOR” the adoption of the Merger Agreement. Opinion of Our Financial Advisor on the Merger Pursuant to an engagement letter dated November 18, 2011, as amended October 31, 2012, MIPS Technologies retained J.P. Morgan as its financial advisor in connection with the proposed merger. At the meeting of the board of directors of MIPS Technologies on November 4, 2012, J.P. Morgan rendered its oral opinion to the board of directors of MIPS Technologies that, as of such date and based upon and subject to the factors and assumptions set forth in its opinion, the consideration to be paid to the holders of MIPS Technologies’ common stock, after giving effect to the recapitalization, in the proposed merger was fair, from a financial point of view, to MIPS Technologies stockholders.J.P. Morgan has confirmed its November 4, 2012 oral opinion by delivering its written opinion to the board of directors of MIPS Technologies, dated November 5, 2012, that, as of such date, the consideration to be paid to the holders of MIPS Technologies’ common stock, after giving effect to the recapitalization, in the proposed merger was fair, from a financial point of view, to MIPS Technologies stockholders.No limitations were imposed by MIPS Technologies’ board of Directors upon J.P. Morgan with respect to the investigations made or procedures followed by it in rendering its opinions. The full text of the written opinion of J.P. Morgan dated November 5, 2012, which sets forth the assumptions made, matters considered and limits on the review undertaken, is attached as Annex D to this Proxy Statement and is incorporated herein by reference.MIPS Technologies’ stockholders are urged to read the opinion in its entirety.J.P. Morgan’s written opinion is addressed to the board of directors of MIPS Technologies, is directed only to the consideration to be paid in the merger and does not constitute a recommendation to any stockholder of MIPS Technologies as to how such stockholder should vote at the MIPS Technologies annual meeting.The summary of the opinion of J.P. Morgan set forth in this Proxy Statement is qualified in its entirety by reference to the full text of such opinion. 81 Table of Contents In arriving at its opinion, J.P. Morgan, among other things: · reviewed a draft dated November 2, 2012 of the patent sale agreement and related license agreements, and a draft dated November 2, 2012 of the merger agreement, which provided for a recapitalization of the MIPS Technologies common stock and the distribution of certain cash generated pursuant to the patent sale agreement and related license agreements; · reviewed certain publicly available business and financial information concerning MIPS Technologies and the industries in which it operates; · compared the proposed financial terms of the merger with the publicly available financial terms of certain transactions involving companies J.P. Morgan deemed relevant and the consideration received for such companies; · compared the financial and operating performance of MIPS Technologies with publicly available information concerning certain other companies J.P. Morgan deemed relevant and reviewed the current and historical market prices of MIPS Technologies common stock and certain publicly traded securities of such other companies; · reviewed certain internal financial analyses and forecasts prepared by the management of MIPS Technologies relating to its business; and · performed such other financial studies and analyses and considered such other information as J.P. Morgan deemed appropriate for the purposes of its opinion. J.P. Morgan also held discussions with certain members of the management of MIPS Technologies with respect to certain aspects of the merger, and the past and current business operations of MIPS Technologies, the financial condition and future prospects and operations of MIPS Technologies, and certain other matters J.P. Morgan believed necessary or appropriate to its inquiry. J.P. Morgan relied upon and assumed, without assuming responsibility or liability for independent verification, the accuracy and completeness of all information that was publicly available or was furnished to or discussed with J.P. Morgan by MIPS Technologies or otherwise reviewed by or for J.P. Morgan.J.P. Morgan did not conduct or was not provided with any valuation or appraisal of any assets or liabilities, nor did J.P. Morgan evaluate the solvency of MIPS Technologies under any state or federal laws relating to bankruptcy, insolvency or similar matters. In relying on financial analyses and forecasts provided to it or derived therefrom, J.P. Morgan assumed that they were reasonably prepared based on assumptions reflecting the best currently available estimates and judgments by management as to the expected future results of operations and financial condition of MIPS Technologies to which such analyses or forecasts relate.J.P. Morgan expressed no view as to such analyses or forecasts or the assumptions on which they were based.J.P. Morgan also assumed that themerger and the other transactions contemplated by the merger agreement (including the recapitalization and completion of the transactions contemplated by the patent sale agreement and related license agreements) will be consummated as described in each respective agreement without waiver of any conditions contained therein, and that the respective definitive agreements will not differ in any material respects from the drafts thereof provided to J.P. Morgan.J.P. Morgan relied as to all legal matters relevant to the rendering of its opinion upon the advice of counsel.J.P. Morgan further assumed that all material governmental, regulatory or other consents and approvals necessary for the consummation of the merger will be obtained without any adverse effect on MIPS Technologies or on the contemplated benefits of the merger. 82 Table of Contents The projections furnished to J.P. Morgan for MIPS Technologies were prepared by the management of MIPS Technologies.MIPS Technologies does not publicly disclose internal management projections of the type provided to J.P. Morgan in connection with J.P. Morgan’s analysis of the merger, and such projections were not prepared with a view toward public disclosure.These projections were based on numerous variables and assumptions that are inherently uncertain and may be beyond the control of management, including, without limitation, factors related to general economic and competitive conditions and prevailing interest rates.Accordingly, actual results could vary significantly from those set forth in such projections.See “The Merger—Certain Unaudited Financial Projections” for more information about these projections. J.P. Morgan’s opinion is based on economic, market and other conditions as in effect on, and the information made available to J.P. Morgan as of, the date of such opinion.Subsequent developments may affect J.P. Morgan’s opinion, and J.P. Morgan does not have any obligation to update, revise, or reaffirm such opinion.J.P. Morgan’s opinion is limited to the fairness, from a financial point of view, of the consideration to be paid to the holders of MIPS Technologies’ common stock, after giving effect to the recapitalization, patent sale and related license agreements, in the proposed merger, and J.P. Morgan has expressed no opinion as to the fairness of the merger to, or any consideration of, the holders of any other class of securities, creditors or other constituencies of MIPS Technologies or the underlying decision by MIPS Technologies to engage in the merger. J.P. Morgan expressed no opinion as to the price at which MIPS Technologies’ common stock will trade at any future time.J.P. Morgan assumed for all purposes related to its opinion that the recapitalization would result in approximately 8.2 million shares outstanding prior to the merger. In accordance with customary investment banking practice, J.P. Morgan employed generally accepted valuation methods in reaching its opinion.The following is a summary of the material financial analyses utilized by J.P. Morgan in connection with providing its opinion. Public Trading Multiples.Using publicly available information, J.P. Morgan compared selected financial data of MIPS Technologies with similar data for selected publicly traded companies engaged in businesses which J.P. Morgan judged to be analogous to MIPS Technologies after giving effect to the recapitalization, patent sale and related license agreements.The companies selected by J.P. Morgan were: · Applied Micro Circuits Corporation · CEVA, Inc. · Ikanos Communications, Inc. · Lattice Incorporated · Rambus Inc. · Tessera Technologies, Inc. J.P. Morgan selected these companies because, among other reasons, based on J.P. Morgan’s judgment and experience, they are similar to MIPS Technologies after giving effect to the recapitalization, patent sale and related license agreements. None of the selected companies reviewed is identical to MIPS Technologies. Accordingly, a complete analysis of the results of the following calculations cannot be limited to a quantitative review of such results and involves complex considerations and judgments concerning the differences in the financial and operating characteristics of the selected companies compared to MIPS Technologies and other factors that could affect the public trading value of the selected companies and MIPS Technologies. 83 Table of Contents Using publicly available information, J.P. Morgan calculated for each of the selected companies the firm value as a multiple of estimated revenue for calendar year 2013 (the “FV/Revenue Multiple”). Based on the results of its analysis of the FV/Revenue Multiple for each of the companies and other factors that J.P. Morgan deemed appropriate, J.P. Morgan calculated a representative FV/Revenue Multiple range of 0.5x to 1.0x. J.P. Morgan then calculated the equity value per share of common stock implied by applying this range of multiples to MIPS Technologies management’s estimates offiscal year 2013 revenue under both Case 1 and Case 2.Both Case 1 and Case 2 reflect management’s projected financial results after giving effect to the recapitalization, patent sale and related license agreements. This analysis performed by J.P. Morgan yielded implied trading values for the MIPS Technologies common stock of approximately $3.10 to $6.25 per share under Case 1, and $2.80 to $5.55 per share under Case 2, and aggregate common stock value of $25 million to $50 million under Case 1 and $25 million to $45 million under Case 2. Values presented were rounded to the nearest $0.05 per share and $5 million, respectively, and the per-share prices assumed a post-recapitalization share count of approximately 8.2 million shares.J.P. Morgan noted that the consideration per share to be received by the holders of MIPS Technologies common stock in the mergeris $7.31 per share, and the aggregate merger consideration is $60 million. Selected Transaction Analysis.Using publicly available information, J.P. Morgan examined selected transactions with respect to businesses which J.P. Morgan determined to be comparable to MIPS Technologies’ business after giving effect to the recapitalization, patent sale and related license agreements.Specifically, J.P. Morgan reviewed the following transactions: Acquiror Target Month and Year Announced Zoran Corporation Microtune, Inc. September 2010 Microchip Technology Inc. Silicon Storage Technology, Inc. February 2010 Virage Logic Corporation ARC International Corp. August 2009 Synopsys, Inc. Chipidea Microelectronica S.A. May 2009 Integrated Device Technology, Inc. Tundra Semiconductor Corp. April 2009 ON Semiconductor Corporation Catalyst Semiconductor, Inc. July 2008 Freescale Semiconductor, Ltd. SigmaTel, Inc. February 2008 Using publicly available information, J.P. Morgan calculated for each of the selected companies the firm value as a multiple of the one-year forward revenue (the “Forward Revenue Multiple”). Based on the results of this analysis and other factors that J.P. Morgan deemed appropriate, J.P. Morgan calculated a representative Forward Revenue Multiple range of 0.4x to 1.1x. J.P. Morgan then calculated the equity value per share of common stock implied by applying this range of multiples to MIPS Technologies management’s estimates of fiscal year 2013 revenue under both Case 1 and Case 2. This analysis performed by J.P. Morgan yielded implied equity values for the MIPS Technologies common stock of approximately $2.50 to $6.85 per share under Case 1, and $2.20 to $6.10 per share under Case 2, and aggregate common stock value of $20 million to $55 million under Case 1 and $20 million to $50 million under Case 2. Values presented were rounded to the nearest $0.05 per share and $5 million, respectively, and the per-share prices assumed a post-recapitalization share count of approximately 8.2 million shares.J.P. Morgan noted that the consideration per share to be received by the holders of MIPS Technologies common stock in the merger is $7.31, and the aggregate merger consideration is $60 million. 84 Table of Contents Discounted Cash Flow Analysis.J.P. Morgan conducted a discounted cash flow analysis for the purpose of determining the fully diluted equity value per share of MIPS Technologies common stock after the giving effect to the recapitalization, patent sale and related license agreements.A discounted cash flow analysis is a method of evaluating an asset using estimates of the future unlevered free cash flows generated by assets and taking into consideration the time value of money with respect to those future cash flows by calculating their “present value.” For the purposes of the J.P. Morgan opinion, “present value” refers to the current value of one or more future unlevered free cash flows from the asset, which we refer to as that asset’s cash flows, and is obtained by discounting those cash flows back to the present using a discount rate that takes into account macroeconomic assumptions and estimates of risk, the opportunity cost of capital, capitalized returns and other appropriate factors. For purposes of the J.P. Morgan opinion, “terminal value” refers to the capitalized value of all cash flows from an asset for periods beyond the final forecast period. J.P. Morgan calculated the unlevered free cash flows that MIPS Technologies is expected to generate during fiscal years 2013 through 2025 based upon two sets of financial projections prepared by the management of MIPS Technologies through the fiscal year ended 2020, Case 1 and Case 2, and extrapolated by J.P. Morgan after discussion with management through 2025, which management subsequently reviewed and approved for J.P. Morgan’s use.J.P. Morgan also calculated a range of terminal asset values of MIPS Technologies at the end of the 13-year period ending fiscal year ended 2025 by applying a perpetual growth rate ranging from 0.0% to 3.0% of the unlevered free cash flow ofMIPS Technologies during the final year of the 13-year period.The unlevered free cash flows and the range of terminal asset values were then discounted to present values using a range of discount rates from 12.0% to 16.0%, which were chosen by J.P. Morgan based upon an analysis of the weighted average cost of capital of MIPS Technologies.Based on the management projections under Case 1, applying perpetual growth rates ranging from 1.0% to 3.0% and discount rates ranging from 12.0% to 16.0%, the discounted cash flow analysis indicated a range of equity values of between negative $1.15 and negative $1.20 per share of MIPS Technologies common stock, and aggregate common stock value of negative $10 million. Based on the management projections under Case 2, applying a perpetual growth rate of 0.0% and discount rates ranging from 12.0% to 16.0%, the discounted cash flow analysis indicated a range of equity values of between $2.75 and $3.25 per share of MIPS Technologies common stock, and aggregate common stock value of $25 million. Values presented were rounded to the nearest $0.05 per share and $5 million, respectively, and the per-share prices assumed a post-recapitalization share count of approximately 8.2 million shares. The foregoing summary of certain material financial analyses does not purport to be a complete description of the analyses or data presented by J.P. Morgan. The preparation of a fairness opinion is a complex process and is not necessarily susceptible to partial analysis or summary description. J.P. Morgan believes that the foregoing summary and its analyses must be considered as a whole and that selecting portions of the foregoing summary and these analyses, without considering all of its analyses as a whole, could create an incomplete view of the processes underlying the analyses and its opinion. In arriving at its opinion, J.P. Morgan did not attribute any particular weight to any analyses or factors considered by it and did not form an opinion as to whether any individual analysis or factor (positive or negative), considered in isolation, supported or failed to support its opinion.Rather, J.P. Morgan considered the totality of the factors and analyses performed in determining its opinion. Analyses based upon forecasts of future results are inherently uncertain, as they are subject to numerous factors or events beyond the control of the parties and their advisors. Accordingly, forecasts and analyses used or made by J.P. Morgan are not necessarily indicative of actual future results, which may be significantly more or less favorable than suggested by those analyses. Moreover, J.P. Morgan’s analyses are not and do not purport to be appraisals or otherwise reflective of the prices at which businesses actually could be bought or sold. None of the selected companies reviewed as described in the above summary is identical to MIPS Technologies, and none of the selected transactions reviewed was identical to the merger. However, the companies selected were chosen because they are publicly traded companies with operations and businesses that, for purposes of J.P. Morgan’s analysis, may be considered similar to those of MIPS Technologies. The transactions selected were similarly chosen because their participants, size and other factors, for purposes of J.P. Morgan’s analysis, may be considered similar to the merger. The analyses necessarily involve complex considerations and judgments concerning differences in financial and operational characteristics of the companies involved and other factors that could affect the companies compared to MIPS Technologies and the transactions compared to the merger. 85 Table of Contents As a part of its investment banking business, J.P. Morgan and its affiliates are continually engaged in the valuation of businesses and their securities in connection with mergers and acquisitions, investments for passive and control purposes, negotiated underwritings, secondary distributions of listed and unlisted securities, private placements, and valuations for estate, corporate and other purposes.J.P. Morgan was selected to advise MIPS Technologies with respect to the merger on the basis of such experience and its familiarity with MIPS Technologies. For services rendered in connection with the merger, recapitalization, patent sale and related license agreements, MIPS Technologies has agreed to pay J.P. Morgan a fee of approximately $9.0 million, a substantial portion of which will become payable only if the transactions contemplated by the merger agreement (including the recapitalization), patent sale agreement and related license agreements are consummated. In addition, MIPS Technologies has agreed to reimburse J.P. Morgan for its expenses incurred in connection with its services, including the fees and disbursements of counsel, and will indemnify J.P. Morgan against certain liabilities, including liabilities arising under the Federal securities laws. During the two years preceding the date of its opinion, neither J.P. Morgan nor its affiliates have had any other material financial advisory or other material commercial or investment banking relationships with MIPS Technologies or Imagination Technologies. In the ordinary course of their businesses, J.P. Morgan and its affiliates may actively trade the debt and equity securities of MIPS Technologies or Imagination Technologies for their own accounts or for the accounts of customers and, accordingly, they may at any time hold long or short positions in such securities. Certain Unaudited Financial Projections The financial projections comprised three cases, Case 1 and Case 2, and a third case provided to potential bidders which we refer to as Case 3.The following summarizes Case 1, Case 2 and Case 3 that were prepared by management on the basis and for the limited and specific context described below.Case 1 is a disinvestment scenario prepared by management that includes substantial reductions in business investment and assumes that MIPS Technologies’ business remains consistent with the current trends that MIPS Technologies is experiencing in the market.Case 2, also provided by management, assumes that MIPS Technologies’ business is restructured to collect future royalties, but MIPS Technologies no longer actively develops or licenses products going forward.Case 3 was prepared by management with a view to showing bidders the potential performance of MIPS Technologies’ remaining business following the patent sale with the backing of an acquirer entity following an acquisition such as the merger and assumes that we have become part of such an acquirer’s business. MIPS Technologies does not, as a matter of course, publicly disclose projections of future revenues, earnings or other financial performance of the type disclosed below.MIPS Technologies has included in this proxy statement Case 1 and Case 2 only because such projections and forecasts were provided by MIPS Technologies to J.P. Morgan and, with respect to Case 3, potential bidders.Case 1 and Case 2 were not provided to any party other than J.P. Morgan. These financial projections and forecasts were not prepared with a view toward public disclosure or compliance with published guidelines of the SEC or the American Institute of Certified Public Accountants for preparation and presentation of prospective financial information, the IFRS or U.S. GAAP.Ernst & Young LLP, MIPS Technologies’ independent registered public accounting firm, has not examined or compiled or performed any procedures on any of the financial projections, expressed any conclusion or provided any form of assurance with respect to the financial projections and, accordingly, assumes no responsibility for them.The report of Ernst & Young LLP, included elsewhere or incorporated by reference in this proxy statement, relates to the historical financial information of MIPS Technologies.It does not extend to the financial projections and should not be read to do so.The inclusion of this information in this proxy statement should not be regarded as an indication that MIPS Technologies or any recipient of this information considered, now considers or will consider this information to be necessarily predictive of future results.MIPS Technologies does not intend to update or otherwise revise the financial projections to correct any errors existing in such projections when made, to reflect circumstances existing after the date when made or to reflect the occurrence of future events even in the event that any or all of the assumptions underlying the financial projections are shown to be in error. 86 Table of Contents Although presented with numerical specificity, the financial projections and forecasts included in this proxy statement are based on numerous estimates and assumptions that are subject to factors, such as future performance of currently marketed products, third party competition for marketed products, future business development activities, industry performance, general business, economic, market and financial conditions and the other factors listed in this proxy statement under the section entitled “Cautionary Note Regarding Forward-Looking Statements,” which are difficult to predict and most of which are beyond the control of MIPS Technologies.These or other factors may cause the financial projections or the underlying assumptions and estimates to be inaccurate.Since the financial projections cover multiple years, such information by its nature becomes less reliable with each successive year.The financial projections also do not take into account any circumstances or events occurring after the date they were prepared, except that the projections assume consummation of, and give effect to, the patent sale and recapitalization, and that Case 3, in addition to the patent sale and recapitalization, gives effect to a transaction similar to the merger from the perspective of a potential acquirer.The inclusion of the financial projections and forecasts in this proxy statement shall not be deemed an admission or representation by MIPS Technologies that such information is material.The inclusion of the projections should not be regarded as an indication that MIPS Technologies considered or now considers them to be a reliable prediction of future results and you should not rely on them as such.Accordingly, there can be no assurance that the financial projections will be realized, and actual results may vary materially from those reflected in the projections.You should read the section entitled “Cautionary Note Regarding Forward-Looking Statements” for additional information regarding the risks inherent in forward-looking information such as the financial projections. Certain of the financial projections set forth herein may be considered non-U.S. GAAP financial measures.MIPS Technologies believes this information could be useful in evaluating, on a prospective basis, its potential future operating performance and cash flow.Non-U.S. GAAP financial measures should not be considered in isolation from, or as a substitute for, financial information presented in compliance with U.S. GAAP, and non-U.S. GAAP financial measures as used by MIPS Technologies may not be comparable to similarly titled amounts used by other companies. The below dollar amounts are in millions of U.S. dollars, rounded to the nearest one million dollars, for each fiscal year ending June 30. Case 1 2013E 2014E 2015E 2016E 2017E 2018E 2019E 2020E Revenue $
